


LEASE
SFI PLEASANTON, LLC,
a Delaware limited liability company
Landlord,
and
ELLIE MAE, INC.,
a Delaware corporation,
Tenant






--------------------------------------------------------------------------------




TABLE OF CONTENTS
1.
USE AND RESTRICTIONS ON USE    

2.
TERM    

3.
RENT    

4.
RENT ADJUSTMENTS    

5.
SECURITY DEPOSIT    

6.
ALTERATIONS    

7.
REPAIR.    

8.
LIENS    

9.
ASSIGNMENT AND SUBLETTING    

10.
INDEMNIFICATION    

11.
INSURANCE    

12.
WAIVER OF SUBROGATION    

13.
SERVICES AND UTILITIES    

14.
HOLDING OVER    

15.
SUBORDINATION    

16.
RULES AND REGULATIONS    

17.
REENTRY BY LANDLORD    

18.
DEFAULT    

19.
REMEDIES    

20.
TENANT’S BANKRUPTCY OR INSOLVENCY    

21.
QUIET ENJOYMENT    

22.
CASUALTY    

23.
EMINENT DOMAIN    

24.
SALE BY LANDLORD    

25.
ESTOPPEL CERTIFICATES    

26.
SURRENDER OF PREMISES    

27.
NOTICES    

28.
TAXES PAYABLE BY TENANT    

29.
RELOCATION OF TENANT    

30.
PARKING    

31.
DEFINED TERMS AND HEADINGS    

32.
AUTHORITY    

33.
FINANCIAL STATEMENTS AND CREDIT REPORTS    

34.
COMMISSIONS    

35.
TIME AND APPLICABLE LAW    

36.
SUCCESSORS AND ASSIGNS    

37.
ENTIRE AGREEMENT    

38.
EXAMINATION NOT OPTION    

39.
RECORDATION    

40.
FITNESS CENTER    

41.
PROJECT AMENITIES    

42.
BUILDING SIGNAGE    

43.
MONUMENT SIGNAGE    

44.
OPTION TO RENEW    

45.
TEMPORARY SPACE    

46.
RIGHT OF FIRST OFFER    

47.
ROOF SPACE FOR DISH/ANTENNA    

48.
CONFIDENTIALITY    

49.
LIMITATION OF LANDLORD’S LIABILITY    

50.
GROUND FLOOR LOBBY RENOVATION AND BUILDING RENOVATIONS GENERALLY    







--------------------------------------------------------------------------------




TABLE OF CONTENTS
EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
EXHIBIT A-1 – SITE PLAN
EXHIBIT B – INITIAL ALTERATIONS AND LANDLORD WORK
EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
EXHIBIT D – RULES AND REGULATIONS
EXHIBIT E – FORM OF EARLY POSSESSION AGREEMENT
EXHIBIT F – APPROXIMATE LOCATION OF PARAPET SIGN
EXHIBIT G – TEMPORARY SPACE
EXHIBIT H – FORM OF CURRENT LENDER SNDA




--------------------------------------------------------------------------------




REFERENCE PAGES
BUILDING:
4420 Rosewood Drive
Pleasanton, California 94588
PROJECT:
That certain office project commonly known as “California Center” located in
Pleasanton, California and consisting of certain buildings located at the
following addresses and the common areas appurtenant to such buildings
(collectively, the “Project”):

4400 Rosewood Drive (the “Conference Center”)
4410 Rosewood Drive
4420 Rosewood Drive
4430 Rosewood Drive
4432 Rosewood Drive
4440 Rosewood Drive
4450 Rosewood Drive
4460 Rosewood Drive
LANDLORD:
SFI PLEASANTON, LLC,
a Delaware limited liability company
LANDLORD’S ADDRESS:
SFI Pleasanton, LLC
c/o Swift Realty Partners
260 California Street, Suite 300
San Francisco, California 94111
Attention: Craig Firpo

and

SFI Pleasanton, LLC
4432 Rosewood Drive, Suite 100
Pleasanton, California 94588
Attn: Property Management

with copies to:

Allen Matkins Leck Gamble Mallory & Natsis LLP
1901 Avenue of the Stars, Suite 1800
Los Angeles, California 90067
Attention: Anton N. Natsis, Esq.
ADDRESS FOR RENT PAYMENT:
SFI Pleasanton, LLC
c/o Swift Realty Partners
4432 Rosewood Drive, Suite 100
Pleasanton, California 94588
Attention: Property Management
LEASE REFERENCE DATE:
July __, 2014
TENANT:
ELLIE MAE, INC.,
a Delaware corporation
TENANT’S NOTICE ADDRESS:
(a) As of beginning of Term:
(b) Prior to beginning of Term (if different):


The Premises
Ellie Mae, Inc.
4155 Hopyard Road, Suite 200
Pleasanton, California 94588
PREMISES ADDRESS:
4420 Rosewood Drive, Floors 3, 4 and 5
Pleasanton, California 94588
PREMISES RENTABLE AREA:
Approximately 105,452 sq. ft. (for outline of Premises see Exhibit A) comprising
the entire third (3rd), fourth (4th) and fifth (5th) floors of the Building
COMMENCEMENT DATE:
April 1, 2015
TERM OF LEASE:
One hundred seventeen (117) months beginning on the Commencement Date and ending
on the Termination Date.
TERMINATION DATE:
December 31, 2024
ANNUAL RENT and MONTHLY INSTALLMENT OF RENT (Article 3):
 



Period During Lease Term
Annual Rent
Monthly Installment of Rent
Approximate Monthly Rental Rate Per Rentable Square Foot
4/1/2015 – 3/31/2016
$3,163,560.00
$263,630.00
$2.50*
4/1/2016 – 3/31/2017
$3,258,466.80
$271,538.90
$2.58
4/1/2017 – 3/31/2018
$3,356,220.84
$279,685.07
$2.65
4/1/2018 – 3/31/2019
$3,456,907.44
$288,075.62
$2.73
4/1/2019 – 3/31/2020
$3,560,614.68
$296,717.89
$2.81
4/1/2020 – 3/31/2021
$3,667,433.04
$305,619.42
$2.90
4/1/2021 – 3/31/2022
$3,777,456.12
$314,788.01
$2.99
4/1/2022 – 3/31/2023
$3,890,779.80
$324,231.65
$3.07
4/1/2023 – 3/31/2024
$4,007,503.20
$333,958.60
$3.17
4/1/2024 – 12/31/2024
$4,127,728.20
$343,977.35
$3.26



*Monthly Installment of Rent for the first nine (9) full calendar months of the
initial Term is subject to abatement pursuant to Section 3.3 of the Lease.
BASE YEAR (EXPENSES):
2015
BASE YEAR (TAXES):
2015
BASE YEAR (INSURANCE):
2015
TENANT’S PROPORTIONATE SHARE:
60.49% of the Building and 10.21% of Project
SECURITY DEPOSIT:
None
ASSIGNMENT/SUBLETTING FEE:
$1,000.00
AFTER-HOURS HVAC COST:
$35.00 per hour per half floor of the Building, subject to the terms of
Section 13.2 of the Lease
PARKING:
3.9 unreserved parking spaces per 1,000 rentable square feet of the Premises
(which is equal to 411 spaces as of the date hereof) at no charge during the
Term, subject to the terms of Article 30 of the Lease
REAL ESTATE BROKERS:
Cornish & Carey Commercial Newmark Knight Frank, representing Landlord, and
Cushman & Wakefield, representing Tenant
BUILDING BUSINESS HOURS:
6:00 a.m. through 6:00 p.m., Monday through Friday, excluding holidays
AMORTIZATION RATE
N/A



The Reference Pages information is incorporated into and made a part of the
Lease. In the event of any conflict between any Reference Pages information and
the Lease, the Lease shall control. The Lease includes Exhibits A through H, all
of which are made a part of the Lease.
IN WITNESS WHEREOF, Landlord and Tenant have executed the Lease as of the Lease
Reference Date set forth above.
LANDLORD:    TENANT:
SFI PLEASANTON, LLC,    ELLIE MAE, INC.,
a Delaware limited liability company    a Delaware corporation
By:
SFI Mezz Pleasanton, LLC,
a Delaware limited liability company,
its member

By:
Swift Fund I GP, LLC,
a Delaware limited liability company,
its manager

By: /s/ Craig Firpo         By: /s/ Sigmund Anderman    
Name: Craig Firpo        Name: Sigmund Anderman    
Title: Vice President        Title: CEO    
Dated: July 17, 2014        Dated: July 14, 2014    




--------------------------------------------------------------------------------




LEASE
By this Lease Landlord leases to Tenant and Tenant leases from Landlord the
Premises in the Building as set forth and described on the Reference Pages. The
Premises are depicted on the floor plan attached hereto as Exhibit A, and the
Building is depicted on the site plan attached hereto as Exhibit A-1. The
Reference Pages, including all terms defined thereon, are incorporated as part
of this Lease.
1.USE AND RESTRICTIONS ON USE.
1.1    The Premises are to be used solely for general office purposes and other
ancillary uses related thereto to the extent permitted by applicable
Regulations. Tenant shall not do or permit anything to be done in or about the
Premises which will in any way obstruct or interfere with the rights of other
tenants or occupants of the Building or injure, annoy, or disturb them, or allow
the Premises to be used for any improper, immoral, unlawful, or objectionable
purpose, or commit any waste. Tenant shall not do, permit or suffer in, on, or
about the Premises the sale of any alcoholic liquor without the written consent
of Landlord first obtained. Tenant shall comply with all federal, state and city
laws, codes, ordinances, rules and regulations and all conditions, covenants and
restrictions and easements recorded against the Building or Project
(collectively, “Regulations”) applicable to the use of the Premises and its
occupancy(provided that, from and after the Lease Reference Date, except as
required by Regulations, Landlord shall not voluntarily record any conditions,
covenants and restrictions, or easements that would have a material, adverse
effect upon the rights and obligations of Tenant under this Lease), and shall
promptly comply with all governmental orders and directions for the correction,
prevention and abatement of any violations in the Building or appurtenant land,
caused or permitted by, or resulting from the specific use (other than general
office use) by Tenant, or in or upon, or in connection with, the Premises, all
at Tenant’s sole expense. Tenant shall not do or permit anything to be done on
or about the Premises or bring or keep anything into the Premises which will in
any way increase the rate of, invalidate or prevent the procuring of any
insurance protecting against loss or damage to the Building or any of its
contents by fire or other casualty or against liability for damage to property
or injury to persons in or about the Building or any part thereof. Pursuant to
Civil Code Section 1938, Landlord states that, as of the Lease Reference Date,
the Premises has not undergone inspection by a “Certified Access Specialist”
(CASp) to determine whether the Premises meet all applicable
construction-related accessibility standards under California Civil Code
Section 55.53.
1.2    Tenant shall not, and shall not direct, suffer or permit any of its
agents, contractors, employees, licensees or invitees (individually, a “Tenant
Entity”, and collectively, the “Tenant Entities”) to at any time handle, use,
manufacture, store or dispose of in or about the Premises or the Building any
(collectively, “Hazardous Materials”) flammables, explosives, radioactive
materials, hazardous wastes or materials, toxic wastes or materials, or other
similar substances, petroleum products or derivatives or any substance subject
to regulation by or under any federal, state and local laws and ordinances
relating to the protection of the environment or the keeping, use or disposition
of environmentally hazardous materials, substances, or wastes, presently in
effect or hereafter adopted, all amendments to any of them, and all rules and
regulations issued pursuant to any of such laws or ordinances (collectively,
“Environmental Laws”), nor shall Tenant suffer or permit any Hazardous Materials
to be used in any manner not fully in compliance with all Environmental Laws, in
the Premises or the Building and appurtenant land or allow the environment to
become contaminated with any Hazardous Materials. Notwithstanding the foregoing,
Tenant may handle, store, use or dispose of products containing small quantities
of Hazardous Materials (such as aerosol cans containing insecticides, toner for
copiers, paints, paint remover and the like) to the extent customary and
necessary for the use of the Premises for general office purposes; provided that
Tenant shall always handle, store, use, and dispose of any such Hazardous
Materials in a safe and lawful manner and never allow such Hazardous Materials
to contaminate the Premises, Building and appurtenant land or the environment.
Tenant shall protect, defend, indemnify and hold each and all of the Landlord
Entities (as defined in Article 31) harmless from and against any and all loss,
claims, liability or costs (including court costs and attorney’s fees) incurred
by reason of any actual or asserted failure of Tenant to fully comply with all
applicable Environmental Laws, or the presence, handling, use or disposition in
or from the Premises of any Hazardous Materials by Tenant or any Tenant Entity
(even though permissible under all applicable Environmental Laws or the
provisions of this Lease), or by reason of any actual or asserted failure of
Tenant to keep, observe, or perform any provision of this Section 1.2. As of the
date hereof, Landlord has not received written notice from any governmental
agencies that the Building or the Project is in violation of any Environmental
Laws. Further, to Landlord’s actual knowledge, there are no Hazardous Materials
at the Building in violation of Environmental Laws. For purposes of this
Section, “Landlord’s actual knowledge” shall be deemed to mean and be limited to
the current actual knowledge of Michael J. Walker, Asset Manager for the
Building, at the time of execution of this Lease and not any implied, imputed,
or constructive knowledge of said individual or of Landlord or any parties
related to or comprising Landlord and without any independent investigation or
inquiry having been made or any implied duty to investigate or make any
inquiries; it being understood and agreed that such individual shall have no
personal liability in any manner whatsoever hereunder or otherwise related to
the transactions contemplated hereby.
1.3    Tenant and the Tenant Entities will be entitled to the non-exclusive use
of the common areas of the Building as they exist from time to time during the
Term, including the parking facilities, subject to Landlord’s rules and
regulations regarding such use. However, in no event will Tenant or the Tenant
Entities park more vehicles in the parking facilities than Tenant’s
Proportionate Share of the total parking spaces available for common use.
Subject to this Section 1.3, the foregoing shall not be deemed to provide Tenant
with an exclusive right to any parking spaces or any guaranty of the
availability of any particular parking spaces. Landlord shall operate the
Project and Building in a manner consistent with the manner in which comparable
buildings located in the Pleasanton, Dublin and Bishop Ranch areas are operated.
Tenant shall have access to the Building and the Premises for Tenant and its
employees 24 hours per day/7 days per week, subject to the terms of this Lease
and such security or monitoring systems as Landlord may reasonably impose,
including, without limitation, sign-in procedures and/or presentation of
identification cards to the extent applicable. Except as provided in Articles 22
and 23, Landlord shall not reduce the parking ratio of parking spaces allocated
to Tenant below 3.9 parking spaces per 1,000 rentable square feet of the
Premises during the Term, except to the extent required by applicable
Regulations. Landlord shall designate carpool and handicap parking spaces as
required by Regulations and the Hacienda Business Park Owner’s Association.
Landlord shall designate at least four (4) parking spaces in the Parking
Facility in close proximity to the Building as “visitor” spaces and Tenant’s
visitors may use such visitor spaces on a non-exclusive basis in common with
other visitors of the Building and one parking space reserved for Tenant’s
“employee of the month”, provided that in no event shall (a) Landlord be
obligated to monitor use of such visitor spaces or reserved space, and (b) the
foregoing be deemed to permit Tenant to use more than the total parking spaces
allocated to Tenant, as set forth herein. In addition, if permitted by
Regulations, Landlord shall install at least one (1) electric car charging
station(s) within the Project and shall further use commercially reasonable
efforts to cause at least one (1) electric car charging station to be located
reasonably near 4420 Rosewood Drive, Pleasanton, California, for the use of
Tenant on a non-exclusive basis.
2.    TERM.
2.1    The Term of this Lease shall begin on the date (“Commencement Date”) as
shown on the Reference Pages as the Commencement Date, and shall terminate on
the date (“Termination Date”) as shown on the Reference Pages as the Termination
Date, unless sooner terminated by the provisions of this Lease. Tenant shall, at
Landlord’s request, execute and deliver a memorandum agreement provided by
Landlord in the form of Exhibit C attached hereto, setting forth the actual
Commencement Date, Termination Date and, if necessary, a revised rent schedule.
Should Tenant fail to do so within thirty (30) days after Landlord’s request,
the information set forth in such memorandum provided by Landlord shall be
conclusively presumed to be agreed and correct. This Lease shall be a binding
contractual obligation effective upon execution hereof by Landlord and Tenant
notwithstanding the later commencement of the Term.
2.2    Tenant agrees that in the event of the inability of Landlord to deliver
possession of the Premises on the Commencement Date set forth on the Reference
Pages for any reason, Landlord shall not be liable for any damage resulting from
such inability, but except to the extent such delay is the result of the acts or
omissions of Tenant or any Tenant Entity, Tenant shall not be liable for any
rent until the time when Landlord delivers possession of the Premises to Tenant.
No such failure to give possession on the Commencement Date set forth on the
Reference Pages shall affect the other obligations of Tenant under this Lease,
except that the actual Commencement Date shall be postponed until the date that
Landlord delivers possession of the Premises to Tenant unless such delay is
caused by the acts or omissions of Tenant or any Tenant Entities. If any delay
is the result of the acts or omissions of Tenant or any Tenant Entities, the
Commencement Date and the payment of rent under this Lease shall be accelerated
by the number of days of such delay.
2.3    Notwithstanding the foregoing, upon full execution and delivery of this
Lease, and through September 30, 2014, Landlord shall provide Tenant and its
architects, builders, contractors, and similar parties access to the Premises,
from time to time, at Tenant’s sole risk, solely for the purpose of Tenant’s
space planning. Furthermore, commencing on October 1, 2014, Tenant’s access to
the Premises shall also permit constructing the Initial Alterations described on
Exhibit B attached hereto and installing telecommunications and data cabling,
equipment, furnishings and other personal property. The date on which Landlord
delivers possession of the Premises to Tenant pursuant to the terms of this
Section 2.3 shall be referred to hereunder as the “Delivery Date” and shall
occur no earlier than October 1, 2014. Such access prior to the Commencement
Date shall be subject to all of the terms and conditions of this Lease, except
that Tenant shall not be required to pay Monthly Installment of Rent or Tenant’s
Proportionate Share of Expenses, Taxes or Insurance Costs for the Premises or
for the cost of any Building standard utilities (other than after-hours or
excess usage) or freight elevator usage with respect to the period of time prior
to the Commencement Date during which Tenant occupies the Premises solely for
such purposes. However, Tenant shall be liable for all other additional rent,
including the cost of any special services requested by Tenant and provided to
Tenant during such period. In addition, Tenant shall have the right to occupy
the Premises for the conduct of Tenant’s business prior to the Commencement
Date, provided that (i) Tenant shall give Landlord at least thirty (30) days’
prior notice of any such occupancy of the Premises, (ii) a certificate of
occupancy, temporary certificate of occupancy, or its legal equivalent shall
have been issued by the appropriate governmental authorities for the Premises,
and (iii) all of the terms and conditions of this Lease shall apply, other than
Tenant’s obligation to pay Monthly Installment of Rent or Tenant’s Proportionate
Share of Expenses, Taxes or Insurance Costs for the Premises attributable to the
Premises, as though the Commencement Date had occurred (although the
Commencement Date shall not actually occur until the occurrence of the same
pursuant to the terms of Section 2.1, above) upon such occupancy of the Premises
by Tenant. Said early possession shall not advance the Termination Date. As a
condition to any early entry by Tenant pursuant to this Section 2.3, Tenant
shall execute and deliver to Landlord an early possession agreement (the “Early
Possession Agreement”) in the form attached hereto as Exhibit E, provided by
Landlord, setting forth the actual date for early possession and the date for
the commencement of payment of Monthly Installment of Rent and Tenant’s
Proportionate Share of Expenses, Taxes and Insurance Costs, and Tenant shall
have delivered the prepaid rental as required by Section 3.1, below, and any and
all insurance certificates required hereunder.
3.    RENT.
3.1    Tenant agrees to pay to Landlord the Annual Rent in effect from time to
time by paying the Monthly Installment of Rent then in effect on or before the
first day of each full calendar month during the Term, except that the twelfth
full month’s rent (subject to the Abated Monthly Installment of Rent pursuant to
Section 3.3 below) shall be paid upon the execution of this Lease. The Monthly
Installment of Rent in effect at any time shall be one-twelfth (1/12) of the
Annual Rent in effect at such time. Rent for any period during the Term which is
less than a full month shall be a prorated portion of the Monthly Installment of
Rent based upon the number of days in such month. Said rent shall be paid to
Landlord, without deduction or offset and without notice or demand, at the Rent
Payment Address, as set forth on the Reference Pages, or to such other person or
at such other place as Landlord may from time to time designate in writing.
Unless specified in this Lease to the contrary, all amounts and sums (other than
Monthly Installment of Rent) payable by Tenant to Landlord pursuant to this
Lease shall be deemed additional rent.
3.2    Tenant recognizes that late payment of any rent or other sum due under
this Lease will result in administrative expense to Landlord, the extent of
which additional expense is extremely difficult and economically impractical to
ascertain. Tenant therefore agrees that if rent or any other sum is not paid
when due and payable pursuant to this Lease, a late charge shall be imposed in
an amount equal to the greater of: (a) Fifty Dollars ($50.00), or (b) five
percent (5%) of the unpaid rent or other payment; provided, however, that Tenant
shall be entitled to a grace period of five (5) days for the first late payment
in any twelve (12) month period. The provisions of this Section 3.2 in no way
relieve Tenant of the obligation to pay rent or other payments on or before the
date on which they are due, nor do the terms of this Section 3.2 in any way
affect Landlord’s remedies pursuant to Article 19 of this Lease in the event
said rent or other payment is unpaid after date due.
3.3    Notwithstanding anything in this Lease, but subject to Section 3.4 below,
to the contrary, so long as there exists no uncured monetary or material
non-monetary Event of Default (as defined in Article 18), Tenant shall be
entitled to an abatement of Monthly Installment of Rent with respect to the
Premises, as originally described in this Lease, in the amount of $263,630.00
per month for the period commencing on April 1, 2015 and continuing through
December 31, 2015 (the “Rent Abatement Period”). The maximum total amount of
Monthly Installment of Rent abated with respect to the Premises in accordance
with the foregoing shall equal $2,372,670.00 (the “Abated Monthly Installment of
Rent”). If Landlord terminates this Lease following the occurrence of an Event
of Default, then all unamortized Abated Monthly Installment of Rent (i.e. based
upon the amortization of the Abated Monthly Installment of Rent in equal monthly
amounts, without interest, during the period commencing on the Commencement Date
and ending on the original Termination Date) shall immediately become due and
payable. Only Monthly Installment of Rent shall be abated pursuant to this
Section, as more particularly described herein, and Tenant’s Proportionate Share
of Expenses, Insurance Costs and Taxes and all other rent and other costs and
charges specified in this Lease shall remain as due and payable pursuant to the
provisions of this Lease. If there exists any uncured monetary or material
non-monetary Event of Default at any time during the Rent Abatement Period, then
Tenant’s right to receive the Abatement Monthly Installment of Rent shall toll
(and Tenant shall be required to pay Monthly Installment of Rent during such
period of uncured Event of Default) until Tenant has cured such Event of Default
in accordance with this Lease.
4.    RENT ADJUSTMENTS.
4.1    For the purpose of this Article 4, the following terms are defined as
follows:
4.1.1    Lease Year: Each fiscal year (as determined by Landlord from time to
time) falling partly or wholly within the Term.
4.1.2    Expenses: All costs of operation, maintenance, repair, replacement and
management of the Building (including the amount of any credits which Landlord
may grant to particular tenants of the Building in lieu of providing any
standard services or paying any standard costs described in this Section 4.1.2
for similar tenants), as determined in accordance with generally accepted
accounting principles, including the following costs by way of illustration, but
not limitation: water and sewer charges; utility costs, including, but not
limited to, the cost of heat, light, power, steam, gas and energy for the
Building; waste disposal; recycling costs; the cost of janitorial services; the
cost of security and alarm services (including any central station signaling
system); costs of cleaning, repairing, replacing and maintaining the common
areas, including parking and landscaping, window cleaning costs; labor costs;
costs and expenses of managing the Building including management and/or
administrative fees; air conditioning maintenance costs; elevator maintenance
fees and supplies; material costs; equipment costs including the cost of
maintenance, repair and service agreements and rental and leasing costs;
purchase costs of equipment; current rental and leasing costs of items which
would be capital items if purchased; tool costs; licenses, permits and
inspection fees; wages and salaries; employee benefits and payroll taxes for
personnel at or below the level of senior property manager that are involved
with the operation, maintenance, repair and management of the Building;
accounting and legal fees; any sales, use or service taxes incurred in
connection therewith. In addition, Landlord shall be entitled to recover, as
additional rent (which, along with any other capital expenditures constituting
Expenses, Landlord may either include in Expenses or cause to be billed to
Tenant along with Expenses and Taxes but as a separate item), Tenant’s
Proportionate Share of: (i) an allocable portion of the cost of capital
improvement items which are intended to effect economies in the operation or
maintenance of the Project, to the extent of cost savings reasonably anticipated
by Landlord (based on reasonable and customary engineering or comparable studies
materially consistent with applicable industry standards performed by reputable,
qualified persons using reasonable industry standard methods) at the time of
such expenditure to be incurred in connection therewith; (ii) the cost of fire
sprinklers and suppression systems and other life safety systems; (iii) the cost
of resurfacing the parking areas of the Project; and (iv) other capital expenses
which are required under any Regulations which were not applicable to the
Building as of the Lease Reference Date; but the costs described in this
sentence shall be amortized over the reasonable life of such expenditures in
accordance with such reasonable life and amortization schedules as shall be
determined by Landlord in accordance with generally accepted accounting
principles, with interest on the unamortized amount at one percent (1%) in
excess of the Wall Street Journal prime lending rate announced from time to
time. Landlord agrees to act in a commercially reasonable manner in incurring
Expenses and allocating Expenses for the Building and for the Project, taking
into consideration the class and the quality of the Building. Expenses shall not
include Taxes, Insurance Costs, depreciation or amortization of the Building or
equipment in the Building except as provided herein, loan principal payments,
costs of alterations of tenants’ premises, leasing commissions, interest
expenses on long-term borrowings or advertising costs.
The following are also excluded from Expenses:
(a)
Sums (other than management fees, it being agreed that the management fees
included in Expenses are as described in Section 4.1.2 above) paid to
subsidiaries or other affiliates of Landlord for services on or to the Building
and/or Premises, but only to the extent that the costs of such services exceed
the competitive cost for such services rendered by unrelated persons or entities
of similar skill, competence and experience.

(b)
Any expenses for which Landlord has received actual reimbursement (other than
through Expenses).

(c)
Attorney’s fees and other expenses incurred in connection with negotiations or
disputes with prospective tenants or tenants or other occupants of the Building.

(d)
Costs in connection with leasing space in the Building, including brokerage
commissions, brochures and marketing supplies, architectural and legal fees in
negotiating and preparing lease documents.

(e)
The cost or expense of any services or benefits provided to other tenants in the
Building and not provided or available to Tenant.

(f)
Fines, costs or penalties incurred as a result and to the extent of a violation
by Landlord of any applicable Regulations or due dates.

(g)
Costs incurred by Landlord for the repair of damage to the Building, to the
extent that Landlord is reimbursed for such costs by insurance proceeds,
contractor warranties, guarantees, judgments or other third party sources (other
than through Expenses).

(h)
Reserves.

(i)
All bad debt loss, rent loss, or reserves for bad debt or rent loss.

(j)
Landlord’s charitable and political contributions.

(k)
All costs of purchasing or leasing major sculptures, paintings or other major
works or objects of art (as opposed to decorations purchased or leased by
Landlord for display in the common areas of the Building).

(l)
Depreciation; principal payments of mortgage and other non operating debts of
Landlord.

(m)
Ground lease rental.

(n)
Executive salaries and other compensation for personnel above the level of
senior building manager (as such title is commonly understood in the property
management industry).

(o)
Any cost or expense related to assessment, monitoring, removal, cleaning,
abatement or remediation of Hazardous Materials in or about the Building, common
areas or Project except to the extent such removal, cleaning, abatement or
remediation is routine (e.g., disposal of minor amounts of Hazardous Materials
used in Building and Project operations) and related to the general repair and
maintenance of the Building and Project.

(p)
Capital expenditures not provided in Section 4.1.2.

(q)
Any cost incurred by Landlord to satisfy Landlord’s deductible under its
earthquake insurance policy, if any, in excess of $1.00 per rentable square feet
of the Premises in the aggregate for any particular earthquake (including
related aftershocks), provided that such cap shall not apply to such costs that
are otherwise includable in Expenses as a permitted capital expenditure in
accordance with Section 4.1.2 above or are to comply with Applicable Laws.
Notwithstanding the foregoing, Tenant shall have no liability for any cost
incurred by Landlord relating to a deductible under its earthquake insurance
policy if Tenant elects to terminate this Lease as provided in Section 22.2 as a
result of the corresponding earthquake.

4.1.3    Taxes: Real estate taxes and any other taxes, charges and assessments
which are levied with respect to the Building or the land appurtenant to the
Building, or with respect to any improvements, fixtures and equipment or other
property of Landlord, real or personal, located in the Building and used in
connection with the operation of the Building and said land, any payments to any
ground lessor in reimbursement of tax payments made by such lessor; and all
fees, expenses and costs incurred by Landlord in investigating, protesting,
contesting or in any way seeking to reduce or avoid increase in any assessments,
levies or the tax rate pertaining to any Taxes to be paid by Landlord in any
Lease Year. Taxes shall be determined without regard to any “green building”
credit and shall not include any corporate franchise capital stock, profits,
gift, or estate, inheritance or net income tax, or tax imposed upon any transfer
by Landlord of its interest in this Lease or the Building or any taxes to be
paid by Tenant pursuant to Article 28, interest, penalties or late charges
attributable to the late payment of any Taxes by Landlord (unless such late
payment is a result of Tenant’s failure to timely pay any such Taxes hereunder).
Taxes shall not include any taxes for which Landlord has received actual
reimbursement from another tenant of the Project (other than through such
tenant’s payment of Taxes). In addition, if Landlord directly charges the
tenants of the Project for any taxes imposed upon above building standard
improvements installed by or on behalf of such tenants, then such taxes shall be
excluded from Taxes.
4.1.4    Insurance Costs: Except as expressly set forth in Section 4.1.2(q),
above, any and all insurance charges of or relating to all insurance policies
and endorsements deemed by Landlord to be reasonably necessary or desirable and
relating in any manner to the protection, preservation, or operation of the
Building or any part thereof.
4.2    If in any Lease Year, (i) Expenses paid or incurred shall exceed Expenses
paid or incurred in the Base Year (Expenses) and/or (ii) Taxes paid or incurred
by Landlord in any Lease Year shall exceed the amount of such Taxes which became
due and payable in the Base Year (Taxes), and/or (iii) Insurance Costs paid or
incurred by Landlord in any Lease Year shall exceed the amount of such Insurance
Costs which became due and payable in the Base Year (Insurance), Tenant shall
pay as additional rent for such Lease Year Tenant’s Proportionate Share of each
such excess amount. Notwithstanding the foregoing, for purposes of computing
Tenant’s Proportionate Share of Expenses, the Controllable Expenses (hereinafter
defined) shall not increase by more than five percent (5%) per calendar year on
a compounding and cumulative basis over the course of the initial Term. In other
words, Controllable Expenses for the first Lease Year of the initial Term after
the Base Year shall not exceed one hundred five percent (105%) of the
Controllable Expenses for the Base Year. Controllable Expenses for the Lease
Year after the Base Year shall not exceed one hundred five percent (105%) of the
limit on Controllable Expenses for the first Lease Year after the Base Year,
etc. By way of illustration, if Controllable Expenses were $10.00 per rentable
square foot for the Base Year, then Controllable Expenses for the first Lease
Year following the Base Year shall not exceed $10.50 per rentable square foot,
and Controllable Expenses for the second Lease Year following the Base Year
shall not exceed $11.03 per rentable square foot. “Controllable Expenses” shall
mean all Expenses exclusive of the cost of utilities, Taxes, Insurance Costs,
capital improvements (subject to the limitations described in Section 4.1.2
above), associations dues and assessments, refuse removal, and lawn maintenance
and costs imposed any covenants, and conditions and agreements recorded against
Building or Project.
4.3    The annual determination of Expenses and Insurance Costs shall be made by
Landlord and shall be binding upon Landlord and Tenant, subject to the
provisions of this Section 4.3. Landlord may deliver such annual determination
to Tenant via regular U.S. mail. During the Term, Tenant may review, at Tenant’s
sole cost and expense, the books and records supporting such determination in an
office of Landlord, or Landlord’s agent, during normal business hours, upon
giving Landlord five (5) days advance written notice within ninety (90) days
after receipt of such determination, but in no event more often than once in any
one (1) year period, subject to execution of a confidentiality agreement
acceptable to Landlord, and provided that if Tenant utilizes an independent
accountant to perform such review it shall be one of national standing which is
reasonably acceptable to Landlord, is not compensated on a contingency basis and
is also subject to such confidentiality agreement. If Tenant fails to object to
Landlord’s determination of Expenses and Insurance Costs within one hundred
twenty (120) days after receipt, or if any such objection fails to state with
specificity the reason for the objection, Tenant shall be deemed to have
approved such determination and shall have no further right to object to or
contest such determination. In the event that during all or any portion of any
Lease Year or Base Year, the Building is not fully rented and occupied Landlord
shall make an appropriate adjustment in occupancy-related Expenses for such year
for the purpose of avoiding distortion of the amount of such Expenses to be
attributed to Tenant by reason of variation in total occupancy of the Building,
by employing consistent and sound accounting and management principles to
determine Expenses that would have been paid or incurred by Landlord had the
Building been at least ninety-five percent (95%) rented and occupied, and the
amount so determined shall be deemed to have been Expenses for such Lease Year.
If Landlord fails to furnish Tenant a statement of the actual Expenses for a
given calendar year within twelve (12) months after the end of said calendar
year and such failure continues for an additional thirty (30) days after
Landlord’s receipt of a written request from Tenant that such statement of the
actual Expenses be furnished or if Landlord fails to modify such statement of
actual Expenses for a given calendar year if new, additional or different
information relating to such statement of actual costs is discovered or
otherwise determined within such twelve (12) month period, Landlord shall be
deemed to have waived any rights to recover any underpayment of Expenses from
Tenant applicable to said calendar year (except to the extent such underpayment
is attributable to a default by Tenant in its obligation to make estimated
payments of Expenses); provided that such twelve (12) month time limit shall not
apply to supplemental bills for Taxes or costs incurred for utilities. Any
Expense erroneously omitted from any Landlord’s determination of Expenses and
Insurance Costs shall be deemed waived by Landlord unless corrected within
twelve (12) months after delivery of the applicable Landlord’s determination.
4.4    Prior to the actual determination thereof for a Lease Year, Landlord may
from time to time estimate Tenant’s liability for Expenses, Insurance Costs
and/or Taxes under Section 4.2, Article 6 and Article 28 for the Lease Year or
portion thereof. Landlord will give Tenant written notification of the amount of
such estimate and Tenant agrees that it will pay, by increase of its Monthly
Installments of Rent due in such Lease Year, additional rent in the amount of
such estimate. Any such increased rate of Monthly Installments of Rent pursuant
to this Section 4.4 shall remain in effect until further written notification to
Tenant pursuant hereto.
4.5    When the above mentioned actual determination of Tenant’s liability for
Expenses, Insurance Costs and/or Taxes is made for any Lease Year and when
Tenant is so notified in writing, then:
4.5.1    If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses, Insurance Costs and/or Taxes for the Lease
Year is less than Tenant’s liability for Expenses, Insurance Costs and/or Taxes,
then Tenant shall pay such deficiency to Landlord as additional rent in one lump
sum within thirty (30) days of receipt of Landlord’s bill therefor; and
4.5.2    If the total additional rent Tenant actually paid pursuant to
Section 4.3 on account of Expenses, Insurance Costs and/or Taxes for the Lease
Year is more than Tenant’s liability for Expenses, Insurance Costs and/or Taxes,
then Landlord shall credit the difference against the then next due payments to
be made by Tenant under this Article 4, or, if this Lease has terminated, refund
the difference in cash. Tenant shall not be entitled to a credit by reason of
actual Expenses and/or Taxes and/or Insurance Costs in any Lease Year being less
than Expenses and/or Taxes and/or Insurance Costs in the Base Year (Expenses
and/or Taxes and/or Insurance Costs).
4.6    If the Commencement Date is other than January 1 or if the Termination
Date is other than December 31, Tenant’s liability for Expenses, Insurance Costs
and Taxes for the Lease Year in which said Date occurs shall be prorated based
upon a three hundred sixty-five (365) day year.
4.7    If during any calendar year of the Term after the Base Year a line item
category is included in Expenses that was not included in the Base Year (a “New
Line Item”), Expenses for the Base Year shall be increased by the amount of such
New Line Item as if such New Line Item been included in the Base Year, as
reasonably determined by Landlord (and, in the event that the New Line Item is
initially incurred for only a partial calendar year, the cost of such New Line
Item shall be grossed up to represent a full calendar year for both the Base
Year and the calendar year in which the New Line Item first is incurred) and,
following the expiration of the calendar year during which the New Line Item
initially occurs, Tenant shall be liable for Tenant’s Share of increases in
Expenses over the adjusted amount of Expenses for the Base Year; provided,
however, that any Expenses that are renamed or recategorized (by applicable
Regulations or otherwise) or that otherwise in substance were included in the
Base Year shall not be included in or treated as a New Line Item for purposes of
this Section. Notwithstanding the foregoing, in no event shall any Expenses for
any calendar year following the Base Year in excess of the amount incurred in
the Base Year but preceding the calendar year in which the New Line Item occurs
be retroactively adjusted as a result of such increase in Expenses for the Base
Year, and in no event shall Tenant be entitled to a credit as a result of such
increase. Further, in the event that during the Term or any extension thereto, a
category of Expenses is removed from the Base Year (as opposed to shifted or
combined with another category), and is omitted from Expenses, Expenses for the
Base Year shall be reduced to reflect what Expenses would have been in the Base
Year had such category not been included in the Base Year.
5.    SECURITY DEPOSIT. [Intentionally Omitted]
6.    ALTERATIONS.
6.1    Except for those, if any, specifically provided for in Exhibit B to this
Lease, Tenant shall not make or suffer to be made any alterations, additions, or
improvements, including, but not limited to, the attachment of any fixtures or
equipment in, on, or to the Premises or any part thereof or the making of any
improvements as required by Article 7, without the prior written consent of
Landlord. When applying for such consent, Tenant shall, if requested by
Landlord, furnish complete plans and specifications for such alterations,
additions and improvements. Landlord’s consent shall not be unreasonably
withheld with respect to alterations which (i) are not structural in nature,
(ii) are not visible from the exterior of the Building, and (iii) do not
adversely affect or require material modification of the Building’s core
electrical, mechanical, plumbing, HVAC or other systems. In addition, Tenant
shall have the right to perform, with prior written notice to but without
Landlord’s consent, any alteration, addition, or improvement that satisfies all
of the following criteria (a “Cosmetic Alteration”): (1) is of a cosmetic nature
such as painting, hanging pictures and installing carpeting; (2) is not visible
from the exterior of the Premises or Building; (3) will not affect the systems
or structure of the Building; (4) costs less than $25,000.00 in the aggregate
during any twelve (12) month period of the Term of this Lease, and (5) does not
require work to be performed inside the walls or above the ceiling of the
Premises. However, even though consent is not required, the performance of
Cosmetic Alterations shall be subject to all of the other provisions of this
Article 6.
6.2    In the event Landlord consents to the making of any such alteration,
addition or improvement by Tenant, the same shall be made by using either
Landlord’s contractor or a contractor reasonably approved by Landlord, in either
event at Tenant’s sole cost and expense. If Tenant shall employ any contractor
other than Landlord’s contractor and such other contractor or any subcontractor
of such other contractor shall employ any non-union labor or supplier, Tenant
shall be responsible for and hold Landlord harmless from any and all delays,
damages and extra costs suffered by Landlord as a result of any dispute with any
labor unions concerning the wage, hours, terms or conditions of the employment
of any such labor. In any event, except with respect to the Initial Improvements
or any Cosmetic Alterations, Landlord may charge Tenant a construction
management fee not to exceed one percent (1%) of the cost of such work to cover
its overhead as it relates to such proposed work, plus third-party costs
actually incurred by Landlord in connection with the proposed work and the
design thereof, with all such amounts being due five (5) days after Landlord’s
demand.
6.3    All alterations, additions or improvements proposed by Tenant shall be
constructed in accordance with all Regulations, and with Landlord’s Building
construction standards (if any) from time to time to the extent applicable
(which standards shall be made available to Tenant by Landlord’s Building
manager upon request. Tenant shall use Building standard materials where
applicable, and Tenant shall, prior to construction, provide the additional
insurance required under Article 11 in such case, and also all such assurances
to Landlord as Landlord shall reasonably require to assure payment of the costs
thereof, including but not limited to, notices of non-responsibility, waivers of
lien, surety company performance bonds and funded construction escrows and to
protect Landlord and the Building and appurtenant land against any loss from any
mechanic’s, materialmen’s or other liens. Tenant shall pay in addition to any
sums due pursuant to Article 4, any increase in real estate taxes attributable
to any such alteration, addition or improvement for so long, during the Term, as
such increase is ascertainable; at Landlord’s election said sums shall be paid
in the same way as sums due under Article 4. Landlord may, as a condition to its
consent to any particular alterations or improvements, require Tenant to deposit
with Landlord the amount reasonably estimated by Landlord as sufficient to cover
the cost of removing such alterations or improvements and restoring the
Premises, to the extent required under Section 26.2.
6.4    Notwithstanding anything to the contrary contained herein, at the time
Landlord gives its consent for any alterations or improvements, if it so does,
Tenant shall also be notified whether or not Landlord will require that such
alterations or improvements be removed upon the expiration or earlier
termination of this Lease. If Landlord fails to so notify Tenant within a
reasonable period (not to exceed thirty (30) days) after the date Landlord
provides consent to the proposed alterations or improvements, it shall be
assumed that Landlord shall not require the removal of the subject alterations
or improvements. Notwithstanding anything to the contrary set forth herein,
Tenant shall have no obligation to remove any Cosmetic Alterations other than
wiring and cabling installed in connection therewith. Landlord shall have the
right to determine Tenant’s removal and restoration obligations with respect to
the Initial Alterations following Landlord’s review of the plans for the Initial
Alterations pursuant to Exhibit B to the extent such Initial Alterations, in
Landlord’s reasonable judgment, are of a nature that would require removal and
repair costs that are materially in excess of the removal and repair costs
associated with Building standard office improvements (collectively are referred
to as “Required Removables”); provided that Tenant shall be obligated to remove
all wiring and cabling installed in connection with the Initial Alterations.
Required Removables shall be limited to internal stairways, raised floors,
personal baths and showers, vaults, special cooling systems, rolling file
systems and major, non-standard structural alterations or modifications.
Landlord shall, at the time it gives its approval of Tenant’s final plans for
the Initial Alterations, notify Tenant in writing of any determination that the
Initial Alterations include any Required Removables. Notwithstanding anything to
the contrary herein or in Exhibit B attached hereto, Landlord shall have the
right to withhold consent to the Initial Alterations in its sole discretion to
the extent all or any portion of the same do not constitute normal and customary
business office improvements, as determined by Landlord in its reasonable
discretion, and do not otherwise constitute Required Removables.
7.    REPAIR.
7.1    Landlord shall have no obligation to alter, remodel, improve, repair,
decorate or paint the Premises, except as specified in Exhibit B if attached to
this Lease and except that Landlord shall repair and maintain the structural
portions of the Building, including the basic plumbing, air conditioning,
heating and electrical systems installed or furnished by Landlord. By taking
possession of the Premises, Tenant accepts them as being in good order,
condition and repair and in the condition in which Landlord is obligated to
deliver them. However, notwithstanding the foregoing, Landlord agrees that the
base Building electrical, mechanical, heating, ventilation and air conditioning,
and plumbing systems located in the Premises shall be in good condition and
working order as of the Delivery Date. Except to the extent caused by the acts
or omissions of Tenant or any Tenant Entities or by any alterations or
improvements performed by or on behalf of Tenant, if such systems are not in
good working order as of the Delivery Date and Tenant provides Landlord with
notice of the same within one hundred eighty (180) days following the Delivery
Date, Landlord shall be responsible for repairing or restoring the same;
provided that the foregoing shall not be construed to limit Landlord express
repair and maintenance obligations otherwise set forth in this Section 7.1. It
is hereby understood and agreed that no representations respecting the condition
of the Premises or the Building have been made by Landlord to Tenant, except as
specifically set forth in this Lease.
7.2    Tenant shall, at all times during the Term, keep the Premises in good
condition and repair excepting damage by fire, or other casualty, and in
compliance with all applicable governmental laws, ordinances and regulations,
promptly complying with all governmental orders and directives for the
correction, prevention and abatement of any violations or nuisances in or upon,
or connected with, the Premises, all at Tenant’s sole expense. Repair and
maintenance work shall be undertaken in compliance with Landlord’s reasonable
Building construction standards (if any) from time to time to the extent
applicable (which standards shall be made available to Tenant by Landlord’s
Building manager upon request).
7.3    Except as expressly provided in Section 13.1, Landlord shall not be
liable for any failure to make any repairs or to perform any maintenance unless
such failure shall persist for an unreasonable time after written notice of the
need of such repairs or maintenance is given to Landlord by Tenant. Landlord
shall use commercially reasonable efforts to commence any repairs and
maintenance obligations of Landlord hereunder within a reasonable time (based on
the nature of the repairs or maintenance required) not to exceed thirty
(30) days following such written notice, subject to Articles 22 and 23 and
strikes, acts of God, shortages of labor or materials, war, terrorist acts,
civil disturbances and other causes beyond the reasonable control of Landlord
(provided that if such failure cannot reasonably be cured within said cure
period, Landlord shall be in default hereunder only if Landlord fails to
commence the cure of said failure within said cure period, or having commenced
the curative action within said cure period, fails to diligently pursue same).
7.4    Except as provided in Section 13.1 and Article 22, there shall be no
abatement of rent and no liability of Landlord by reason of any injury to or
interference with Tenant’s business arising from the making of any repairs,
alterations or improvements in or to any portion of the Building or the Premises
or to fixtures, appurtenances and equipment in the Building. Tenant hereby
waives any and all rights under and benefits of subsection 1 of Section 1932 and
Sections 1941 and 1942 of the California Civil Code, or any similar or successor
Regulations or other laws now or hereinafter in effect. Except in the case of
any emergency, as determined by Landlord, Landlord shall use commercially
reasonable efforts not to unreasonably interfere with the operation of Tenant’s
business at the Premises when performing any repairs or maintenance.
8.    LIENS. Tenant shall keep the Premises, the Building and appurtenant land
and Tenant’s leasehold interest in the Premises free from any liens arising out
of any services, work or materials performed, furnished, or contracted for by
Tenant, or obligations incurred by Tenant. In the event that Tenant fails,
within ten (10) business days following the imposition of any such lien, to
either cause the same to be released of record or provide Landlord with
insurance against the same issued by a major title insurance company or such
other protection against the same as Landlord shall accept (such failure to
constitute an Event of Default), Landlord shall have the right to cause the same
to be released by such means as it shall deem proper, including payment of the
claim giving rise to such lien. All such sums paid by Landlord and all expenses
incurred by it in connection therewith shall be payable to it by Tenant within
five (5) days of Landlord’s demand.
9.    ASSIGNMENT AND SUBLETTING.
9.1    Except in connection with a Permitted Transfer (defined in Section 9.8
below), Tenant shall not have the right to assign or pledge this Lease or to
sublet the whole or any part of the Premises whether voluntarily or by operation
of law, or permit the use or occupancy of the Premises by anyone other than
Tenant, and shall not make, suffer or permit such assignment, subleasing or
occupancy without the prior written consent of Landlord, such consent not to be
unreasonably withheld, and said restrictions shall be binding upon any and all
assignees of this Lease and subtenants of the Premises. In the event Tenant
desires to sublet, or permit such occupancy of, the Premises, or any portion
thereof, or assign this Lease, Tenant shall give written notice thereof to
Landlord at least thirty (30) days prior to the proposed commencement date of
such subletting or assignment, which notice shall set forth the name of the
proposed subtenant or assignee, the relevant terms of any sublease or assignment
and copies of financial reports and other relevant financial information of the
proposed subtenant or assignee. Subject to Section 9.3 below, Landlord shall
respond to Tenant’s request for consent within thirty (30) days following
Landlord’s receipt of Tenant’s written request for consent, accompanied by
copies of the proposed sublease or assignment documents, financial statements of
the proposed transferee and any other information reasonably requested by
Landlord within five (5) business days following Landlord’s receipt of Tenant’s
request for consent.
9.2    Notwithstanding any assignment or subletting, permitted or otherwise,
Tenant shall at all times remain directly, primarily and fully responsible and
liable for the payment of the rent specified in this Lease and for compliance
with all of its other obligations under the terms, provisions and covenants of
this Lease. Upon the occurrence of an uncured monetary or material non-monetary
Event of Default, if the Premises or any part of them are then assigned or
sublet, Landlord, in addition to any other remedies provided in this Lease or
provided by law, may, at its option, collect directly from such assignee or
subtenant all rents due and becoming due to Tenant under such assignment or
sublease and apply such rent against any sums due to Landlord from Tenant under
this Lease, and no such collection shall be construed to constitute a novation
or release of Tenant from the further performance of Tenant’s obligations under
this Lease.
9.3    Except in connection with a Permitted Transfer, in addition to Landlord’s
right to approve any subtenant or assignee, Landlord shall have the option, in
its sole discretion, in the event of any proposed sublease of 100% of the
Premises or an assignment of this Lease to terminate this Lease effective as of
the date the proposed assignment or subletting is to be effective and, in the
case of a sublease that would result in fifty percent (50%) or more of the
Premises being subject to the sublease, to recapture the portion of the Premises
to be sublet effective as of the date the proposed subletting is to be
effective. The option shall be exercised, if at all, by Landlord giving Tenant
written notice given by Landlord to Tenant within thirty (30) days following
Landlord’s receipt of Tenant’s written notice as required above. However, if
Tenant notifies Landlord, within five (5) business days after receipt of
Landlord’s termination notice, that Tenant is rescinding its proposed assignment
or sublease, the termination notice shall be void and this Lease shall continue
in full force and effect. If this Lease shall be terminated with respect to the
entire Premises pursuant to this Section, the Term of this Lease shall end on
the date stated in Tenant’s notice as the effective date of the sublease or
assignment as if that date had been originally fixed in this Lease for the
expiration of the Term. If Landlord recaptures under this Section only a portion
of the Premises, the rent to be paid from time to time during the unexpired Term
shall abate proportionately based on the proportion by which the approximate
square footage of the remaining portion of the Premises shall be less than that
of the Premises as of the date immediately prior to such recapture.
9.4    In the event that Tenant sells, sublets, assigns or transfers this Lease,
Tenant shall pay to Landlord as additional rent an amount equal to fifty percent
(50%) of any Increased Rent (as defined below), less the Costs Component (as
defined below), when and as such Increased Rent is received by Tenant. As used
in this Section, “Increased Rent” shall mean the excess of (i) all rent and
other consideration which Tenant is entitled to receive by reason of any sale,
sublease, assignment or other transfer of this Lease, over (ii) the rent
otherwise payable by Tenant under this Lease at such time. For purposes of the
foregoing, any consideration received by Tenant in form other than cash shall be
valued at its fair market value as determined by Landlord in good faith. The
“Costs Component” is that amount which, if paid monthly, would fully amortize on
a straight-line basis, over the entire period for which Tenant is to receive
Increased Rent, the reasonable costs incurred by Tenant for leasing commissions,
attorneys’ fees and tenant improvements in connection with such sublease,
assignment or other transfer.
9.5    Notwithstanding any other provision hereof and without limiting other
reasonable grounds for withholding consent, it shall be considered reasonable
for Landlord to withhold its consent to any assignment of this Lease or sublease
of any portion of the Premises if at the time of either Tenant’s notice of the
proposed assignment or sublease or the proposed commencement date thereof, there
shall exist an uncured monetary or material non-monetary Event of Default, or if
the proposed assignee or sublessee: (a) is an entity with which Landlord is
already in negotiation (unless Landlord does not have space available for lease
in the Building that is comparable to the space Tenant desires to sublet or
assign; provided, however, Landlord shall be deemed to have comparable space if
it has, or will have, space available on any floor of the Building that is
approximately the same size as the space Tenant desires to sublet or assign
within four (4) months, in the aggregate, of the proposed commencement of the
proposed sublease or assignment, and for a comparable term); (b) is already an
occupant of the Building unless Landlord is unable to provide the amount of
space required by such occupant; (c) is a governmental agency; (d) is
incompatible with the character of occupancy of the Building; (e) with which the
payment for the sublease or assignment is determined in whole or in part based
upon its net income or profits; or (f) would subject the Premises to a use which
would: (i) involve materially increased personnel or wear upon the Building;
(ii) violate any exclusive right granted to another tenant of the Building;
(iii) require any structural or material addition to or modification of the
Premises or the Building in order to comply with building code or other
governmental requirements other than non-structural or non-material
modifications that do not materially or adversely affect the base Building
systems for which Tenant pays all costs related thereto; or, (iv) involve a
violation of Section 1.2.
9.6    Upon any request to assign or sublet, Tenant will pay to Landlord the
Assignment/Subletting Fee plus, on demand, a sum equal to all of Landlord’s
costs, including reasonable attorney’s fees, incurred in investigating and
considering any proposed or purported assignment or pledge of this Lease or
sublease of any of the Premises, regardless of whether Landlord shall consent
to, refuse consent, or determine that Landlord’s consent is not required for,
such assignment, pledge or sublease. Notwithstanding the foregoing, provided
that neither Tenant nor the proposed transferee requests any changes to this
Lease or Landlord’s standard, commercially reasonable form of consent (other
than minor and immaterial changes) in connection with the proposed transfer, the
Review Reimbursement payable by Tenant pursuant to this Section 9.6 shall not
exceed (a) $2,500 for any proposed Permitted Transfer for which Tenant requests
from Landlord any written consent or acknowledgement that no consent is
required, or (b) $5,000 for a proposed assignment, sublease or other transfer
that does not constitute a Permitted Transfer. Any purported sale, assignment,
mortgage, transfer of this Lease or subletting which does not comply with the
provisions of this Article 9 shall be void.
9.7    If Tenant is a corporation, limited liability company, partnership or
trust, any transfer or transfers of or change or changes within any twelve
(12) month period in the number of the outstanding voting shares of the
corporation or limited liability company, the general partnership interests in
the partnership or the identity of the persons or entities controlling the
activities of such partnership or trust resulting in the persons or entities
owning or controlling a majority of such shares, partnership interests or
activities of such partnership or trust at the beginning of such period no
longer having such ownership or control shall be regarded as equivalent to an
assignment of this Lease to the persons or entities acquiring such ownership or
control and shall be subject to all the provisions of this Article 9 to the same
extent and for all intents and purposes as though such an assignment. The
provisions of this Section shall not apply so long as Tenant is an entity whose
outstanding stock is listed on a recognized security exchange, or if at least
eighty percent (80%) of its voting stock is owned by another entity, the voting
stock of which is so listed. In addition, if Tenant is a corporation, so long as
Tenant is publicly traded on a major over-the-counter stock exchange, the
ordinary transfer of shares over the counter shall be deemed not to be a
Transfer for purposes of this Section.
9.8    So long as Tenant is not entering into the Permitted Transfer (as defined
below) for the purpose of avoiding or otherwise circumventing the remaining
terms of this Article 9, Tenant may assign its entire interest under this Lease,
without the consent of Landlord, to (a) an affiliate, subsidiary, or parent of
Tenant, or a corporation, partnership or other legal entity wholly owned by
Tenant (collectively, an “Affiliated Party”), or (b) a successor to Tenant by
purchase, merger, consolidation or reorganization, provided that all of the
following conditions are satisfied (each such transfer a “Permitted Transfer”
and any such assignee or sublessee of a Permitted Transfer, a “Permitted
Transferee”): (i) Tenant is not in default under this Lease; (ii) the Permitted
Use does not allow the Premises to be used for retail purposes; (iii) Tenant
shall give Landlord written notice at least thirty (30) days prior to the
effective date of the proposed Permitted Transfer (provided that, if prohibited
by confidentiality in connection with a proposed purchase, merger, consolidation
or reorganization, then Tenant shall give Landlord written notice within thirty
(30) days after the effective date of the proposed Permitted Transfer);
(iv) with respect to a proposed Permitted Transfer to an Affiliated Party,
Tenant continues to have a net worth equal to or greater than Tenant’s net worth
at the date of this Lease; and (v) with respect to a purchase, merger,
consolidation or reorganization or any Permitted Transfer which results in
Tenant ceasing to exist as a separate legal entity, (A) Tenant’s successor shall
own all or substantially all of the assets of Tenant, and (B) Tenant’s successor
shall have a net worth which is at least equal to the greater of Tenant’s net
worth at the date of this Lease or Tenant’s net worth as of the day prior to the
proposed purchase, merger, consolidation or reorganization. Tenant’s notice to
Landlord shall include information and documentation showing that each of the
above conditions has been satisfied. If requested by Landlord, Tenant’s
successor shall sign a commercially reasonable form of assumption agreement. As
used herein, (1) “parent” shall mean a company which owns a majority of Tenant’s
voting equity; (2) “subsidiary” shall mean an entity wholly owned by Tenant or
at least fifty-one percent (51%) of whose voting equity is owned by Tenant; and
(3) “affiliate” shall mean an entity controlled, controlling or under common
control with Tenant.
10.    INDEMNIFICATION. None of the Landlord Entities shall be liable and Tenant
hereby waives all claims against them for any damage to any property or any
injury to any person in or about the Premises or the Building by or from any
cause whatsoever (including without limiting the foregoing, rain or water
leakage of any character from the roof, windows, walls, basement, pipes,
plumbing works or appliances, the Building not being in good condition or
repair, gas, fire, oil, electricity or theft), except to the extent caused by or
arising from the gross negligence or willful misconduct of Landlord or its
agents, employees or contractors. Except to the extent caused by or arising from
the gross negligence or willful misconduct of Landlord or its agents or
employees, Tenant shall protect, indemnify and hold the Landlord Entities
harmless from and against any and all loss, claims, liability or costs
(including court costs and attorney’s fees) incurred by reason of (a) any damage
to any property (including but not limited to property of any Landlord Entity)
or any injury (including but not limited to death) to any person occurring in,
on or about the Premises or the Building to the extent that such injury or
damage shall be caused by or arise from any actual or alleged act, neglect,
fault, or omission by or of Tenant or any Tenant Entity to meet any standards
imposed by any duty with respect to the injury or damage; (b) the conduct or
management of any work or thing whatsoever done by the Tenant in or about the
Premises or from transactions of the Tenant concerning the Premises;
(c) Tenant’s actual or asserted failure to comply with any and all Regulations
applicable to the condition or use of the Premises or its occupancy; or (d) any
breach or default on the part of Tenant in the performance of any covenant or
agreement on the part of the Tenant to be performed pursuant to this Lease.
Landlord shall protect, indemnify and hold Tenant harmless from and against any
and all loss, claims, liability or costs (including court costs and attorney’s
fees) incurred by reason of any damage to any property (including but not
limited to property of Tenant) or any injury (including but not limited to
death) to any person occurring in, on or about the common areas of the Building
to the extent that such injury or damage shall be caused by or arise from the
gross negligence or willful misconduct of Landlord or any of Landlord’s agents
or employees or from any breach or default on the part of Landlord in the
performance of any covenant or agreement on the part of Landlord to be performed
pursuant to this Lease. The provisions of this Article shall survive the
termination of this Lease with respect to any claims or liability accruing prior
to such termination.
11.    INSURANCE.
11.1    Tenant shall keep in force throughout the Term: (a) a Commercial General
Liability insurance policy or policies to protect the Landlord Entities against
any liability to the public or to any invitee of Tenant or a Landlord Entity
incidental to the use of or resulting from any accident occurring in or upon the
Premises with a limit of not less than $1,000,000 per occurrence and not less
than $2,000,000 in the annual aggregate, or such larger amount as Landlord may
prudently require from time to time (provided that except to the extent
reasonably required by Landlord’s lender, Landlord shall only require any such
increase in the amount of existing insurance required pursuant to this Section
once during any five (5) year period of the Term and only in the event that
(i) Landlord reasonably determines that the amount of insurance carried by
Tenant hereunder is materially less than the amount or type of insurance
coverage typically carried by tenants of the Building and owners or tenants of
buildings comparable to the Building and located in the geographical area in
which the Premises are located which are operated for similar purposes as the
Premises), covering bodily injury and property damage liability and $1,000,000
products/completed operations aggregate; (b) Business Auto Liability covering
owned, non-owned and hired vehicles with a limit of not less than $1,000,000 per
accident; (c) Worker’s Compensation Insurance with limits as required by statute
with Employers Liability and limits of $500,000 each accident, $500,000 disease
policy limit, $500,000 disease--each employee; (d) All Risk or Special Form
coverage protecting Tenant against loss of or damage to Tenant’s alterations,
additions, improvements, carpeting, floor coverings, panelings, decorations,
fixtures, inventory and other business personal property situated in or about
the Premises to the full replacement value of the property so insured; and,
(e) Business Interruption Insurance with limit of liability representing loss of
at least approximately six (6) months of income.
11.2    The aforesaid policies shall (a) be provided at Tenant’s expense;
(b) name the Landlord Entities as additional insureds (General Liability) and
loss payee (Property—Special Form); (c) be issued by an insurance company with a
minimum Best’s rating of “A-:VII” during the Term; and (d) provide that said
insurance shall not be canceled unless thirty (30) days prior written notice
(ten days for non-payment of premium) shall have been given to Landlord; a
certificate of Liability insurance on ACORD Form 25 and a certificate of
Property insurance on ACORD Form 28 (or such other form reasonably acceptable to
Landlord) shall be delivered to Landlord by Tenant upon the Commencement Date
and at least thirty (30) days prior to each renewal of said insurance.
11.3    Whenever Tenant shall undertake any alterations, additions or
improvements in, to or about the Premises (“Work”) the aforesaid insurance
protection must extend to and include injuries to persons and damage to property
arising in connection with such Work, without limitation including liability
under any applicable structural work act, and such other insurance as Landlord
shall require; and the policies of or certificates evidencing such insurance
must be delivered to Landlord prior to the commencement of any such Work.
12.    WAIVER OF SUBROGATION. Tenant and Landlord hereby mutually waive their
respective rights of recovery against each other for any loss insured (or
required to be insured pursuant to this Lease) by fire, extended coverage, All
Risks or other insurance now or hereafter existing for the benefit of the
respective party but only to the extent of the net insurance proceeds payable
under such policies. Each party shall obtain any special endorsements required
by their insurer to evidence compliance with the aforementioned waiver.
13.    SERVICES AND UTILITIES.
13.1    Subject to the other provisions of this Lease, Landlord agrees to
furnish to the Premises during Building Business Hours (specified on the
Reference Pages) on generally recognized business days (but exclusive in any
event of Sundays and national and local legal holidays) and during other such
days and such times as may be specified below, the following services and
utilities subject to the rules and regulations of the Building prescribed from
time to time: (a) water suitable for normal office use of the Premises; (b) heat
and air conditioning required in Landlord’s judgment for the use and occupation
of the Premises during Building Business Hours (and after Building Business
Hours, subject to Section 13.2 below); (c) cleaning and janitorial service;
(d) elevator service by nonattended automatic elevators, if applicable (provided
that, subject to Article 35, at least one (1) passenger elevator servicing the
Premises shall be available for the use of Tenant, in common with other
occupants of the Building, 24 hours a day, 365/6 days per year); and,
(e) equipment to bring to the Premises electricity for lighting, convenience
outlets and other normal office use; provided that electricity and water shall
be provided after the Building Business Hours at no additional charge for
Building standard usage of such water and electricity but subject to the
remaining terms of this Article 13 regarding excess usage. To the extent that
Tenant is not billed directly by a public utility, Tenant shall pay, within five
(5) days of Landlord’s demand, for all electricity used by Tenant in the
Premises. The charge shall be at the rates charged for such services by the
local public utility. Alternatively, Landlord may elect to include electricity
costs in Expenses. In the absence of Landlord’s gross negligence or willful
misconduct, Landlord shall not be liable for, and Tenant shall not be entitled
to, any abatement or reduction of rental by reason of Landlord’s failure to
furnish any of the foregoing, unless such failure shall persist for an
unreasonable time after written notice of such failure is given to Landlord by
Tenant and provided further that Landlord shall not be liable when such failure
is caused by accident, breakage, repairs, labor disputes of any character,
energy usage restrictions or by any other cause, similar or dissimilar, beyond
the reasonable control of Landlord. Landlord shall use reasonable efforts to
remedy any interruption in the furnishing of services and utilities.
Notwithstanding the foregoing, if the Premises, or a material portion of the
Premises, are made untenantable (i.e., Tenant is prevented from using, and does
not use, the Premises or such portion thereof) solely as a result of (i) an
interruption, diminishment or termination of services that is within the
reasonable control of Landlord, its agents or employees to avoid or correct (and
not as a result in whole or in part of any action or inaction of Tenant), or
(ii) any repair, maintenance or alteration performed by Landlord, or which
Landlord failed to perform, after the Commencement Date and required by this
Lease, which substantially interferes with Tenant’s use of the Premises (an
“Abatement Event”), then Tenant shall give Landlord notice of such Abatement
Event, and if such Abatement Event continues for five (5) consecutive business
days after Landlord’s receipt of any such notice (the “Eligibility Period”),
then Tenant, as its sole remedy, shall be entitled to receive an abatement of
the Monthly Installment of Rent and Tenant’s Proportionate Share of Expenses and
Taxes payable hereunder during the period beginning on the sixth
(6th) consecutive business day of the Abatement Event and continuing for such
time that Tenant continues to be so prevented from using, and does not use for
the normal conduct of Tenant’s business, the Premises or a portion thereof, in
the proportion that the rentable area of the portion of the Premises that Tenant
is prevented from using, and does not use, bears to the total rentable area of
the Premises; provided, however, in the event that Tenant is prevented from
using, and does not use, a portion of the Premises for a period of time in
excess of the Eligibility Period and the remaining portion of the Premises is
not sufficient to allow Tenant to effectively conduct its business therein, and
if Tenant does not conduct its business from such remaining portion, then for
such time after expiration of the Eligibility Period during which Tenant is so
prevented from effectively conducting its business therein, the Monthly
Installment of Rent and Tenant’s Proportionate Share of Expenses and Taxes for
the entire Premises for such time as Tenant continues to be so prevented from
using, and does not use, the Premises. If, however, Tenant reoccupies any
portion of the Premises during such period, the Monthly Installment of Rent and
Tenant’s Proportionate Share of Expenses and Taxes allocable to such reoccupied
portion, based on the proportion that the rentable area of such reoccupied
portion of the Premises bears to the total rentable area of the Premises, shall
be payable by Tenant from the date Tenant reoccupies such portion of the
Premises. Any Abatement Event related to a casualty or eminent domain shall be
governed by the terms of Articles 22 and 23, respectively, and the rent
abatement set forth herein shall not apply. Such right to abate Monthly
Installment of Rent and Tenant’s Proportionate Share of Expenses and Taxes shall
be Tenant’s sole and exclusive remedy for rent abatement at law or in equity for
an Abatement Event. Except as provided in this Section 13.1, nothing contained
herein shall be interpreted to mean that Tenant is excused from paying the
Monthly Installment of Rent and Tenant’s Proportionate Share of Expenses and
Taxes due hereunder.
13.2    Should Tenant require any additional work or service, as described
above, including services furnished outside ordinary business hours specified
above, Landlord may (and shall, with respect to Building standard amounts of
electricity and water required after Building Business Hours), upon reasonable
advance notice by Tenant, furnish such additional service and Tenant agrees to
pay Landlord such charges as may be agreed upon, including any tax imposed
thereon, but in no event at a charge less or greater than Landlord’s actual cost
plus overhead for such additional service and, where appropriate, a reasonable
allowance for depreciation of any systems being used to provide such service.
The current charge for after-hours HVAC service, which is subject to change at
any time, is specified on the Reference Pages.
13.3    Wherever heat-generating machines or equipment are used by Tenant in the
Premises which affect the temperature otherwise maintained by the air
conditioning system or Tenant allows occupancy of the Premises by more persons
than the heating and air conditioning system is designed to accommodate (which
is an occupancy density in the Premises in excess of five (5) persons per one
thousand (1,000) rentable square feet of the Premises (“Building Standard
Occupancy Density”)), in either event whether with or without Landlord’s
approval, Landlord reserves the right to install supplementary heating and/or
air conditioning units in or for the benefit of the Premises and the cost
thereof, including the cost of installation and the cost of operations and
maintenance, shall be paid by Tenant to Landlord within five (5) days of
Landlord’s demand. Tenant shall not be in default of the Lease if Tenant’s
density is greater than Building Standard Occupancy Density from time to time
(“Excess Density”), provided that (i) such Excess Density is permitted by
Regulations, (ii) Landlord shall have the right, at Tenant’s cost, to make those
certain installations referenced in this Section 13.3 regarding supplementary
heating and/or air condition units and separate meters or submeters, (iii) any
other costs incurred by Landlord resulting from such Building Standard Occupancy
Density (including, without limitation, costs relating to additional maintenance
and stocking of the restrooms, excess utilities consumption and increased wear
and tear on Building systems) shall be paid by Tenant to Landlord within five
(5) days of Landlord’s demand, and (iv) Tenant shall otherwise be responsible to
comply with all Regulations with respect to such Excess Density (including,
without limitation, the making of any necessary alterations or improvements with
respect thereto). In addition, Landlord may install and shall have access to the
Premises to monitor a separate meter (or submeter) to determine the actual use
of any utility in the Premises or any shared common area and may make available
and share actual whole-project energy and water usage data as necessary to
maintain the Building’s “green building” certification, if any. If there is no
meter or submeter in the Premises or if Tenant is billed directly by a public
utility, then, upon request, Tenant shall provide monthly utility usage to
Landlord in electronic or paper format or provide permission for Landlord to
request information regarding Tenant’s utility usage directly from the utility
company. If Tenant is billed directly by a public utility with respect to
Tenant’s energy usage at the Premises, then, upon request, Tenant shall provide
monthly energy utility usage for the Premises to Landlord for the period of time
requested by Landlord (in electronic or paper format) or, at Landlord’s option,
provide any written authorization or other documentation required for Landlord
to request information regarding Tenant’s energy usage with respect to the
Premises directly from the applicable utility company.
13.4    Tenant will not, without the written consent of Landlord, use any
apparatus or device in the Premises, including but not limited to, electronic
data processing machines and machines using current in excess of 2000 watts
and/or 20 amps or 120 volts, which will in any way increase the amount of
electricity or water usually furnished or supplied for use of the Premises for
normal office use, nor connect with electric current, except through existing
electrical outlets in the Premises, or water pipes, any apparatus or device for
the purposes of using electrical current or water. If Tenant shall require water
or electric current in excess of that usually furnished or supplied for use of
the Premises as normal office use, Tenant shall procure the prior written
consent of Landlord for the use thereof, which Landlord may refuse, and if
Landlord does consent, Landlord may cause a water meter or electric current
meter to be installed so as to measure the amount of such excess water and
electric current. The cost of any such meters shall be paid for by Tenant.
Tenant agrees to pay to Landlord within five (5) days of Landlord’s demand, the
cost of all such excess water and electric current consumed (as shown by said
meters, if any, or, if none, as reasonably estimated by Landlord) at the rates
charged for such services by the local public utility or agency, as the case may
be, furnishing the same, plus any additional expense incurred in keeping account
of the water and electric current so consumed.
13.5    Tenant will not, without the written consent of Landlord, contract with
a utility provider to service the Premises with any utility, including, but not
limited to, telecommunications, electricity, water, sewer or gas, which is not
previously providing such service to other tenants in the Building. Subject to
Landlord’s reasonable rules and regulations and the provisions of Articles 6 and
26, Tenant shall be entitled to the use of wiring (“Communications Wiring”) from
the existing telecommunications nexus in the Building to the Premises,
sufficient for normal general office use of the Premises. Tenant shall not
install any additional Communications Wiring, nor remove any Communications
Wiring, without in each instance obtaining the prior written consent of
Landlord, which consent may be withheld in Landlord’s sole and absolute
discretion. Landlord shall in no event be liable for disruption in any service
obtained by Tenant pursuant to this paragraph.
14.    HOLDING OVER. Tenant shall pay Landlord for each day Tenant retains
possession of the Premises or part of them after termination of this Lease by
lapse of time or otherwise at the rate (“Holdover Rate”) which shall be One
Hundred Fifty Percent (150%) of the amount of the Annual Rent for the last
period prior to the date of such termination plus Tenant’s Proportionate Share
of Expenses, Taxes and Insurance Costs under Article 4 and also pay all damages
sustained by Landlord by reason of such retention. In the case of any such
holdover, a tenancy at sufferance at the Holdover Rate shall be deemed to have
been created. In any event, no provision of this Article 14 shall be deemed to
waive Landlord’s right of reentry or any other right under this Lease or at law.
15.    SUBORDINATION. Without the necessity of any additional document being
executed by Tenant for the purpose of effecting a subordination, this Lease
shall be subject and subordinate at all times to ground or underlying leases and
to the lien of any mortgages or deeds of trust now or hereafter placed on,
against or affecting the Building, Landlord’s interest or estate in the
Building, or any ground or underlying lease; provided, however, that if the
lessor, mortgagee, trustee, or holder of any such mortgage or deed of trust
elects to have Tenant’s interest in this Lease be superior to any such
instrument, then, by notice to Tenant, this Lease shall be deemed superior,
whether this Lease was executed before or after said instrument. Notwithstanding
anything in this Article 15 to the contrary, as a condition precedent to the
future subordination of this Lease to a future mortgage or deed of trust,
Landlord shall be required to provide Tenant with a non-disturbance,
subordination, and attornment agreement in favor of Tenant from the party having
the benefit of such mortgage or deed of trust (a “Mortgagee”) who comes into
existence after the Commencement Date. Such non-disturbance, subordination, and
attornment agreement in favor of Tenant shall provide that, so long as Tenant is
paying the rent due under this Lease and is not otherwise in default under this
Lease beyond any applicable cure period, its right to possession and the other
terms of this Lease shall remain in full force and effect. Such non-disturbance,
subordination, and attornment agreement may include other commercially
reasonable provisions in favor of the Mortgagee, including, without limitation,
additional time on behalf of the Mortgagee to cure defaults of the Landlord and
provide that (a) neither Mortgagee nor any successor-in-interest shall be bound
by (i) any payment of the Monthly Installment of Rent or any Tenant’s
Proportionate Share of Expenses and Taxes or other sum due under this Lease for
more than one (1) month in advance or (ii) any amendment or modification of this
Lease made without the express written consent of mortgagee or any
successor-in-interest; (b) neither Mortgagee nor any successor-in-interest will
be liable for (i) any act or omission or warranties of any prior landlord
(including Landlord), (ii) the breach of any warranties or obligations relating
to construction of improvements on the property or any tenant finish work
performed or to have been performed by any prior landlord (including Landlord),
or (iii) the return of any Security Deposit, except to the extent such deposits
have been received by Mortgagee; and (c) neither Mortgagee nor any
successor-in-interest shall be subject to any offsets or defenses which Tenant
might have against any prior landlord (including Landlord). Notwithstanding the
foregoing, Tenant covenants and agrees to execute and deliver within ten
(10) days of Landlord’s request such further commercially reasonable instruments
evidencing such subordination or superiority of this Lease as may be required by
Landlord. Notwithstanding the foregoing, concurrently with the parties’
execution and delivery of this Lease, Landlord shall deliver, and the parties
shall execute, a non-disturbance, subordination and attornment agreement from
Landlord’s current mortgagee (“Current Lender”) in the form attached hereto as
Exhibit H. Tenant shall be responsible for any fee or review costs charged by
such mortgagee. The parties hereby acknowledge and agree that Landlord’s
delivery of such non-disturbance, subordination and attornment agreement from
the Current Lender shall be a condition precedent to the effectiveness of this
Lease.
16.    RULES AND REGULATIONS. Tenant shall faithfully observe and comply with
all the rules and regulations as set forth in Exhibit D to this Lease and all
reasonable and non-discriminatory modifications of and additions to them from
time to time put into effect by Landlord. Landlord shall not be responsible to
Tenant for the non-performance by any other tenant or occupant of the Building
of any such rules and regulations. Landlord hereby agrees to use commercially
reasonable efforts to generally enforce the rules and regulations in a
nondiscriminatory manner. In the event of any conflict between any of the rules
and regulations set forth in Exhibit D hereto and this Lease, the terms of this
Lease shall control.
17.    REENTRY BY LANDLORD.
17.1    Landlord reserves and shall at all times have the right to re-enter the
Premises to inspect the same, to supply janitor service and any other service to
be provided by Landlord to Tenant under this Lease, to show said Premises to
prospective purchasers, mortgagees or tenants (subject to the limitations set
forth below), and to alter, improve or repair the Premises and any portion of
the Building, without abatement of rent, and may for that purpose erect, use and
maintain scaffolding, pipes, conduits and other necessary structures and open
any wall, ceiling or floor in and through the Building and Premises where
reasonably required by the character of the work to be performed, provided
entrance to the Premises shall not be blocked thereby, and further provided that
the business of Tenant shall not be interfered with unreasonably. Landlord
agrees that except in the event (a) Tenant is in monetary or material
non-monetary default under this Lease, which may result in a termination of this
Lease, (b) Landlord and Tenant are negotiating for or have agreed to an early
termination of this Lease, or (c) Landlord and Tenant otherwise mutually agree
to the contrary, Landlord shall not show the Premises to prospective tenants
except during the last twelve (12) months of the Term of this Lease.
Notwithstanding the foregoing, except (i) to the extent requested by Tenant,
(ii) in connection with scheduled maintenance programs, and/or (iii) in the
event of an emergency, Landlord shall provide to Tenant not less than
twenty-four (24) hours’ prior notice (either written or oral) before Landlord
enters the Premises to perform any repairs therein. Landlord shall have the
right at any time to change the arrangement and/or locations of entrances, or
passageways, doors and doorways, and corridors, windows, elevators, stairs,
toilets or other public parts of the Building and to change the name, number or
designation by which the Building is commonly known. In the event that Landlord
damages any portion of any wall or wall covering, ceiling, or floor or floor
covering within the Premises, Landlord shall repair or replace the damaged
portion to match the original as nearly as commercially reasonable but shall not
be required to repair or replace more than the portion actually damaged.
Landlord may make any such entries without the abatement of Rent (except as
specifically set forth in Section 13.1 of this Lease) and may take such
reasonable steps as required to accomplish the stated purposes. Tenant hereby
waives any claim for damages for any injury or inconvenience to or interference
with Tenant’s business and/or lost profits occasioned thereby, provided that the
foregoing shall not limit Landlord’s liability, if any, pursuant to applicable
law for personal injury and property damage to the extent caused by the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors. Provided that Landlord employs commercially reasonable efforts to
minimize interference with the conduct of Tenant’s business in connection with
entries into the Premises, Tenant hereby waives any claims for any loss of
occupancy or quiet enjoyment of the Premises in connection with such entries.
Except in emergency situations, as determined by Landlord, Landlord shall
exercise reasonable efforts to perform any entry into the Premises in a manner
that is reasonably designed to minimize interference with the operation of
Tenant’s business in the Premises.
17.2    For each of the aforesaid purposes, Landlord shall at all times have and
retain a key with which to unlock all of the doors in the Premises, excluding
Tenant’s vaults and safes or special security areas (designated in advance), and
Landlord shall have the right to use any and all means which Landlord may deem
proper to open said doors in an emergency to obtain entry to any portion of the
Premises. As to any portion to which access cannot be had by means of a key or
keys in Landlord’s possession, Landlord is authorized to gain access by such
means as Landlord shall elect and, if such entry is necessitated by an emergency
or if Tenant fails to cooperate with such entry by Landlord, the cost of
repairing any damage occurring in doing so shall be borne by Tenant and paid to
Landlord within five (5) days of Landlord’s demand.
18.    DEFAULT.
18.1    Except as otherwise provided in Article 20, the following events shall
be deemed to be Events of Default under this Lease:
18.1.1    Tenant shall fail to pay when due any sum of money becoming due to be
paid to Landlord under this Lease, whether such sum be any installment of the
rent reserved by this Lease, any other amount treated as additional rent under
this Lease, or any other payment or reimbursement to Landlord required by this
Lease, whether or not treated as additional rent under this Lease, and such
failure shall continue for a period of five (5) business days after written
notice that such payment was not made when due, but if any such notice shall be
given during the twelve (12) month period commencing with the date of such
notice, the failure to pay within five (5) business days after due any
additional sum of money becoming due to be paid to Landlord under this Lease
during such period shall be an Event of Default, without notice. The notice
required pursuant to this Section 18.1.1 shall replace rather than supplement
any statutory notice required under California Code of Civil Procedure
Section 1161 or any similar or successor statute.
18.1.2    Tenant shall fail to comply with any term, provision or covenant of
this Lease which is not provided for in another Section of this Article and
shall not cure such failure within twenty (20) days (forthwith, if the failure
involves the existence of a hazardous situation or imminent threat to health or
safety due to the acts, omissions or operations of Tenant or any Tenant Entity)
after written notice of such failure to Tenant provided, however, that such
failure shall not be an Event of Default if such failure could not reasonably be
cured during such twenty (20) day period, Tenant has commenced the cure within
such twenty (20) day period and thereafter is diligently pursuing such cure to
completion, but the total aggregate cure period shall not exceed one hundred
twenty (120) days.
18.1.3    Tenant shall fail to vacate the Premises immediately upon termination
of this Lease, by lapse of time or otherwise, or upon termination of Tenant’s
right to possession only.
18.1.4    Tenant shall become insolvent, admit in writing its inability to pay
its debts generally as they become due, file a petition in bankruptcy or a
petition to take advantage of any insolvency statute, make an assignment for the
benefit of creditors, make a transfer in fraud of creditors, apply for or
consent to the appointment of a receiver of itself or of the whole or any
substantial part of its property, or file a petition or answer seeking
reorganization or arrangement under the federal bankruptcy laws, as now in
effect or hereafter amended, or any other applicable law or statute of the
United States or any state thereof.
18.1.5    A court of competent jurisdiction shall enter an order, judgment or
decree adjudicating Tenant bankrupt, or appointing a receiver of Tenant, or of
the whole or any substantial part of its property, without the consent of
Tenant, or approving a petition filed against Tenant seeking reorganization or
arrangement of Tenant under the bankruptcy laws of the United States, as now in
effect or hereafter amended, or any state thereof, and such order, judgment or
decree shall not be vacated or set aside or stayed within sixty (60) days from
the date of entry thereof.
18.1.6    Any other event, act or omission which any other provision of this
Lease expressly identifies as an Event of Default.
19.    REMEDIES.
19.1    Upon the occurrence of any Event or Events of Default under this Lease,
Landlord shall have the option to pursue any one or more of the following
remedies without any notice (except as expressly prescribed herein) or demand
whatsoever (and without limiting the generality of the foregoing, Tenant hereby
specifically waives notice and demand for payment of rent or other obligations
and waives any and all other notices or demand requirements imposed by
applicable law):
19.1.1    Terminate this Lease and Tenant’s right to possession of the Premises
and recover from Tenant an award of damages equal to the sum of the following:
19.1.1.1    The Worth at the Time of Award of the unpaid rent which had been
earned at the time of termination;
19.1.1.2    The Worth at the Time of Award of the amount by which the unpaid
rent which would have been earned after termination until the time of award
exceeds the amount of such rent loss that Tenant affirmatively proves could have
been reasonably avoided;
19.1.1.3    The Worth at the Time of Award of the amount by which the unpaid
rent for the balance of the Term after the time of award exceeds the amount of
such rent loss that Tenant affirmatively proves could be reasonably avoided;
19.1.1.4    Any other amount necessary to compensate Landlord for all the
detriment either proximately caused by Tenant’s failure to perform Tenant’s
obligations under this Lease or which in the ordinary course of things would be
likely to result therefrom; and
19.1.1.5    All such other amounts in addition to or in lieu of the foregoing as
may be permitted from time to time under applicable law.
The “Worth at the Time of Award” of the amounts referred to in parts 19.1.1.1
and 19.1.1.2 above, shall be computed by allowing interest at the lesser of a
per annum rate equal to: (i) the greatest per annum rate of interest permitted
from time to time under applicable law, or (ii) the Prime Rate plus 5%. For
purposes hereof, the “Prime Rate” shall be the per annum interest rate publicly
announced as its prime or base rate by a federally insured bank selected by
Landlord in the State of California. The “Worth at the Time of Award” of the
amount referred to in part 19.1.1.3, above, shall be computed by discounting
such amount at the discount rate of the Federal Reserve Bank of San Francisco at
the time of award plus 1%;
19.1.2    Employ the remedy described in California Civil Code § 1951.4
(Landlord may continue this Lease in effect after Tenant’s breach and
abandonment and recover rent as it becomes due, if Tenant has the right to
sublet or assign, subject only to reasonable limitations); or
19.1.3    Notwithstanding Landlord’s exercise of the remedy described in
California Civil Code § 1951.4 in respect of an Event or Events of Default, at
such time thereafter as Landlord may elect in writing, to terminate this Lease
and Tenant’s right to possession of the Premises and recover an award of damages
as provided above in Section 19.1.1.
19.2    The subsequent acceptance of rent hereunder by Landlord shall not be
deemed to be a waiver of any preceding breach by Tenant of any term, covenant or
condition of this Lease, other than the failure of Tenant to pay the particular
rent so accepted, regardless of Landlord’s knowledge of such preceding breach at
the time of acceptance of such rent. No waiver by Landlord of any breach hereof
shall be effective unless such waiver is in writing and signed by Landlord.
19.3    TENANT HEREBY WAIVES ANY AND ALL RIGHTS CONFERRED BY SECTION 3275 OF THE
CIVIL CODE OF CALIFORNIA AND BY SECTIONS 1174 (c) AND 1179 OF THE CODE OF CIVIL
PROCEDURE OF CALIFORNIA AND ANY AND ALL OTHER REGULATIONS AND RULES OF LAW FROM
TIME TO TIME IN EFFECT DURING THE TERM PROVIDING THAT TENANT SHALL HAVE ANY
RIGHT TO REDEEM, REINSTATE OR RESTORE THIS LEASE FOLLOWING ITS TERMINATION BY
REASON OF TENANT’S BREACH. TENANT ALSO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY LAW, THE RIGHT TO TRIAL BY JURY IN ANY LITIGATION ARISING OUT OF OR
RELATING TO THIS LEASE.
19.4    No right or remedy herein conferred upon or reserved to Landlord is
intended to be exclusive of any other right or remedy, and each and every right
and remedy shall be cumulative and in addition to any other right or remedy
given hereunder or now or hereafter existing by agreement, applicable law or in
equity. In addition to other remedies provided in this Lease, Landlord shall be
entitled, to the extent permitted by applicable law, to injunctive relief, or to
a decree compelling performance of any of the covenants, agreements, conditions
or provisions of this Lease, or to any other remedy allowed to Landlord at law
or in equity. Forbearance by Landlord to enforce one or more of the remedies
herein provided upon an Event of Default shall not be deemed or construed to
constitute a waiver of such Event of Default.
19.5    This Article 19 shall be enforceable to the maximum extent such
enforcement is not prohibited by applicable law, and the unenforceability of any
portion thereof shall not thereby render unenforceable any other portion.
19.6    Intentionally Omitted.
19.7    If, on account of any breach or default by Tenant in Tenant’s
obligations under the terms and conditions of this Lease, it shall become
necessary or appropriate for Landlord to employ or consult with an attorney or
collection agency concerning or to enforce or defend any of Landlord’s rights or
remedies arising under this Lease or to collect any sums due from Tenant, Tenant
agrees to pay all costs and fees so incurred by Landlord, including, without
limitation, reasonable attorneys’ fees and costs. If either party participates
in an action against the other party arising out of or in connection with this
Lease or any covenants or obligations hereunder, then the prevailing party shall
be entitled to have or recover from the other party, upon demand, all reasonable
attorneys’ fees and costs incurred in connection therewith. Tenant hereby
specifically also waives notice and demand for payment of rent or other
obligations, except for those notices specifically required pursuant to the
terms of this Lease and notices which may be required under California Code of
Civil Procedure Section 1161, as described in Section 18.1.1 above.
19.8    Upon the occurrence of an uncured Event of Default, Landlord may (but
shall not be obligated to) cure such default at Tenant’s sole expense and
Landlord may, at Landlord’s option, enter into and upon the Premises to perform
such obligations, subject to Article 17 above, without being deemed in any
manner guilty of trespass, eviction or forcible entry and detainer and without
incurring any liability for any damage or interruption of Tenant’s business
resulting therefrom and Tenant agrees to reimburse Landlord within five (5) days
of Landlord’s demand as additional rent, for any expenses which Landlord may
incur in thus effecting compliance with Tenant’s obligations under this Lease,
plus interest from the date of expenditure by Landlord at the Wall Street
Journal prime rate.
20.    TENANT’S BANKRUPTCY OR INSOLVENCY.
20.1    If at any time and for so long as Tenant shall be subjected to the
provisions of the United States Bankruptcy Code or other law of the United
States or any state thereof for the protection of debtors as in effect at such
time (each a “Debtor’s Law”):
20.1.1    Tenant, Tenant as debtor-in-possession, and any trustee or receiver of
Tenant’s assets (each a “Tenant’s Representative”) shall have no greater right
to assume or assign this Lease or any interest in this Lease, or to sublease any
of the Premises than accorded to Tenant in Article 9, except to the extent
Landlord shall be required to permit such assumption, assignment or sublease by
the provisions of such Debtor’s Law. Without limitation of the generality of the
foregoing, any right of any Tenant’s Representative to assume or assign this
Lease or to sublease any of the Premises shall be subject to the conditions
that:
20.1.1.1    Such Debtor’s Law shall provide to Tenant’s Representative a right
of assumption of this Lease which Tenant’s Representative shall have timely
exercised and Tenant’s Representative shall have fully cured any default of
Tenant under this Lease.
20.1.1.2    Tenant’s Representative or the proposed assignee, as the case shall
be, shall have deposited with Landlord as security for the timely payment of
rent an amount equal to the larger of: (a) three (3) months’ rent and other
monetary charges accruing under this Lease; and (b) any sum specified in
Article 5; and shall have provided Landlord with adequate other assurance of the
future performance of the obligations of the Tenant under this Lease. Without
limitation, such assurances shall include, at least, in the case of assumption
of this Lease, demonstration to the satisfaction of the Landlord that Tenant’s
Representative has and will continue to have sufficient unencumbered assets
after the payment of all secured obligations and administrative expenses to
assure Landlord that Tenant’s Representative will have sufficient funds to
fulfill the obligations of Tenant under this Lease; and, in the case of
assignment, submission of current financial statements of the proposed assignee,
audited by an independent certified public accountant reasonably acceptable to
Landlord and showing a net worth and working capital in amounts determined by
Landlord to be sufficient to assure the future performance by such assignee of
all of the Tenant’s obligations under this Lease.
20.1.1.3    The assumption or any contemplated assignment of this Lease or
subleasing any part of the Premises, as shall be the case, will not breach any
provision in any other lease, mortgage, financing agreement or other agreement
by which Landlord is bound.
20.1.1.4    Landlord shall have, or would have had absent the Debtor’s Law, no
right under Article 9 to refuse consent to the proposed assignment or sublease
by reason of the identity or nature of the proposed assignee or sublessee or the
proposed use of the Premises concerned.
21.    QUIET ENJOYMENT. Landlord represents and warrants that it has full right
and authority to enter into this Lease and that Tenant, while paying the rental
and performing its other covenants and agreements contained in this Lease, shall
peaceably and quietly have, hold and enjoy the Premises for the Term without
hindrance or molestation from Landlord subject to the terms and provisions of
this Lease. Landlord shall not be liable for any interference or disturbance by
other tenants or third persons not claiming by, through or under Landlord, nor
shall Tenant be released from any of the obligations of this Lease because of
such interference or disturbance. Landlord shall use commercially reasonable
efforts to end or minimize interference or disturbance by other tenants or such
third persons after Tenant has requested Landlord to do so in writing, provided
that in any event Landlord shall not be liable for such interference or
disturbance, nor shall Tenant be released from any of the obligations of this
Lease because of such interference or disturbance. Landlord shall operate the
Project in a first class manner; provided that the foregoing shall not, however,
require Landlord to upgrade any existing Building or Project systems to keep
pace with the latest technology for new developments or to provide any new or
additional services.
22.    CASUALTY.
22.1    In the event the Premises or the Building are damaged by fire or other
cause and in Landlord’s reasonable estimation such damage can be materially
restored within two hundred ten (210) days following the date of the casualty,
Landlord shall forthwith repair the same and this Lease shall remain in full
force and effect, except that Tenant shall be entitled to a proportionate
abatement in rent from the date of such damage. Such abatement of rent shall be
made pro rata in accordance with the extent to which the damage and the making
of such repairs shall interfere with the use and occupancy by Tenant of the
Premises from time to time. Within a commercially reasonable time not to exceed
forty-five (45) days from the date of such damage, Landlord shall notify Tenant,
in writing, of Landlord’s reasonable estimation of the length of time within
which material restoration can be made, and Landlord’s determination shall be
binding on Tenant. For purposes of this Lease, the Building or Premises shall be
deemed “materially restored” if they are in such condition as would not prevent
or materially interfere with Tenant’s use of the Premises for the purpose for
which it was being used immediately before such damage.
22.2    If such repairs cannot, in Landlord’s reasonable estimation, be made
within two hundred ten (210) days following the date of the casualty, Landlord
and Tenant shall each have the option of giving the other, at any time within
thirty (30) days after Landlord’s notice of estimated restoration time, notice
terminating this Lease as of the date of such damage. In the event of the giving
of such notice, this Lease shall expire and all interest of the Tenant in the
Premises shall terminate as of the date of such damage as if such date had been
originally fixed in this Lease for the expiration of the Term. In the event that
neither Landlord nor Tenant exercises its option to terminate this Lease, then
Landlord shall repair or restore such damage, this Lease continuing in full
force and effect, and the rent hereunder shall be proportionately abated as
provided in Section 22.1.
22.3    Landlord shall not be required to repair or replace any damage or loss
by or from fire or other cause to any panelings, decorations, partitions,
additions, railings, ceilings, floor coverings, office fixtures or any other
property or improvements installed on the Premises by, or belonging to, Tenant.
Any insurance which may be carried by Landlord or Tenant against loss or damage
to the Building or Premises shall be for the sole benefit of the party carrying
such insurance and under its sole control.
22.4    In the event that Landlord should fail to complete such repairs and
material restoration within sixty (60) days after the date estimated by Landlord
therefor as extended by this Section 22.4, Tenant may at its option and as its
sole remedy terminate this Lease by delivering written notice to Landlord,
within fifteen (15) days after the expiration of said period of time, whereupon
this Lease shall end on the date of such notice or such later date fixed in such
notice as if the date of such notice was the date originally fixed in this Lease
for the expiration of the Term; provided, however, that if construction is
delayed because of changes, deletions or additions in construction requested by
Tenant, strikes, lockouts, casualties, Acts of God, war, material or labor
shortages, government regulation or control or other causes beyond the
reasonable control of Landlord, the period for restoration, repair or rebuilding
shall be extended for the amount of time Landlord is so delayed.
22.5    Notwithstanding anything to the contrary contained in this Article:
(a) Landlord shall not have any obligation whatsoever to repair, reconstruct, or
restore the Premises when the damages resulting from any casualty covered by the
provisions of this Article 22 occur during the last twelve (12) months of the
Term or any extension thereof, or for which sufficient insurance proceeds to
fully cover the repair and restoration are not received by Landlord, but if
Landlord determines not to repair such damages Landlord shall notify Tenant and
if such damages shall render any material portion of the Premises untenantable
Tenant shall have the right to terminate this Lease by notice to Landlord within
fifteen (15) days after receipt of Landlord’s notice; and (b) in the event the
holder of any indebtedness secured by a mortgage or deed of trust covering the
Premises or Building requires that any insurance proceeds be applied to such
indebtedness, then Landlord shall have the right to terminate this Lease by
delivering written notice of termination to Tenant within fifteen (15) days
after such requirement is made by any such holder, whereupon this Lease shall
end on the date of such damage as if the date of such damage were the date
originally fixed in this Lease for the expiration of the Term.
22.6    In the event of any damage or destruction to the Building or Premises by
any peril covered by the provisions of this Article 22, it shall be Tenant’s
responsibility to properly secure the Premises and upon notice from Landlord to
remove forthwith, at its sole cost and expense, such portion of all of the
property belonging to Tenant or its licensees from such portion or all of the
Building or Premises as Landlord shall request.
22.7    Tenant hereby waives any and all rights under and benefits of
Sections 1932(2) and 1933(4) of the California Civil Code, or any similar or
successor Regulations or other laws now or hereinafter in effect.
23.    EMINENT DOMAIN. If all or any substantial part of the Premises shall be
taken or appropriated by any public or quasi-public authority under the power of
eminent domain, or conveyance in lieu of such appropriation, either party to
this Lease shall have the right, at its option, of giving the other, at any time
within thirty (30) days after such taking, notice terminating this Lease, except
that Tenant may only terminate this Lease by reason of taking or appropriation,
if such taking or appropriation shall be so substantial as to materially
interfere with Tenant’s use and occupancy of the Premises. If neither party to
this Lease shall so elect to terminate this Lease, the rental thereafter to be
paid shall be adjusted on a fair and equitable basis under the circumstances. In
addition to the rights of Landlord above, if any substantial part of the
Building shall be taken or appropriated by any public or quasi-public authority
under the power of eminent domain or conveyance in lieu thereof, and regardless
of whether the Premises or any part thereof are so taken or appropriated,
Landlord shall have the right, at its sole option, to terminate this Lease.
Landlord shall be entitled to any and all income, rent, award, or any interest
whatsoever in or upon any such sum, which may be paid or made in connection with
any such public or quasi-public use or purpose, and Tenant hereby assigns to
Landlord any interest it may have in or claim to all or any part of such sums,
other than any separate award which may be made with respect to Tenant’s trade
fixtures and moving expenses; Tenant shall make no claim for the value of any
unexpired Term. Tenant hereby waives any and all rights under and benefits of
Section 1265.130 of the California Code of Civil Procedure, or any similar or
successor Regulations or other laws now or hereinafter in effect.
24.    SALE BY LANDLORD. In event of a sale or conveyance by Landlord of the
Building, the same shall operate to release Landlord from any future liability
upon any of the covenants or conditions, expressed or implied, contained in this
Lease in favor of Tenant (provided that any successor pursuant to a voluntary,
third-party transfer (but not as part of an involuntary transfer resulting from
a foreclosure or deed in lieu thereof) shall have assumed Landlord’s obligations
under this Lease either by contractual obligation, assumption agreement or by
operation of law), and upon such sale or conveyance, Tenant agrees to look
solely to the responsibility of the successor in interest of Landlord in and to
this Lease. Except as set forth in this Article 24, this Lease shall not be
affected by any such sale and Tenant agrees to attorn to the purchaser or
assignee. If any security has been given by Tenant to secure the faithful
performance of any of the covenants of this Lease, Landlord may transfer or
deliver said security, as such, to Landlord’s successor in interest and
thereupon Landlord shall be discharged from any further liability with regard to
said security.
25.    ESTOPPEL CERTIFICATES. Within ten (10) days following any written request
which Landlord may make from time to time, Tenant shall execute and deliver to
Landlord or mortgagee or prospective mortgagee a sworn statement certifying:
(a) the date of commencement of this Lease; (b) the fact that this Lease is
unmodified and in full force and effect (or, if there have been modifications to
this Lease, that this Lease is in full force and effect, as modified, and
stating the date and nature of such modifications); (c) the date to which the
rent and other sums payable under this Lease have been paid; (d) the fact that
to Tenant’s then current actual knowledge, there are no current defaults under
this Lease by either Landlord or Tenant except as specified in Tenant’s
statement; and (e) such other matters as may be reasonably requested by
Landlord. Landlord and Tenant intend that any statement delivered pursuant to
this Article 25 may be relied upon by any mortgagee, beneficiary or purchaser.
If Tenant fails to execute and deliver such certificate within such ten (10) day
period, Landlord may provide to Tenant a second written request with respect to
such estoppel certificate. Tenant irrevocably agrees that if Tenant fails to
execute and deliver such certificate within a five (5) day period following the
date of Landlord’s second written request therefor, Landlord or Landlord’s
beneficiary or agent may execute and deliver such certificate on Tenant’s
behalf, and that such certificate shall be fully binding on Tenant. Landlord
shall, within ten (10) business days after receipt of a written request from
Tenant, but not more than once during any calendar year of the Term, execute and
deliver Landlord’s standard form of estoppel certificate to Tenant’s lender,
approved assignee or approved subtenant. Such estoppel certificate shall provide
a certification solely as to (i) the status of this Lease, (ii) Landlord’s
then-current actual knowledge of the existence of any defaults hereunder, and
(iii) the amount of rent that is due and payable under this Lease.
26.    SURRENDER OF PREMISES.
26.1    Tenant and Landlord shall meet for two (2) joint inspections of the
Premises at a time reasonably and mutually acceptable to both Landlord and
Tenant, the first to occur at least thirty (30) days (but no more than sixty
(60) days) before the last day of the Term, and the second to occur not later
than forty-eight (48) hours after Tenant has vacated the Premises.
26.2    All alterations, additions, and improvements in, on, or to the Premises
made or installed by or for Tenant, including, without limitation, carpeting
(collectively, “Alterations”), shall be and remain the property of Tenant during
the Term. Upon the expiration or sooner termination of the Term, all Alterations
shall become a part of the realty and shall belong to Landlord without
compensation, and title shall pass to Landlord under this Lease as by a bill of
sale. At the end of the Term or any renewal of the Term or other sooner
termination of this Lease, Tenant will peaceably deliver up to Landlord
possession of the Premises, together with all Alterations by whomsoever made, in
the same conditions received or first installed, broom clean and free of all
debris, excepting only ordinary wear and tear and damage by fire or other
casualty. Notwithstanding the foregoing, but subject to the terms of Section 6.4
above, if Landlord elects by notice given to Tenant at least thirty (30) days
prior to expiration of the Term, Tenant shall, at Tenant’s sole cost, remove any
Alterations (other than Cosmetic Alterations, except to the extent provided in
Section 6.4, and Initial Alterations which Landlord determines, pursuant to
Section 6.4, above, do not have to be removed), so designated by Landlord’s
notice, and repair any damage caused by such removal. Tenant must, at Tenant’s
sole cost, remove upon termination of this Lease, any and all of Tenant’s
furniture, furnishings, equipment, movable partitions of less than full height
from floor to ceiling and other trade fixtures and personal property, as well as
all data/telecommunications cabling and wiring installed by or on behalf of
Tenant, whether inside walls, under any raised floor or above any ceiling
(collectively, “Personalty”). Personalty not so removed shall be deemed
abandoned by the Tenant and title to the same shall thereupon pass to Landlord
under this Lease as by a bill of sale, but Tenant shall remain responsible for
the cost of removal and disposal of such Personalty, as well as any damage
caused by such removal.
26.3    All of Tenant’s surrender removal, repair and restoration obligations
under this Lease not fully performed as of the expiration or earlier termination
of the Term shall survive the expiration or earlier termination of the Term.
Upon the expiration or earlier termination of the Term, if Tenant fails to
perform its obligations pursuant to this Article 26, Tenant shall pay to
Landlord the amount, as reasonably estimated by Landlord, necessary to repair
and restore the Premises as provided in this Lease and/or to discharge an
uncured Event of Default. All such amounts shall be used and held by Landlord
for payment of such obligations of Tenant, with Tenant being liable for any
additional costs upon demand by Landlord, or with any excess to be returned to
Tenant after all such obligations have been determined and satisfied.
27.    NOTICES. Any notice or document required or permitted to be delivered
under this Lease shall be addressed to the intended recipient, by fully prepaid
registered or certified United States Mail return receipt requested, or by
reputable independent contract delivery service furnishing a written record of
attempted or actual delivery, and shall be deemed to be delivered and received
when tendered for delivery to the addressee at its address set forth on the
Reference Pages, or at such other address as it has then last specified by
written notice delivered in accordance with this Article 27. Any such notice or
document may also be personally delivered if a receipt is signed by and received
from, the individual, if any, named in Tenant’s Notice Address.
28.    TAXES PAYABLE BY TENANT. In addition to rent and other charges to be paid
by Tenant under this Lease, Tenant shall reimburse to Landlord, upon demand, any
and all taxes (other than Taxes payable by Tenant pursuant to Article 4) payable
by Landlord (other than net income taxes) whether or not now customary or within
the contemplation of the parties to this Lease: (a) upon, allocable to, or
measured by or on the gross or net rent payable under this Lease, including
without limitation any gross income tax or excise tax levied by the State, any
political subdivision thereof, or the Federal Government with respect to the
receipt of such rent; (b) upon or with respect to the possession, leasing,
operation, management, maintenance, alteration, repair, use or occupancy of the
Premises or any portion thereof, including any sales, use or service tax imposed
as a result thereof; (c) upon or measured by the Tenant’s gross receipts or
payroll or the value of Tenant’s equipment, furniture, fixtures and other
personal property of Tenant or leasehold improvements, alterations or additions
located in the Premises; or (d) upon this transaction or any document to which
Tenant is a party creating or transferring any interest of Tenant in this Lease
or the Premises. In addition to the foregoing, Tenant agrees to pay, before
delinquency, any and all taxes levied or assessed against Tenant and which
become payable during the term hereof upon Tenant’s equipment, furniture,
fixtures and other personal property of Tenant located in the Premises.
29.    RELOCATION OF TENANT. [Intentionally Omitted]
30.    PARKING.
30.1    During the Term of this Lease, Tenant agrees to lease from Landlord and
Landlord agrees to lease to Tenant, the number and type of parking passes as set
forth on the Reference Page of this Lease and pursuant to Section 1.3. This
right to park in the Building’s parking facilities (the “Parking Facility”)
shall be on an unreserved, nonexclusive, first come, first served basis, for
passenger-size automobiles and is subject to the following terms and conditions:
30.1.1    Tenant shall at all times abide by and shall cause each of Tenant’s
employees, agents, customers, visitors, invitees, licensees, contractors,
assignees and subtenants (collectively, “Tenant’s Parties”) to abide by any
reasonable rules and regulations (“Rules”) for use of the Parking Facility that
Landlord or Landlord’s garage operator reasonably establishes from time to time,
and otherwise agrees to use the Parking Facility in a safe and lawful manner.
Landlord reserves the right to adopt, modify and enforce the Rules governing the
use of the Parking Facility from time to time including any key-card, sticker or
other identification or entrance system and hours of operation. The Rules shall
be generally applicable, and generally applied in the same manner, to all
tenants of the Building. Landlord may refuse to permit any person who commits
repeated violations of such Rules to park in the Parking Facility, and any
repeated violation of the Rules shall subject the car to removal from the
Parking Facility.
30.1.2    Unless specified to the contrary above, the parking spaces hereunder
shall be provided on a non-designated “first-come, first-served” basis. Landlord
reserves the right to assign specific spaces, and to reserve spaces for
visitors, small cars, disabled persons or for other tenants or guests, and
Tenant shall not park and shall not allow Tenant’s Parties to park in any such
assigned or reserved spaces. Tenant may validate visitor parking by such method
as Landlord may approve, at the validation rate from time to time generally
applicable to visitor parking. Tenant acknowledges that the Parking Facility may
be closed entirely or in part in order to make repairs or perform maintenance
services, or to alter, modify, re-stripe or renovate the Parking Facility, or if
required by casualty, strike, condemnation, act of God, governmental law or
requirement or other reason beyond the operator’s reasonable control.
30.1.3    Tenant acknowledges that to the fullest extent permitted by law,
Landlord shall have no liability for any damage to property or other items
located in the parking areas of the Building (including without limitation, any
loss or damage to tenant’s automobile or the contents thereof due to theft,
vandalism or accident), nor for any personal injuries or death arising out of
the use of the Parking Facility by Tenant or any Tenant’s Parties, whether or
not such loss or damage results from Landlord’s active negligence or negligent
omission. The limitation on Landlord’s liability under the preceding sentence
shall not apply however to loss or damage arising directly from Landlord’s gross
negligence or willful misconduct. Without limiting the foregoing, if Landlord
arranges for the parking areas to be operated by an independent contractor not
affiliated with Landlord, Tenant acknowledges that Landlord shall have no
liability for claims arising through acts or omissions of such independent
contractor. Tenant and Tenant’s Parties each hereby voluntarily releases,
discharges, waives and relinquishes any and all actions or causes of action for
personal injury or property damage occurring to Tenant or any of Tenant’s
Parties arising as a result of parking in the Parking Facility, or any
activities incidental thereto, wherever or however the same may occur, and
further agrees that Tenant will not prosecute any claim for personal injury or
property damage against Landlord or any of its officers, agents, servants or
employees for any said causes of action and in all events, Tenant agrees to look
first to its insurance carrier and to require that Tenant’s Parties look first
to their respective insurance carriers for payment of any losses sustained in
connection with any use of the Parking Facility. Tenant hereby waives on behalf
of its insurance carriers all rights of subrogation against Landlord or any
Landlord Entities.
30.1.4    Tenant’s right to park as described in this Article and this Lease
shall not be transferable to any assignee or sublessee, except in connection
with an assignment of this Lease or subletting of the Premises pursuant to
Article 9 above. Such consent as to any transfer of Tenant’s parking rights
hereunder that is not otherwise in connection with an assignment of this Lease
or subletting of the Premises in accordance with Article 9 may be withheld by
Landlord in its sole discretion.
30.1.5    Tenant’s parking passes shall be without charge during the Term,
except to the extent set forth in the immediately following sentence. In the
event any surcharge or regulatory fee is at any time imposed by any governmental
authority with reference to parking, Tenant shall (commencing after two
(2) weeks’ notice to Tenant) pay, per parking pass, such surcharge or regulatory
fee to Landlord in advance on the first day of each calendar month concurrently
with the month installment of rent due under this Lease. Landlord will enforce
any surcharge or fee in an equitable manner amongst the Building tenants.
30.1.6    In the event that Tenant or the Tenant Entities repeatedly park more
vehicles in the parking facilities than Tenant’s Proportionate Share of the
total parking spaces available for common use (as set forth on the Reference
Page of this Lease), then Landlord may elect, in its sole discretion, to
(i) notify Tenant that it is prohibited from such excess parking and demand the
immediate cessation of such excess parking by Tenant or the Tenant Entities,
and/or (ii) designate an on-site parking area in which Tenant and the Tenant
Entities will be required to park, and implement an assisted parking program
(including, without limitation, valet, valet assist and/or stack or block
parking), and Tenant shall be solely responsible for all costs and expenses of
any such program.
30.2    If Tenant violates any of the terms and conditions of this Article, the
operator of the Parking Facility shall have the right to remove from the Parking
Facility any vehicles hereunder which shall have been involved or shall have
been owned or driven by parties involved in causing such violation, without
liability therefor whatsoever. If Landlord notifies Tenant that there have been
substantial, repeated and ongoing breaches of any of the provisions of this
Article 30, as determined by Landlord in its good faith discretion, Tenant shall
deliver to Landlord within ten (10) days following the date of Landlord’s notice
a formal written program that includes all actions and provisions necessary to
eliminate the breaches referred to in Landlord’s notice (the “Remedial
Program”). Landlord and Tenant shall cooperate in all reasonable respects during
such ten (10) day period in order to ensure that Landlord and Tenant agree on
the form and content of the Remedial Plan. Tenant shall promptly, diligently and
continuously implement and administer the Remedial Plan, with such updates or
changes from time to time as may be necessary to ensure compliance with the
provisions of this Article 30.
31.    DEFINED TERMS AND HEADINGS. The Article headings shown in this Lease are
for convenience of reference and shall in no way define, increase, limit or
describe the scope or intent of any provision of this Lease. Any indemnification
or insurance of Landlord shall apply to and inure to the benefit of all the
following “Landlord Entities”, being Landlord, Landlord’s investment manager,
and the trustees, boards of directors, officers, general partners,
beneficiaries, stockholders, employees and agents of each of them. Any option
granted to Landlord shall also include or be exercisable by Landlord’s trustee,
beneficiary, agents and employees, as the case may be. In any case where this
Lease is signed by more than one person, the obligations under this Lease shall
be joint and several. The terms “Tenant” and “Landlord” or any pronoun used in
place thereof shall indicate and include the masculine or feminine, the singular
or plural number, individuals, firms or corporations, and their and each of
their respective successors, executors, administrators and permitted assigns,
according to the context hereof. The term “rentable area” shall mean the
rentable area of the Premises or the Building as calculated by the Landlord on
the basis of the plans and specifications of the Building including a
proportionate share of any common areas. Tenant hereby accepts and agrees to be
bound by the figures for the rentable square footage of the Premises and
Tenant’s Proportionate Share shown on the Reference Pages; however, Landlord may
adjust either or both figures if there is manifest error, addition or
subtraction to the Building or any business park or complex of which the
Building is a part, remeasurement or other circumstance reasonably justifying
adjustment. The term “Building” refers to the structure in which the Premises
are located and the common areas (parking lots, sidewalks, landscaping, etc.)
appurtenant thereto. Except for purposes of determining Tenant’s Proportionate
Share of the Building and the Project, as set forth on the Reference Pages, if
the Building is part of a larger complex of building structures, the term
“Building” may include the entire complex (other than any residential or retail
structures (excluding Project Amenities or amenity retail within any particular
Building in the Project)), where appropriate (such as shared Expenses, Insurance
Costs or Taxes) and subject to Landlord’s reasonable discretion.
32.    AUTHORITY.
32.1    If Tenant signs as a corporation, partnership, trust or other legal
entity each of the persons executing this Lease on behalf of Tenant represents
and warrants that Tenant has been and is qualified to do business in the state
in which the Building is located, that the entity has full right and authority
to enter into this Lease, and that all persons signing on behalf of the entity
were authorized to do so by appropriate actions. Tenant agrees to deliver to
Landlord, simultaneously with the delivery of this Lease, a corporate
resolution, proof of due authorization by partners, opinion of counsel or other
appropriate documentation reasonably acceptable to Landlord evidencing the due
authorization of Tenant to enter into this Lease. Landlord represents and
warrants that it has full right and authority to enter into this Lease and to
perform all of Landlord’s obligations hereunder and that all persons signing
this Lease on its behalf are authorized to do so.
32.2    Tenant hereby represents and warrants that neither Tenant, nor any
persons or entities holding any legal or beneficial interest whatsoever in
Tenant, are (i) the target of any sanctions program that is established by
Executive Order of the President or published by the Office of Foreign Assets
Control, U.S. Department of the Treasury (“OFAC”); (ii) designated by the
President or OFAC pursuant to the Trading with the Enemy Act, 50 U.S.C. App. §
5, the International Emergency Economic Powers Act, 50 U.S.C. §§ 1701-06, the
Patriot Act, Public Law 107-56, Executive Order 13224 (September 23, 2001) or
any Executive Order of the President issued pursuant to such statutes; or
(iii) named on the following list that is published by OFAC: “List of Specially
Designated Nationals and Blocked Persons.” If the foregoing representation is
untrue at any time during the Term, an Event of Default will be deemed to have
occurred, without the necessity of notice to Tenant.
33.    FINANCIAL STATEMENTS AND CREDIT REPORTS. At Landlord’s request, Tenant
shall deliver to Landlord a copy, certified by an officer of Tenant as being a
true and correct copy, of Tenant’s most recent audited financial statement, or,
if unaudited, certified by Tenant’s chief financial officer as being true,
complete and correct in all material respects. Tenant hereby authorizes Landlord
to obtain one or more credit reports on Tenant at any time, and shall execute
such further authorizations as Landlord may reasonably require in order to
obtain a credit report. Notwithstanding the foregoing, so long as Tenant is a
publicly traded company on an “over-the-counter” market or any recognized
national or international securities exchange, the foregoing shall not apply so
long as Tenant’s current public annual report (in compliance with applicable
securities laws) for such applicable year is available to Landlord in the public
domain.
34.    COMMISSIONS. Each of the parties represents and warrants to the other
that it has not dealt with any broker or finder in connection with this Lease,
except as described on the Reference Pages.
35.    TIME AND APPLICABLE LAW. Time is of the essence of this Lease and all of
its provisions. This Lease shall in all respects be governed by the laws of the
state in which the Building is located. Whenever a period of time is prescribed
for the taking of an action by Landlord or Tenant (other than the payment of
rent by Tenant), the period of time for the performance of such action shall be
extended by the number of days that the performance is actually delayed due to
strikes, acts of God, shortages of labor or materials, war, terrorist acts,
pandemics, civil disturbances and other causes beyond the reasonable control of
the performing party; provided, however, that this Article 35 shall not
(a) permit Tenant to hold over in the Premises after the expiration or earlier
termination hereof, or (b) excuse any of Tenant’s payment obligations or any of
its obligations under Articles 1, 3 or 4.
36.    SUCCESSORS AND ASSIGNS. Subject to the provisions of Article 9, the
terms, covenants and conditions contained in this Lease shall be binding upon
and inure to the benefit of the heirs, successors, executors, administrators and
assigns of the parties to this Lease.
37.    ENTIRE AGREEMENT. This Lease, together with its exhibits, contains all
agreements of the parties to this Lease and supersedes any previous
negotiations. There have been no representations made by the Landlord or any of
its representatives or understandings made between the parties other than those
set forth in this Lease and its exhibits. This Lease may not be modified except
by a written instrument duly executed by the parties to this Lease.
38.    EXAMINATION NOT OPTION. Submission of this Lease shall not be deemed to
be a reservation of the Premises. Landlord shall not be bound by this Lease
until it has received a copy of this Lease duly executed by Tenant and has
delivered to Tenant a copy of this Lease duly executed by Landlord, and until
such delivery Landlord reserves the right to exhibit and lease the Premises to
other prospective tenants.
39.    RECORDATION. Tenant shall not record or register this Lease or a short
form memorandum hereof without the prior written consent of Landlord, and then
shall pay all charges and taxes incident such recording or registration.
40.    FITNESS CENTER. From and after the mutual execution and delivery of this
Lease, subject to the terms of this Article 40 and Article 41 below, and
provided Tenant’s employees execute Landlord’s standard waiver of liability
form, then Tenant’s employees (the “Fitness Center Users”) shall be entitled to
use, without a membership fee or similar charge directly to such employees, the
fitness center (the “Fitness Center”) located at the Project and made available
for non-exclusive use by the tenants of the Project until the expiration or
earlier termination of this Lease. The use of the Fitness Center shall be
subject to the reasonable rules and regulations (including rules regarding hours
of use) established from time to time by Landlord for the Fitness Center. The
Fitness Center Users shall only include Tenant’s employees who work primarily at
the Premises. Landlord and Tenant acknowledge that the use of the Fitness Center
by the Fitness Center Users shall be at their own risk and that the terms and
provisions of Article 10 of this Lease shall apply to such use of the Fitness
Center. In no event shall Tenant permit or suffer any Tenant Entity other than
the Fitness Center Users to use the Fitness Center. The costs of operating,
maintaining and repairing the Fitness Center shall be included as part of
Expenses. Tenant acknowledges and agrees that Tenant’s and any Tenant Entity’s
use of the Fitness Center is voluntary and shall be undertaken by Tenant’s and
Tenant’s employees’ sole risk. Neither Landlord nor any Landlord Entities
(collectively, the “Released Parties”) shall be liable for any claims, demands,
injuries, damages, actions or causes of action whatsoever arising out of or
connected with any use of the Fitness Center and TENANT DOES HEREBY EXPRESSLY
FOREVER WAIVE, RELEASE AND DISCHARGE THE RELEASED PARTIES FROM ANY AND ALL
LIABILITY ARISING FROM ALL SUCH CLAIMS, DEMANDS, INJURIES, DAMAGES, ACTIONS
AND/OR CAUSES OF ACTION, INCLUDING LIABILITY FROM ALL ACTS OF ACTIVE OR PASSIVE
NEGLIGENCE, INCLUDING SOLE NEGLIGENCE, ON THE PART OF THE RELEASED PARTIES. The
waivers and releases contained in this Article shall survive the expiration or
earlier termination of this Lease.
41.    PROJECT AMENITIES.
41.1    From and after the mutual execution and delivery of this Lease, subject
to the terms of this Article 41, Tenant and its employees shall have the
non-exclusive right, in common with Landlord and other tenants of the Project,
to access and use certain common area amenities provided by Landlord from time
to time to tenants of the Project on a non-exclusive basis, which currently
consists of a cafeteria (the “Cafeteria”) and various conference rooms (the
“Conference Rooms”), and the Fitness Center (collectively, the “Project
Amenities”) until the expiration or earlier termination of the Lease but subject
to the terms of this Article 41. For the avoidance of doubt, all costs and
expenses incurred by Landlord or Landlord’s affiliate to operate, maintain,
clean and manage the Project Amenities shall be included in Expenses. Such use
by Tenant shall be without separate monthly rental charge to Tenant, save and
except for the cost of any specific services provided and sold by the Project
Amenities, including the cost of any food, beverages and other items sold at the
Cafeteria, the standard charges for use of the Conference Rooms and related
services, all at the applicable rates for such services established by Landlord
for tenants of the Project from time to time; provided, however, that during the
initial Term, Tenant shall be provided, subject to availability, up to twelve
(12) hours of usage time in the Conference Rooms per month at no additional
charge, on a non-cumulative basis, of which up to four (4) hours per month may
be allocated for the Conference Room commonly known as the “Tassajara Room” and
up to eight (8) hours per month may be allocated for the Conference Room
commonly known as the “Diablo Room”) (provided that any unused hours for a
calendar month shall in no event be credited to other time periods).
41.2    Subject to tenant demand (as determined by Landlord in its good faith
discretion) and Landlord’s ability to secure a vendor with respect to the
Cafeteria, Landlord shall use commercially reasonable efforts to maintain the
Project Amenities during the Term of this Lease; provided that Tenant
acknowledges that Landlord shall have the right, at Landlord’s sole but good
faith discretion, to expand, contract, relocate or otherwise reasonably modify
the Project Amenities and the equipment and other facilities located therein ,
and no such expansion, contraction, relocation or modification of the Project
Amenities shall entitle Tenant to an abatement or reduction in Rent, or
constitute a constructive eviction, or result in a default by Landlord under
this Lease; provided that, with respect to the Conference Rooms, Landlord shall
use commercially reasonable efforts to either reasonably accommodate Tenant’s
right to use the Conference Rooms as set forth in the proviso in the last
sentence of Section 41.1, above or provide alternate conference room space
(comparable in size and amenities to the Tassajara Room or the Diablo Room) at
the Project. Tenant acknowledges and agrees that Tenant’s and any of Tenant’s
employee’s use of the Project Amenities is voluntary and, in consideration of
the use of the Project Amenities, shall be undertaken by Tenant and such Tenant
Entity’s sole risk. Neither Landlord nor any Landlord Entities (collectively,
the “Released Parties”) shall be liable for any claims, demands, injuries,
damages, actions or causes of action whatsoever arising out of or connected with
Tenant’s and any Tenant Entity’s use of the Project Amenities and their
facilities and services. TENANT DOES HEREBY EXPRESSLY FOREVER WAIVE, RELEASE AND
DISCHARGE THE RELEASED PARTIES FROM ANY AND ALL LIABILITY ARISING FROM ALL SUCH
CLAIMS, DEMANDS, INJURIES, DAMAGES, ACTIONS AND/OR CAUSES OF ACTION, INCLUDING
LIABILITY FROM ALL ACTS OF ACTIVE OR PASSIVE NEGLIGENCE, INCLUDING SOLE
NEGLIGENCE, ON THE PART OF THE RELEASED PARTIES. The waivers contained in this
Section shall survive the expiration or earlier termination of this Lease.
42.    BUILDING SIGNAGE.
42.1    Tenant shall be entitled to one (1) identification parapet sign on the
freeway side of the Building (the “Parapet Sign”) and one (1) freeway pylon sign
(the “Pylon Sign”, and, together with the Parapet Sign, the “Building Signage”).
The Parapet Sign is in the approximate location shown on Exhibit F attached
hereto. The exact location of the Building Signage shall further be subject to
Section 42.3 below, all applicable Regulations and Landlord’s prior written
approval, all applicable governmental authorities, including the City of
Pleasanton and any applicable owner’s association (“Owner’s Association”),
including the Hacienda Business Park Owner’s Association (collectively, the
“Required Approvals”), which approval of Landlord shall not be unreasonably
withheld, conditioned or delayed. Such right to the Building Signage is subject
to the following terms and conditions: (a) Tenant shall submit plans and
drawings for the Building Signage to Landlord, any applicable Owner’s
Association and the City of Pleasanton and to any other parties that must
provide the Required Approvals for the Building Signage and shall obtain written
approval from Landlord and each such jurisdiction prior to installation, and
shall fully comply with all applicable Regulations; (b) Tenant shall, at
Tenant’s sole cost and expense, design, construct and install the Building
Signage; (c) the size, color and design of the Building Signage shall be subject
to Landlord’s prior written approval; and (d) Tenant shall maintain the Building
Signage in good condition and repair, and all costs of maintenance and repair
shall be borne by Tenant. Maintenance shall include, without limitation,
cleaning. Notwithstanding the foregoing, Tenant shall not be liable for any fee
in connection with Tenant’s right to display the Building Signage in accordance
with this Lease. At Landlord’s option, Tenant’s right to the Building Signage
may be revoked and terminated upon occurrence of any of the following events:
(i) Tenant occupies less than fifty percent (50%) of the Premises; or (ii) this
Lease or Tenant’s right to occupancy of the Premises shall terminate or
otherwise no longer be in effect. Notwithstanding anything to the contrary
contained in this Article 42, in the event Tenant fails to install the Building
Signage within twelve (12) months following the Commencement Date, Tenant’s
signage rights under this Article 42 shall be terminated and Tenant shall have
no further right to install the Building Signage hereunder.
42.2    Upon the expiration or earlier termination of this Lease or at such
other time that Tenant’s signage rights are terminated pursuant to the terms
hereof, if Tenant fails to remove the Building Signage and repair the Building
in accordance with the terms of this Lease, Landlord shall cause the Building
Signage to be removed from the Building and the Building to be repaired and
restored to the condition which existed prior to the installation of the
Building Signage (including, if necessary, the replacement of any precast
concrete panels), all at the sole cost and expense of Tenant and otherwise in
accordance with this Lease, without further notice from Landlord.
Notwithstanding anything to the contrary contained in this Lease, Tenant shall
pay all costs and expenses for such removal and restoration within five
(5) business days following delivery of an invoice therefor. The rights provided
in this Article 42 shall be non-transferable except in the case of a Permitted
Transfer or assignment of this Lease approved by Landlord pursuant to Article 9.
42.3    So long as Tenant’s signage rights have not terminated pursuant to
Section 42.1, then Tenant shall be entitled to an ongoing right of signage
position at the top of the Pylon Sign, except as otherwise provided in this
Section 42.3. The initial installation of Tenant’s signage in such top position
on the Pylon Sign shall be at Tenant’s sole cost and expense. In the event that
Landlord executes a lease with another tenant in the Project from time to time
and said new tenant leases more than one hundred and ten percent (110%) of the
rentable square footage then leased by Tenant, then Landlord shall have the
right to relocate Tenant’s signage from the top position, upon not less than ten
(10) days prior written notice to Tenant; provided, however, that any such
relocation of Tenant’s signage on the Pylon Sign shall take into account the
amount of space leased by Tenant in the Project vis-à-vis the other tenant’s
with rights to install signage on the Pylon Sign. In addition, if Landlord sells
a portion of the Project to a new owner, and such portion contains more than one
hundred and ten percent (110%) of the rentable square footage then leased by
Tenant, then Landlord shall have the right to relocate Tenant’s signage from the
top position, upon not less than ten (10) days prior written notice to Tenant.
If at any time there is no other tenant in the Project (or portion thereof then
owned by Landlord) which leases more than one hundred and ten percent (110%) of
the rentable square footage then leased by Tenant, and Landlord has not
otherwise sold a portion of the Project to a new owner which owns more than one
hundred and ten percent (110%) of the rentable square footage then leased by
Tenant, Tenant shall again have the right to the top position on the Pylon Sign.
The cost of such foregoing relocations shall be at the cost and expense of
Landlord. The rights set forth in this Section are subject and subordinate to
the rights of any tenant in the Building or Project existing on the date hereof.
43.    MONUMENT SIGNAGE.
43.1    So long as Tenant occupies at least fifty percent (50%) of the Premises,
Tenant shall have the right to have its name listed on the shared monument sign
in front of the Building (collectively, the “Monument Sign”) so long as such
Monument Sign remains in place, subject to the terms of this Article 43;
provided that nothing in this Article 43 shall obligate Landlord to continuously
maintain the Monument Sign during the Term. The design, size and color of
Tenant’s signage with Tenant’s name to be included on the Monument Sign, and the
manner in which it is attached to the Monument Sign, shall comply with all
applicable Regulations and shall be subject to the approval of Landlord and any
applicable governmental authorities. Landlord reserves the right to withhold
consent to any sign that, in the reasonable judgment of Landlord, is not
harmonious with the design standards of the Building and Monument Sign. Landlord
shall have the right to require that all names on the Monument Sign be of the
same size and style. Tenant must obtain Landlord’s written consent to any
proposed signage and lettering prior to its fabrication and installation.
Tenant’s right to place its name on the Monument Sign, and the location of
Tenant’s name on the Monument Sign, shall be subject to Landlord’s reasonable
approval, subject to Section 43.4 below. To obtain Landlord’s consent, Tenant
shall submit design drawings to Landlord showing the type and sizes of all
lettering; the colors, finishes and types of materials used; and (if applicable
and Landlord consents in its sole discretion) any provisions for illumination.
Although the Monument Sign will be maintained by Landlord, Tenant shall pay its
proportionate share of the cost of any maintenance and repair associated with
the Monument Sign. In the event that additional names are listed on the Monument
Sign, all future costs of maintenance and repair shall be prorated between
Tenant and the other parties that are listed on such Monument Sign.
43.2    Tenant’s name on the Monument Sign shall be designed, constructed,
installed, insured, maintained, repaired and removed from the Monument Sign all
at Tenant’s sole risk, cost and expense (subject to application of the
Allowance). Tenant, at its cost, shall be responsible for the maintenance,
repair or replacement of Tenant’s signage on the Monument Sign, which shall be
maintained in a manner reasonably satisfactory to Landlord.
43.3    If during the Term (and any extensions thereof) Tenant leases and
occupies less than one full floor in the Building, and upon the expiration or
earlier termination of this Lease, Tenant’s rights granted herein will terminate
and Landlord may remove Tenant’s name from the Monument Sign at Tenant’s sole
cost and expense and restore the Monument Sign to the condition it was in prior
to installation of Tenant’s signage thereon, ordinary wear and tear excepted.
The cost of such removal and restoration shall be payable as additional rent
within five (5) days of Landlord’s demand.
43.4    So long as there exists no uncured monetary or material non-monetary
Event of Default under this Lease and Tenant is the tenant occupying the largest
rentable square footage in the Building, then Tenant shall be entitled to
signage at the top of the Monument Sign. In the event Tenant no longer occupies
the largest rentable square footage in the Building, then Landlord may, upon not
less than ten (10) days prior written notice to Tenant, relocate the position of
Tenant’s name on the Monument Sign at Landlord’s cost.
44.    OPTION TO RENEW. Provided this Lease is in full force and effect and
there exists no monetary or material non-monetary Event of Default at the time
of notification or commencement and there has not previously been a monetary or
material non-monetary Event of Default under this Lease beyond applicable notice
and cure periods expressly set forth in this Lease more than twice in the
immediately preceding twenty-four (24) month period, Tenant shall have one (1)
option to renew (the “Renewal Option”) this Lease for a term of five (5) years
(the “Renewal Term”), for the portion of the Premises being leased by Tenant as
of the date the Renewal Term is to commence, on the same terms and conditions
set forth in this Lease, except as modified by the terms, covenants and
conditions as set forth below: Upon the proper exercise of such Renewal Option,
and provided that, at Landlord’s option, as of the end of the Term, there exists
no monetary or material non-monetary Event of Default under this Lease, and, at
Landlord’s option, there has not previously been a monetary or material
non-monetary Event of Default under this Lease beyond applicable notice and cure
periods expressly set forth in this Lease more than twice in the immediately
preceding twenty-four (24) month period, the Term, as it applies to the
Premises, shall be extended for a period of five (5) years.
44.1    If Tenant elects to exercise the Renewal Option, then Tenant shall
provide Landlord with written notice (the “Renewal Notice”) no earlier than the
date which is four hundred fifty (450) days prior to the expiration of the Term
of this Lease but no later than the date which is three hundred sixty-five
(365) days prior to the expiration of the Term of this Lease. If Tenant fails to
provide the Renewal Notice, Tenant shall have no further or additional right to
extend or renew the Term of this Lease.
44.2    The Annual Rent and Monthly Installment of Rent in effect at the
expiration of the Term of this Lease shall be adjusted to reflect the Prevailing
Market (as defined in Section 44.9) rate and the Base Year for the Renewal Term
shall be amended to be the calendar year in which the Renewal Term commences.
Landlord shall advise Tenant of the new Annual Rent and Monthly Installment of
Rent for the Premises no later than thirty (30) days after receipt of Tenant’s
written request therefor. Said request shall be made no earlier than thirty
(30) days prior to the first date on which Tenant may exercise its Renewal
Option under this Article 44.
44.3    If Tenant and Landlord are unable to agree on a mutually acceptable
Annual Rent and Monthly Installment of Rent for the Renewal Term not later than
sixty (60) days prior to the expiration of the initial Term, then Landlord and
Tenant, within five (5) days after such date, shall each simultaneously submit
to the other, in a sealed envelope, its good faith estimate of the Prevailing
Market rate for the Premises during the Renewal Term (collectively referred to
as the “Estimates”). If the higher of such Estimates is not more than one
hundred five percent (105%) of the lower of such Estimates, then the Prevailing
Market rate shall be the average of the two Estimates. If the Prevailing Market
rate is not established by the exchange of Estimates, then, within seven
(7) days after the exchange of Estimates, Landlord and Tenant shall each select
an appraiser to determine which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises during the Renewal Term. Each appraiser
so selected shall be certified as an MAI appraiser or as an ASA appraiser and
shall have had at least five (5) years experience within the previous ten
(10) years as a real estate appraiser working in Pleasanton, California, with
working knowledge of current rental rates and practices. For purposes hereof, an
“MAI” appraiser means an individual who holds an MAI designation conferred by,
and is an independent member of, the American Institute of Real Estate
Appraisers (or its successor organization, or in the event there is no successor
organization, the organization and designation most similar), and an “ASA”
appraiser means an individual who holds the Senior Member designation conferred
by, and is an independent member of, the American Society of Appraisers (or its
successor organization, or, in the event there is no successor organization, the
organization and designation most similar).
44.4    Upon selection, Landlord’s and Tenant’s appraisers shall work together
in good faith to agree upon which of the two Estimates most closely reflects the
Prevailing Market rate for the Premises. The Estimates chosen by such appraisers
shall be binding on both Landlord and Tenant. If either Landlord or Tenant fails
to appoint an appraiser within the seven (7) day period referred to above, the
appraiser appointed by the other party shall be the sole appraiser for the
purposes hereof. If the two appraisers cannot agree upon which of the two
Estimates most closely reflects the Prevailing Market rate within twenty
(20) days after their appointment, then, within ten (10) days after the
expiration of such twenty (20) day period, the two appraisers shall select a
third appraiser meeting the aforementioned criteria. Once the third appraiser
(i.e., the arbitrator) has been selected as provided for above, then, as soon
thereafter as practicable but in any case within fourteen (14) days, the
arbitrator shall make his or her determination of which of the two Estimates
most closely reflects the Prevailing Market rate and such Estimate shall be
binding on both Landlord and Tenant as the Prevailing Market rate for the
Premises. If the arbitrator believes that expert advice would materially assist
him or her, he or she may retain one or more qualified persons to provide such
expert advice. The parties shall share equally in the costs of the arbitrator
and of any experts retained by the arbitrator. Any fees of any appraiser,
counsel or experts engaged directly by Landlord or Tenant, however, shall be
borne by the party retaining such appraiser, counsel or expert.
44.5    If the Prevailing Market rate has not been determined by the
commencement date of the Renewal Term, Tenant shall pay Monthly Installments of
Rent upon the terms and conditions in effect during the last month of the
initial Term until such time as the Prevailing Market rate has been determined.
Upon such determination, the Annual Rent and Monthly Installments of Rent for
the Premises shall be retroactively adjusted to the commencement of such Renewal
Term for the Premises.
44.6    This Renewal Option is not transferable other than pursuant to a
Permitted Transfer or other assignment of Lease in accordance with Article 9;
the parties hereto acknowledge and agree that they intend that the aforesaid
option to renew this Lease shall be “personal” to Tenant as set forth above and
that in no event will any other assignee or any sublessee have any rights to
exercise this Renewal Option.
44.7    If Tenant validly exercises or fails to exercise this Renewal Option,
Tenant shall have no further right to extend the Term of this Lease.
44.8    For purposes of this Renewal Option, “Prevailing Market” shall mean the
arms length fair market annual rental rate per rentable square foot under
renewal leases and amendments entered into on or about the date on which the
Prevailing Market is being determined hereunder for space comparable to the
Premises in the Building and buildings comparable to the Building in the same
rental market in the North Pleasanton, Dublin and Bishop Ranch, California areas
as of the date the Renewal Term is to commence, taking into account the specific
provisions of this Lease which will remain constant. The determination of
Prevailing Market shall take into account any material economic differences
between the terms of this Lease and any comparison lease or amendment, such as
rent abatements, construction costs and other concessions, the revised Base Year
and the manner, if any, in which the landlord under any such lease is reimbursed
for operating expenses and taxes. The determination of Prevailing Market shall
also take into consideration any reasonably anticipated changes in the
Prevailing Market rate from the time such Prevailing Market rate is being
determined and the time such Prevailing Market rate will become effective under
this Lease.
45.    TEMPORARY SPACE.
45.1    During the period beginning on the date which Tenant has delivered all
prepaid rental and initial certificates of insurance required by this Lease
(which certificates of insurance shall specifically cover both the Temporary
Space during the Temporary Space Term, as hereinafter defined, and the
Premises), and ending on the date that is the earlier to occur of: (i) the date
on which the Initial Alterations are substantially complete; and (ii) March 31,
2015 (such period being referred to herein as the “Temporary Space Term”),
Landlord shall allow Tenant to use approximately 15,000 rentable square feet of
space on the ground floor of the Building as shown on Exhibit G attached hereto
(the “Temporary Space”) for the use permitted by the terms of this Lease. During
the Temporary Space Term, the Temporary Space shall be deemed the “Premises” for
purposes of Article 10 (Indemnification) of this Lease. Such Temporary Space
shall be accepted by Tenant in its “as-is” condition and configuration, it being
agreed that Landlord shall be under no obligation to perform any work in the
Temporary Space or to incur any costs in connection with Tenant’s move in, move
out or occupancy of the Temporary Space or any Replacement Temporary Space.
Tenant acknowledges that it shall be entitled to use and occupy the Temporary
Space at its sole cost, expense and risk. Tenant shall not construct any
improvements or make any alterations of any type to the Temporary Space without
the prior written consent of Landlord, which shall not be unreasonably withheld
or delayed with respect to Cosmetic Alterations. All costs in connection with
making the Temporary Space ready for occupancy by Tenant shall be the sole
responsibility of Tenant.
45.2    The Temporary Space shall be subject to all the terms and conditions of
the Lease except as expressly modified herein, provided that Tenant shall not be
required to pay any Monthly Installment of Rent for the Temporary Space during
the Temporary Space Term. Tenant shall not be required to pay Tenant’s
Proportionate Share of Expenses, Insurance Costs or Taxes for the Temporary
Space during the Temporary Space Term but shall pay all other additional rent
and sums payable under this lease with respect to the Temporary Space. Tenant
shall not be entitled to receive any allowances, abatement or other financial
concession in connection with the Temporary Space which was granted with respect
to the Premises unless such concessions are expressly provided for herein with
respect to the Temporary Space, and the Temporary Space shall not be subject to
any renewal or expansion rights of Tenant under the Lease.
45.3    Upon termination of the Temporary Space Term, Tenant shall vacate the
Temporary Space and deliver the same to Landlord in the same condition that the
Temporary Space was delivered to Tenant, ordinary wear and tear excepted. At the
expiration or earlier termination of the Temporary Space Term, Tenant shall
remove all debris, all items of Tenant’s Personalty, and any trade fixtures of
Tenant from the Temporary Space. Tenant shall be fully liable for all damage
Tenant or Tenant’s agents, employees, contractors, or subcontractors cause to
the Temporary Space. Tenant shall have no right to hold over or otherwise occupy
the Temporary Space at any time following the expiration or earlier termination
of the Temporary Space Term, and in the event of such holdover, Landlord shall
immediately be entitled to institute dispossessory proceedings to recover
possession of the Temporary Space, without first providing notice thereof to
Tenant. In the event of holding over by Tenant after expiration or termination
of the Temporary Space Term without the written authorization of Landlord,
Tenant shall pay, for such holding over, $85,590.12, per month, for each month
or partial month of holdover, plus all damages that Landlord incurs as a result
of the Tenant’s hold over. During any such holdover, Tenant’s occupancy of the
Temporary Space shall be deemed that of a tenant at sufferance, and in no event,
either during the Temporary Space Term or during any holdover by Tenant, shall
Tenant be determined to be a tenant-at-will under applicable law. While Tenant
is occupying the Temporary Space, Landlord or Landlord’s authorized agents shall
be entitled to enter the Temporary Space, upon reasonable notice, to display the
Temporary Space to prospective tenants.
46.    RIGHT OF FIRST OFFER.
46.1    Right of First Offer. Landlord hereby grants to the originally named
Tenant herein (“Original Tenant”) and any Permitted Transferee a right of first
offer with respect to the space located on the first (1st) (the “First Floor
Offer Space”) and second (2nd) (the “Second Floor Offer Space”) floors of the
Building (collectively, the “First Offer Space”). Notwithstanding the foregoing,
(i) with respect to the First Floor Offer Space, such first offer right of
Tenant shall commence only following the Commencement Date (provided that
Landlord shall not market the First Floor Offer Space until the occurrence of
the Commencement Date), except as specifically set forth in Section 46.2.2,
below, and (ii) with respect to the Second Floor First Offer Space, such first
offer right of Tenant shall commence only following the expiration or earlier
termination of the initial lease(s) (including renewals and extensions, whether
pursuant to rights existing in such initial lease(s) or thereafter granted) of
the Second Floor Offer Space, which initial lease(s) arise from a letter of
intent executed by such tenant as of the Lease Reference Date, and such right of
first offer shall be subordinate to all rights of tenants under such initial
lease(s) of the First Offer Space, regardless of whether such rights are
executed strictly in accordance with their respective terms or pursuant to lease
amendments or new leases (all such tenants, collectively, the “Superior Right
Holders”). As of the Lease Reference Date, the only existing Superior Right
Holder is a prospective tenant who has executed a letter of intent to lease the
entire second (2nd) floor of the Building. In addition, if Tenant, following its
receipt of a “First Offer Notice,” as that term is defined in Section 46.4 of
this Lease, below, fails to exercise its right to lease the First Offer Space,
then Landlord shall have a right to enter into an “Interim Lease,” as that term
is defined in Section 46.3, below, with respect to such space (i.e., the space
set forth in the First Offer Notice), and Tenant’s right of first offer as set
forth in this Section 46 shall be subordinate the all rights of the tenant under
the Interim Lease and such tenant shall be deemed a Superior Right Holder.
Tenant’s right of first offer shall be on the terms and conditions set forth in
this Section 46.
46.2    Procedure for Offer.
46.2.1    Landlord shall notify Tenant (a “First Offer Notice”) from time to
time when the First Offer Space or any portion thereof becomes available for
lease to third parties, provided that no Superior Right Holder wishes to lease
such space; provided, however, notwithstanding the foregoing, with respect to
the initial availability of the First Floor Offer Space, except in response to a
“Request Notice,” as that term is defined in Section 46.2.2, below, Landlord
shall not be obligated to notify Tenant until such time as Landlord has received
a written expression of interest from a prospective third party tenant regarding
all or a portion of such First Offer Space. Specifically, the parties hereto
acknowledge that Tenant will be occupying a portion of the First Floor Offer
Space until the Commencement Date as the Temporary Space hereunder and the
remaining portion is presently vacant, such entire First Floor Offer Space will
immediately thereafter be vacant, and, except in response to a Request Notice,
Landlord shall not be obligated to deliver the initial First Offer Notice with
respect to the First Floor Offer Space until such time as Landlord has received
a written expression of interest from a prospective third party tenant regarding
all or a portion of such First Floor Offer Space. Pursuant to the First Offer
Notice, Landlord shall offer to lease to Tenant the then available First Offer
Space. A First Offer Notice shall describe the space so offered to Tenant and
shall set forth the “First Offer Rent,” as that term is defined in Section 46.4,
below, and the other economic terms upon which Landlord is willing to lease such
space to Tenant.
46.2.2    Notwithstanding anything to the contrary in this Section 46.2, during
the period from and after the Lease Reference Date until and including March 31,
2016, Tenant may also inform Landlord (the “Request Notice”) that Tenant desires
to lease additional space which is First Offer Space (including the desired
approximate square footage, which shall consist of at least half a floor of
First Offer Space) (the “Requested First Offer Space”) by delivering such
Request Notice to Landlord pursuant to the terms of Article 27 of this Lease.
Within ten (10) business days following receipt of a Request Notice, Landlord
shall deliver to Tenant a First Offer Notice, which First Offer Notice shall
describe, in addition to the terms set forth in this Section 46.2, above, the
exact configuration and size of the Requested First Offer Space which is
“Available Space” (as that term is defined in below). Pursuant to such First
Offer Notice, Landlord shall offer to lease to Tenant the First Offer Space. For
purposes of this Section 46.2.2, “Available Space” means space which (i) is not
part of the Premises, (ii) is not then subject to a lease, and (iii) is not then
subject to negotiations between Landlord and a prospective tenant or an existing
tenant as evidenced by a letter of intent, lease proposal, or a specifically
prepared and tailored lease document.
46.3    Procedure for Acceptance. If Tenant wishes to exercise Tenant’s right of
first offer with respect to the space described in a First Offer Notice, then
within ten (10) days of delivery of such First Offer Notice to Tenant, Tenant
shall deliver notice to Landlord (the “First Offer Exercise Notice”) of Tenant’s
election to exercise its right of first offer with respect to the entire space
described in such First Offer Notice on the terms contained therein (which terms
shall be the terms of this Lease except as expressly provided in this
Section 46). If Tenant does not so notify Landlord within the ten (10) day
period, then Landlord shall be free for six (6) months thereafter (with Tenant’s
right of first offer as set forth in this Section 46 to recommence following the
expiration or earlier termination of such six (6) month period provided that
Landlord does not enter into an Interim Lease, and further provided that Tenant
shall have only five (5) business days, instead of ten (10) days, in which to
exercise Tenant’s right of first offer) to lease (an “Interim Lease”) the space
described in such First Offer Notice to anyone to whom Landlord desires on any
terms Landlord desires. Notwithstanding anything to the contrary contained
herein, Tenant must elect to exercise its right of first offer, if at all, with
respect to all of the space offered by Landlord to Tenant at any particular
time, and Tenant may not elect to lease only a portion thereof. If Tenant does
not exercise its right of first offer with respect to any space described in a
First Offer Notice or if Tenant fails to respond to a First Offer Notice within
ten (10) days (or five (5) business days, as applicable) of delivery thereof and
Landlord thereafter enters into an Interim Lease pursuant to this Section 46.3,
then Tenant’s right of first offer as set forth in this Section 46 shall
terminate with respect to the particular space described in the First Offer
Notice, until such time as such space becomes available again following
expiration or the earlier termination of the Interim Lease entered into by
Landlord.
46.4    First Offer Space Rent.
46.4.1    In the event that Tenant delivers the First Offer Exercise Notice or,
if the procedure for offer occurs pursuant to Section 46.2.2, above, the Request
Notice, prior to April 1, 2016, then the rent payable by Tenant for the First
Offer Space (the “First Offer Rent”) shall be as follows: (i) Tenant shall pay
the Monthly Installment Rent for the First Offer Space at the same rate per
rentable square foot payable by Tenant from time to time for the Premises, and
(ii) Tenant shall pay Tenant’s Proportionate Share of Expenses, Taxes and
Insurance Costs in accordance with the terms of the Lease, provided that
Tenant’s Proportionate Share with respect to the First Offer Space shall be
calculated by dividing the rentable square footage of the First Offer Space by
the rentable square footage of the Building. In addition, Tenant shall be
entitled to an abatement of Monthly Installment of Rent prorated appropriately
to take into account a lease term for the First Offer Space which is shorter in
length than the Term hereunder.
46.4.2    In the event Tenant delivers the First Offer Exercise Notice on or
after April 1, 2016, then the rent payable by Tenant for the First Offer Space
(which shall also be known herein as the “First Offer Rent”) shall be equal to
the “Prevailing Market,” as that term is defined in this Section 46.4.2 below,
for the First Offer Space. For purposes of this Section 46, “Prevailing Market”
shall mean the annual rental rate per square foot for space comparable to the
First Offer Space in the Building under leases and renewal and expansion
amendments being entered into at or about the time that Prevailing Market is
being determined, giving appropriate consideration to tenant concessions,
brokerage commissions, tenant improvement allowances, existing improvements in
the space in question, and the method of allocating operating expenses,
insurance costs and taxes. Notwithstanding the foregoing, space leased under any
of the following circumstances shall not be considered to be comparable for
purposes hereof: (a) the lease term is for less than the lease term of the
subject First Offer Space, (b) the space is encumbered by the option rights of
another tenant, or (c) the space has a lack of windows and/or an awkward or
unusual shape or configuration. The foregoing is not intended to be an exclusive
list of space that will not be considered to be comparable.
46.5    Construction In First Offer Space. Tenant shall accept the First Offer
Space in its then existing “as is” condition. The construction of improvements
in the First Offer Space shall comply with the terms of Article 6 of this Lease.
46.5.1    In the event Tenant delivers the First Offer Exercise Notice or, if
the procedure for offer occurs pursuant to Section 46.2.2, above, the Request
Notice, prior to April 1, 2016, then Tenant shall be entitled to a tenant
improvement allowance (“First Offer Allowance”) for the construction of
improvements that are permanently affixed to the First Offer Space in the amount
equal to the product of (i) the rentable square footage of the First Offer
Space, (ii) $45.00, and (iii) a fraction (the “First Offer Proration Fraction”),
the numerator of which equals the number of full calendar months remaining in
the lease Term following the First Offer Commencement Date, and the denominator
of which equals 117. In no event shall the Proration Fraction be more than one.
46.5.2    In the event Tenant delivers the First Offer Exercise Notice on or
after April 1, 2016, then any tenant improvement allowance (which shall also be
referred to herein as the “First Offer Allowance”) to which Tenant is entitled
in connection with its lease of the First Offer Space shall be determined as
part of the First Offer Rent.
46.6    Amendment to Lease. If Tenant timely exercises Tenant’s right to lease
First Offer Space as set forth herein, then, within thirty (30) days thereafter,
Landlord and Tenant shall execute a lease amendment for such First Offer Space
upon the terms and conditions as set forth in the First Offer Notice therefor
and this Section 46. Notwithstanding the foregoing, the failure of Tenant to
execute and deliver such amendment to Landlord shall not affect an otherwise
valid exercise of Tenant’s expansion rights or the parties’ rights and
responsibilities in respect thereof. Tenant shall commence payment of Annual
Rent for such First Offer Space, and the term of such First Offer Space shall
commence, upon the date of delivery of such First Offer Space to Tenant (the
“First Offer Commencement Date”) and shall terminate concurrently with Tenant’s
lease of the Premises.
46.7    Termination of Right of First Offer. The rights contained in this
Section 46 shall be personal to Original Tenant and any Permitted Transferee,
and may only be exercised by Original Tenant or a Permitted Transferee (and not
by any other assignee, sublessee or transferee of Tenant’s interest in this
Lease) if Original Tenant or such Permitted Transferee occupies the entire
Premises. The right of first offer granted herein shall terminate as to
particular First Offer Space upon the failure by Tenant to exercise its right of
first offer with respect to such First Offer Space as offered by Landlord and
Landlord’s subsequent entry into an Interim Lease pursuant to Section 46.3,
above, until such time as such space becomes available again following
expiration or the earlier termination of the Interim Lease entered into by
Landlord. Tenant shall not have the right to lease First Offer Space, as
provided in this Section 46, if, as of the date of the attempted exercise of any
right of first offer by Tenant, or as of the scheduled date of delivery of such
First Offer Space to Tenant, there is an uncured monetary or material
non-monetary Event of Default under this Lease or there has previously been a
monetary or non-monetary Event of Default under this Lease which remained
uncured past any applicable notice and cure period more than once in the
immediately preceding twelve (12) month period. Notwithstanding anything set
forth herein to the contrary, Tenant shall not have the right to exercise its
right of first offer granted herein if the First Offer Commencement Date will
occur during or following the last five (5) years of the Term unless Tenant
exercises its right to extend the Term pursuant to Article 44 of this Lease (or
the Term is otherwise extended so that Tenant’s lease of the First Offer Space
is not less than a five (5) year term and is coterminous with Tenant’s lease of
the Premises) concurrently with, or prior to, which Landlord agrees that Tenant
shall have the right to do notwithstanding the otherwise applicable dates for
such exercise set forth in Article 44, below, Tenant’s exercise of the
applicable right of first offer. If Tenant exercises such foregoing right to
extend the Term on an earlier basis, the parties agree that Tenant’s right to
request Landlord’s determination of the new Annual Rent and Monthly Installment
of Rent for the Premises shall continue to be based on the dates on which Tenant
may exercise its Renewal Option under Article 44, and not earlier despite
Tenant’s right in this Section 46.7 to exercise such Renewal Option early. In
addition to the foregoing, the right of first offer granted herein shall not
apply during the Renewal Term.
47.    ROOF SPACE FOR DISH/ANTENNA.
47.1    During the initial Term and any extension thereof, Tenant shall have the
right to lease space on the roof of the Building for the purpose of installing
(in accordance with Article 6 of this Lease), operating and maintaining a
dish/antenna or other communication device (the “Dish/Antenna”) to be approved
by Landlord. The location of the space on the roof designated by Landlord to be
leased by Tenant is referred to herein as the “Roof Space”. Landlord reserves
the right to relocate the Roof Space as reasonably necessary during the Term.
Landlord’s designation shall take into account Tenant’s use of the Dish/Antenna.
Notwithstanding the foregoing, Tenant’s right to install the Dish/Antenna shall
be subject to the approval rights of Landlord and Landlord’s architect and/or
engineer with respect to the plans and specifications of the Dish/Antenna, the
size of the Dish/Antenna, the manner in which the Dish/Antenna is attached to
the roof of the Building and the manner in which any cables are run to and from
the Dish/Antenna. The precise specifications and a general description of the
Dish/Antenna, or any replacements thereof, along with all documents Landlord
reasonably requires to review the installation of the Dish/Antenna (the “Plans
and Specifications”) shall be submitted to Landlord for Landlord’s written
approval no later than twenty (20) days before Tenant commences to install the
Dish/Antenna. Tenant shall be solely responsible for obtaining and maintaining
all necessary governmental and regulatory approvals and for the cost of
installing, operating, maintaining and removing the Dish/Antenna. Tenant shall
notify Landlord upon completion of the installation of the Dish/Antenna. If
Landlord determines that the Dish/Antenna equipment does not comply with the
approved Plans and Specifications, that the Building has been damaged during
installation of the Dish/Antenna or that the installation was defective,
Landlord shall notify Tenant of any noncompliance or detected problems and
Tenant immediately shall cure the defects. If the Tenant fails to immediately
cure the defects, Tenant shall pay to Landlord upon demand the cost, as
reasonably determined by Landlord, of correcting any defects and repairing any
damage to the Building caused by such installation. If at any time Landlord, in
its sole discretion, deems it necessary, Tenant shall provide and install, at
Tenant’s sole cost and expense, appropriate aesthetic screening, reasonably
satisfactory to Landlord, for the Dish/Antenna (the “Aesthetic Screening”).
47.2    Landlord agrees that Tenant, upon reasonable prior written notice to
Landlord, shall have access to the roof of the Building and the Roof Space for
the purpose of installing, maintaining, repairing and removing the Dish/Antenna,
the appurtenances and the Aesthetic Screening, if any, all of which shall be
performed by Tenant or Tenant’s authorized representative or contractors, which
shall be approved by Landlord, at Tenant’s sole cost and risk. It is agreed,
however, that only authorized engineers, employees or properly authorized
contractors of Tenant, FCC (defined below) inspectors, or persons under their
direct supervision will be permitted to have access to the roof of the Building
and the Roof Space. Tenant further agrees to exercise firm control over the
people requiring access to the roof of the Building and the Roof Space in order
to keep to a minimum the number of people having access to the roof of the
Building and the Roof Space and the frequency of their visits. It is further
understood and agreed that the installation, maintenance, operation and removal
of the Dish/Antenna, the appurtenances and the Aesthetic Screening, if any, is
not permitted to damage the Building or the roof thereof, or interfere with the
use of the Building and roof by Landlord. Tenant agrees to be responsible for
any damage caused to the roof or any other part of the Building, which may be
caused by Tenant or any Tenant Entity.
47.3    Tenant agrees to install and maintain only equipment of types and
frequencies which will not cause unreasonable interference to Landlord or any
other tenant of the Building. In the event Tenant’s equipment causes such
interference, Tenant will change the frequency on which it transmits and/or
receives and take any other steps necessary to eliminate the interference. If
said interference cannot be eliminated within a reasonable period of time, in
the judgment of Landlord, then Tenant agrees to remove the Dish/Antenna from the
Roof Space. Landlord shall make commercially reasonable efforts to ensure that
any new equipment installed on the roofs by other tenants or users does not have
frequencies which causes unreasonable interference to Tenant’s Dish/Antenna.
Tenant shall, at its sole cost and expense, and at its sole risk, install,
operate and maintain the Dish/Antenna in a good and workmanlike manner, and in
compliance with all Building, electric, communication, and safety codes,
ordinances, standards, regulations and requirements, now in effect or hereafter
promulgated, of the Federal Government, including, without limitation, the
Federal Communications Commission (the “FCC”), the Federal Aviation
Administration (“FAA”) or any successor agency of either the FCC or FAA having
jurisdiction over radio or telecommunications, and of the state, city and county
in which the Building is located. Under this Lease, the Landlord and its agents
assume no responsibility for the licensing, operation and/or maintenance of
Tenant’s equipment. Tenant has the responsibility of carrying out the terms of
its FCC license in all respects. The Dish/Antenna shall be connected to
Landlord’s power supply in strict compliance with all applicable Building,
electrical, fire and safety codes. Neither Landlord nor any Landlord Entity
shall be liable to Tenant for any stoppages or shortages of electrical power
furnished to the Dish/Antenna or the Roof Space because of any act, omission or
requirement of the public utility serving the Building, or the act or omission
of any other tenant, invitee or licensee or their respective agents, employees
or contractors, or for any other cause beyond the reasonable control of
Landlord, and Tenant shall not be entitled to any rental abatement for any such
stoppage or shortage of electrical power. Neither Landlord any Landlord Entity
shall have any responsibility or liability for the conduct or safety of any of
Tenant’s representatives, repair, maintenance and engineering personnel while in
or on any part of the Building or the Roof Space.
47.4    The Dish/Antenna, the appurtenances and the Aesthetic Screening, if any,
shall remain the personal property of Tenant, and shall be removed by Tenant at
its own expense at the expiration or earlier termination of this Lease or
Tenant’s right to possession hereunder. Tenant shall repair any damage caused by
such removal, including the patching of any holes to match, as closely as
possible, the color surrounding the area where the equipment and appurtenances
were attached. Tenant agrees to maintain all of the Tenant’s equipment placed on
or about the roof or in any other part of the Building in proper operating
condition and maintain same in satisfactory condition as to appearance and
safety in Landlord’s sole discretion. Such maintenance and operation shall be
performed in a manner to avoid any interference with any other tenants or
Landlord. Tenant agrees that at all times during the Term, it will keep the roof
of the Building and the Roof Space free of all trash or waste materials produced
by Tenant or the Tenant Entities.
47.5    In light of the specialized nature of the Dish/Antenna, Tenant shall be
permitted to utilize the services of its choice for installation, operation,
removal and repair of the Dish/Antenna, the appurtenances and the Aesthetic
Screening, if any, subject to the reasonable approval of Landlord.
Notwithstanding the foregoing, Tenant must provide Landlord with prior written
notice of any such installation, removal or repair and coordinate such work with
Landlord in order to avoid voiding or otherwise adversely affecting any
warranties granted to Landlord with respect to the roof. If necessary, Tenant,
at its sole cost and expense, shall retain any contractor having a then existing
warranty in effect on the roof to perform such work (to the extent that it
involves the roof), or, at Tenant’s option, to perform such work in conjunction
with Tenant’s contractor. In the event the Landlord contemplates roof repairs
that could affect Tenant’s Dish/Antenna, or which may result in an interruption
of the Tenant’s telecommunication service, Landlord shall formally notify Tenant
at least thirty (30) days in advance (except in cases of an emergency) prior to
the commencement of such contemplated work in order to allow Tenant to make
other arrangements for such service.
47.6    Tenant shall not allow any provider of telecommunication, video, data or
related services (“Communication Services”) to locate any equipment on the roof
of the Building or in the Roof Space for any purpose whatsoever, nor may Tenant
use the Roof Space and/or Dish/Antenna to provide Communication Services to an
unaffiliated tenant, occupant or licensee of another building, or to facilitate
the provision of Communication Services on behalf of another Communication
Services provider to an unaffiliated tenant, occupant or licensee of the
Building or any other building. Tenant acknowledges that Landlord may at some
time establish a standard license agreement (the “License Agreement”) with
respect to the use of roof space by tenants of the Building. Tenant, upon
request of Landlord, shall enter into such License Agreement with Landlord
provided that such agreement does not materially or adversely alter the rights
of Tenant hereunder with respect to the Roof Space. Tenant specifically
acknowledges and agrees that the terms and conditions of Article 10 of this
Lease shall apply with full force and effect to the Roof Space and any other
portions of the roof accessed or utilized by Tenant, its representatives,
agents, employees or contractors.
47.7    If there exists any uncured monetary or material non-monetary Event of
Default under this Lease, Landlord shall be permitted to exercise all remedies
provided under the terms of this Lease, including upon at not less than five
(5) business days’ prior written notice to Tenant, removing the Dish/Antenna,
the appurtenances and the Aesthetic Screening, if any, and restoring the
Building and the Roof Space to the condition that existed prior to the
installation of the Dish/Antenna, the appurtenances and the Aesthetic Screening,
if any. If Landlord removes the Dish/Antenna, the appurtenances and the
Aesthetic Screening, if any, as a result of an uncured monetary or material
non-monetary Event of Default, Tenant shall be liable for all costs and expenses
Landlord incurs in removing the Dish/Antenna, the appurtenances and the
Aesthetic Screening, if any, and repairing any damage to the Building, the roof
of the Building and the Roof Space caused by the installation, operation or
maintenance of the Dish/Antenna, the appurtenances, and the Aesthetic Screening,
if any. Tenant’s rights pursuant to this Article 47 are personal to the named
Tenant under this Lease, its Permitted Transferee and any other assignees or
subtenant consented to by Landlord pursuant to Article 9 above, and are not
otherwise transferable.
48.    CONFIDENTIALITY. Except as otherwise required by applicable Regulations,
including, without limitation, U.S. securities laws and regulations and stock
exchange rules, Tenant agrees that neither Tenant nor any Tenant Entity or any
other parties acting on behalf of Tenant shall disclose any matters set forth in
this Lease or disseminate or distribute any information concerning the terms,
details or conditions hereof to any person, firm or entity without obtaining the
express written consent of Landlord.
49.    LIMITATION OF LANDLORD’S LIABILITY. Redress for any claim against
Landlord under this Lease shall be limited to and enforceable only against and
to the extent of Landlord’s interest in the Building in which the Premises is
located. The obligations of Landlord under this Lease are not intended to be and
shall not be personally binding on, nor shall any resort be had to the private
properties of, any of its or its investment manager’s trustees, directors,
officers, partners, beneficiaries, members, stockholders, employees, or agents,
and in no case shall Landlord be liable to Tenant hereunder for any lost
profits, damage to business, or any form of special, indirect or consequential
damages.
50.    GROUND FLOOR LOBBY RENOVATION AND BUILDING RENOVATIONS GENERALLY.
Landlord and Tenant acknowledge and agree that Landlord shall complete the
construction of renovations (“Initial Renovations”) to the ground floor and
lobby areas of the Building as determined by Landlord in its sole discretion.
All costs incurred by Landlord in connection with the construction of the
Initial Renovations shall be at Landlord’s sole cost and expense. Landlord
agrees that once the Initial Renovations are commenced, Landlord shall
thereafter complete the construction of the Initial Renovations using
commercially reasonable diligence, and shall in any event complete the Initial
Renovations (which shall mean substantial completion of the same, as determined
by Landlord in Landlord’s sole discretion) by not later than April 1, 2015.
Except as specifically set forth herein or in Exhibit B attached hereto, it is
specifically understood and agreed that Landlord has no obligation and has made
no promises to alter, remodel, improve, renovate, repair or decorate the
Premises, Building, or any part thereof and that no representations respecting
the condition of the Premises or the Building have been made by Landlord to
Tenant. However, Tenant hereby acknowledges that Landlord is currently
renovating or may during the Lease Term renovate, improve, alter, or modify
(collectively, together with the Initial Renovations, the “Renovations”) the
Project, the Building and/or the Premises. Landlord shall use commercially
reasonable efforts to complete any Renovations in a manner which does not
materially, adversely affect Tenant’s use of or access to the Premises
(including the Temporary Space). Notwithstanding the foregoing, Tenant hereby
agrees that such Renovations shall in no way constitute a constructive eviction
of Tenant nor entitle Tenant to any abatement of Rent. Landlord shall have no
responsibility and shall not be liable to Tenant for any injury to or
interference with Tenant’s business arising from the Renovations, nor shall
Tenant be entitled to any compensation or damages from Landlord for loss of the
use of the whole or any part of the Premises (or Temporary Space) or of Tenant’s
personal property or improvements resulting from the Renovations, or for any
inconvenience or annoyance occasioned by such Renovations, provided that the
foregoing shall not limit Landlord’s liability, if any, pursuant to applicable
law for personal injury and property damage to the extent caused by the gross
negligence or willful misconduct of Landlord, its agents, employees or
contractors.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the Lease
Reference Date set forth in the Reference Pages of this Lease.
LANDLORD:    TENANT:
SFI PLEASANTON, LLC,    ELLIE MAE, INC.,
a Delaware limited liability company    a Delaware corporation
By:
SFI Mezz Pleasanton, LLC,
a Delaware limited liability company,
its member

By:
Swift Fund I GP, LLC,
a Delaware limited liability company,
its manager

By:         By:     
Name:         Name:     
Title:         Title:     
Dated:         Dated:     





--------------------------------------------------------------------------------




EXHIBIT A – FLOOR PLAN DEPICTING THE PREMISES
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
Exhibit A is intended only to show the general layout of the Premises as of the
beginning of the Term of the Lease. It does not in any way supersede any of
Landlord’s rights set forth in Article 17 of the Lease with respect to
arrangements and/or locations of public parts of the Building and changes in
such arrangements and/or locations. It is not to be scaled; any measurements or
distances shown should be taken as approximate.
FLOOR 3
[image1.gif]
FLOOR 4
[image2.gif]
FLOOR 5
[image3.gif]



--------------------------------------------------------------------------------




EXHIBIT A-1 – SITE PLAN
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
Exhibit A-1 is intended only to show the general location of the Building and/or
the project of which the Building is a part as of the beginning of the Term of
the Lease. It does not in any way supersede any of Landlord’s rights set forth
in Article 17 of the Lease with respect to arrangements and/or locations of
public parts of the Building and changes in such arrangements and/or locations.
It is not to be scaled; any measurements or distances shown should be taken as
approximate.
[image4.gif]




--------------------------------------------------------------------------------




EXHIBIT B – INITIAL ALTERATIONS AND LANDLORD WORK
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
A.    Tenant’s Alterations.
1.    Tenant, following the delivery of the Premises by Landlord and the full
and final execution and delivery of the Lease to which this Exhibit B is
attached and all prepaid rental (pursuant to Section 3.1 of the Lease) and
insurance certificates required under the Lease, shall have the right to perform
alterations and improvements in the Premises (the “Initial Alterations”).
Notwithstanding the foregoing, Tenant and its contractors shall not have the
right to perform the Initial Alterations in the Premises unless and until Tenant
has complied with all of the terms and conditions of Article 6 of the Lease,
including, without limitation, approval by Landlord of the final plans for the
Initial Alterations (provided that Landlord shall advise Tenant within ten
(10) business days after Landlord’s receipt of Tenant’s final plans for the
Initial Alterations of its approval or disapproval thereof, and, if Landlord so
disapproves, Landlord shall return the same to Tenant with requested revisions,
and Tenant shall immediately revise the same in accordance with such review and
any disapproval of Landlord in connection therewith) and the contractors to be
retained by Tenant to perform such Initial Alterations. Tenant shall be
responsible for all elements of the design of Tenant’s plans (including, without
limitation, compliance with law, functionality of design, the structural
integrity of the design, the configuration of the Premises and the placement of
Tenant’s furniture, appliances and equipment), and Landlord’s approval of
Tenant’s plans shall in no event relieve Tenant of the responsibility for such
design. Landlord’s approval of the contractors to perform the Initial
Alterations shall not be unreasonably withheld or delayed. The parties agree
that Landlord’s approval of the general contractor to perform the Initial
Alterations shall not be considered to be unreasonably withheld if any such
general contractor (a) does not have trade references reasonably acceptable to
Landlord, (b) does not maintain insurance as required pursuant to the terms of
the Lease, (c) does not have the ability to be bonded for the work in an amount
of no less than one hundred fifty percent (150%) of the total estimated cost of
the Initial Alterations, (d) does not provide current financial statements
reasonably acceptable to Landlord, (e) does not execute the Responsible
Contractor Policy Statement provided by Landlord, or (f) is not licensed as a
contractor in the state/municipality in which the Premises is located. Tenant
acknowledges the foregoing is not intended to be an exclusive list of the
reasons why Landlord may reasonably withhold its consent to a general
contractor.
2.    Landlord agrees to contribute the sum of $4,745,340.00 (i.e. $45.00 per
rentable square foot of the initial Premises) (the “Allowance”) toward the cost
of performing the Initial Alterations in preparation of Tenant’s occupancy of
the Premises. The Allowance may only be used for the cost of obtaining permits,
preparing design and construction documents and mechanical and electrical plans
for the Initial Alterations and for hard costs in connection with the Initial
Alterations. In addition, Tenant may use the Allowance for the cost of
constructing and installing the Building Signage and the Monument Sign. So long
as no uncured monetary or material non-monetary Event of Default exists, the
Allowance shall be disbursed by Landlord in accordance with the procedures set
forth below. Not more frequently than once per calendar month, Tenant may
deliver to Landlord: (i) a request for payment of Tenant’s contractor, approved
by Tenant, in AIA G-702/G-703 format or another format reasonably requested by
Landlord, showing the schedule of values, by trade, of percentage of completion
of the Initial Alterations, detailing the portion of the work completed and the
portion not completed (which approved request shall be deemed Tenant’s approval
and acceptance of the work and materials described therein); (ii) invoices from
all parties providing labor or materials to the Premises; (iii) executed
conditional mechanic’s lien releases from all parties providing labor or
materials to the Premises (along with unconditional mechanic’s lien releases for
any prior payments made pursuant to this paragraph) satisfying applicable
Regulations, including, without limitation, California Civil Code §§8132 – 8138,
as applicable; (iv) copies of all construction contracts for the Initial
Alterations, together with copies of all change orders, if any; and (v) all
other information reasonably requested by Landlord, which shall be requested by
Landlord within five (5) days following Landlord’s receipt of a request for
payment from Tenant. Tenant’s request for payment shall not be reduced by any
retention amount (as such amount shall be accounted for in Landlord’s payment to
Tenant, as set forth immediately below). Within thirty (30) days after receiving
such materials, Landlord shall deliver a check to Tenant, payable to Tenant, in
the amount of the lesser of (a) the amount requested by Tenant pursuant to the
preceding sentence, less a 10% retention (the aggregate amount of such
retentions shall be referred to in this Exhibit B as the “Final Retention”), or
(b) the amount of any remaining portion of the Allowance (not including the
Final Retention). Landlord’s payment of such amounts shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment request. Subject to the terms hereof, Landlord shall deliver to Tenant a
check for the Final Retention within thirty (30) days after the latest of
(A) the completion of the Initial Alterations in accordance with the approved
plans and specifications; (B) Landlord’s receipt of (1) paid invoices from all
parties providing labor or materials to the Premises; (2) executed unconditional
mechanic’s lien releases satisfying applicable Regulations, including, without
limitation, California Civil Code §§8132 – 8138, as applicable; (3) a
certificate from Tenant’s architect, in a form reasonably acceptable to
Landlord, certifying that the Initial Alterations have been substantially
completed; (4) evidence that all governmental approvals required for Tenant to
legally occupy the Premises have been obtained; and (5) any other information
reasonably requested by Landlord; (C) Tenant’s delivery to Landlord of “as
built” drawings (in CAD format, if requested by Landlord); or (D) Tenant’s
compliance with Landlord’s standard “close out” requirements regarding city
approvals, closeout tasks, Tenant’s contractor, financial close-out matters, and
Tenant’s vendors. Landlord’s payment of the Final Retention shall not be deemed
Landlord’s approval or acceptance of the work or materials described in Tenant’s
payment requests. If the estimated cost of the Initial Alterations exceeds the
Allowance, Tenant shall be entitled to the Allowance in accordance with the
terms hereof, but each individual disbursement of the Allowance shall be
disbursed in the proportion that the Allowance bears to the total cost for the
Initial Alterations, less the ten percent (10%) retainage referenced above.
Notwithstanding anything herein to the contrary, Landlord shall not be obligated
to disburse any portion of the Allowance during the continuance of a monetary or
material non-monetary Event of Default, and Landlord’s obligation to disburse
shall only resume when and if such Event of Default is cured.
3.    In no event shall the Allowance be used for the purchase of equipment,
furniture or other items of personal property of Tenant. If Tenant does not
submit a request for payment of the entire Allowance to Landlord in accordance
with the provisions contained in this Exhibit B by December 31, 2015, any unused
amount shall accrue to the sole benefit of Landlord, it being understood that
Tenant shall not be entitled to any credit, abatement or other concession in
connection therewith. Tenant shall be responsible for all applicable state sales
or use taxes, if any, payable in connection with the Initial Alterations and/or
Allowance.
4.    Except as otherwise set forth in the Lease, Tenant agrees to accept the
Premises in its “as-is” condition and configuration, it being agreed that
Landlord shall not be required to perform any work or, except as provided above
with respect to the Allowance, and as otherwise provided in this Section 4,
incur any costs in connection with the construction or demolition of any
improvements in the Premises. Notwithstanding the foregoing or anything to the
contrary set forth in Section 1.1 of the Lease, Landlord shall be responsible
for the cost of performing the modifications to the Building described on
Schedule 1 attached hereto to the extent that (a) such modifications are
required by Regulations, including Title III of the Americans with Disabilities
Act, in order for Tenant to obtain a building permit for the Initial Alterations
or a certificate of occupancy for Tenant’s occupancy of the Premises for general
office use and (b) the need for any such modifications is not required as a
result of the particular design, configuration or nature of the Initial
Alterations being performed by or on behalf of Tenant (other than normal and
customary Building standard office improvements) or any above-Building Standard
Occupancy (defined below) level (each, a “Required Upgrades”). In addition,
Landlord shall be responsible for the cost of correcting any other violations of
Regulations with respect to the Premises existing as of the date Landlord
delivers possession of the Premises to Tenant (provided that the Initial
Alterations are typical of standard office improvements) to the extent that
(a) such modifications are required by Regulations, including Title III of the
Americans with Disabilities Act, in order for Tenant to obtain a building permit
for the Initial Alterations or a certificate of occupancy for Tenant’s occupancy
of the Premises for general office use and (b) the need for any such
modifications is not as a result of the particular design, configuration or
nature of the Initial Alterations being performed by or on behalf of Tenant
(other than normal and customary Building standard office improvements) or any
above-Building Standard Occupancy level (each, an “Additional Required
Upgrade”). In the event that Tenant becomes aware of the requirement to perform
any Required Upgrades or Additional Required Upgrades, Tenant shall provide
Landlord with prompt written notice thereof (an “Upgrade Notice”), which Upgrade
Notice shall include (i) reasonable evidence that such Required Upgrades and/or
Additional Required Upgrade must be performed by Tenant in order for Tenant to
obtain a building permit for the Initial Alteration or certificate of occupancy
for the Premises as described above, (ii) a reasonably detailed scope of work,
and specifications of such Required Upgrade or Additional Required Upgrade,
(iii) the estimated total cost of the work (the “Upgrade Cost Estimate”), and
(iv) the proposed time frame for the performance of the proposed work
(collectively, the “Work Proposal”). To the extent that any Required Upgrades or
Additional Required Upgrades must be made by Tenant pursuant to this Section,
such work shall be performed by Tenant in accordance with plans and
specifications for such Required Upgrade(s) and/or Additional Required
Upgrade(s) prepared by Landlord’s architect at Landlord’s cost and provided to
Tenant, as a part of the Initial Alterations and otherwise in accordance with
the terms of this Exhibit B using Building standard methods, materials and
finishes. In addition to the Allowance, Landlord shall pay for the cost of any
Required Upgrades for which Landlord is responsible pursuant to this Section in
an amount not to exceed the Upgrade Cost Estimate for such Required Upgrades set
forth in the Work Proposal submitted to Landlord plus any increases in such
Upgrade Cost Estimate that are reasonably approved in advance by Landlord. If
Tenant’s Upgrade Notice requires any Additional Upgrade to be performed, then
within five (5) business days following the date of Tenant’s Upgrade Notice,
Landlord shall notify Tenant whether Landlord shall perform the Additional
Required Upgrade or whether Tenant will perform the Additional Required Upgrade
in conjunction with the Initial Alterations. In the event Landlord elects to
perform the Additional Required Upgrade, Landlord shall use commercially
reasonable efforts, subject to Landlord’s right to dispute or appeal the
Additional Required Upgrade as set forth below, to complete the Additional
Required Upgrade as soon as practicable following the date of receipt of
Tenant’s Upgrade Notice. If Tenant is required to perform such Additional
Required Upgrade, Landlord shall pay the cost for such work in an amount not to
exceed the Upgrade Cost Estimate for such Additional Required Upgrade set forth
in the Work Proposal submitted to Landlord plus any increases in such Upgrade
Cost Estimate that are reasonably approved in advance by Landlord. Provided that
Landlord’s failure to complete the Required Additional Upgrade will not prohibit
Tenant from obtaining a certificate of occupancy for the Premises by no later
than the Commencement Date, or unreasonably and materially affect the safety of
Tenant’s employees or create a material health hazard for Tenant’s employees, or
materially and adversely affect Tenant’s access to or use of the Premises,
Landlord shall have the right to contest any alleged Additional Required
Upgrades in good faith, including, without limitation, the right to apply for
and obtain a waiver or deferment of compliance, the right to assert any and all
defenses allowed by Regulations and the right to appeal any decisions, judgments
or rulings to the fullest extent permitted by Regulations.
5.    Any amounts payable by Landlord to Tenant pursuant to Section 4 above for
any Required Upgrades or Additional Required Upgrades is collectively referred
to herein as the “Upgrade Reimbursement”. The Upgrade Reimbursement shall be
disbursed in the same manner and subject to the same terms and conditions for
the disbursement of the Allowance set forth in Section 2 above. Notwithstanding
anything to the contrary set forth herein, Tenant, not Landlord, shall be
responsible for correcting any violations of Regulations relating in any manner
to the Premises or made applicable to the Premises, the Building or the common
areas by (a) Tenant’s specific use of the Premises (other than general office
use) or occupancy of the Premises in excess of the Building Standard Occupancy
Density, (b) the particular design, configuration or nature of the alterations,
additions or improvements being performed by or on behalf of Tenant that are not
consistent with Building standard office improvements, (c) the negligent acts or
omissions of Tenant or any Tenant Entities, (d) Tenant’s arrangement of any
furniture, equipment or other property in the Premises and (e) and any changes
in Regulations after the date hereof that are applicable to the Premises. Any
such corrections that are Tenant’s responsibility hereunder shall not constitute
Required Upgrades or Additional Required Upgrades and shall be performed by
Tenant at its sole cost and expense as a part of the Initial Alterations
(subject to application of the Allowance to such costs pursuant to Section 2
above). Nothing herein shall require Tenant, with respect to the common areas or
the Premises, to comply with Regulations which require alterations, capital
improvements or the installation of new or additional mechanical, electrical,
plumbing or fire/life safety systems on a Building-wide basis without reference
to Tenant’s specific use (other than general office use) or occupancy of the
Premises in excess of the Building Standard Occupancy, the negligent acts or
omissions of Tenant or any Tenant Entity, or the particular design or
configuration of any alterations, additions or improvements performed by or on
behalf of Tenant.
B.    Landlord Work.
1.    Landlord, at its sole cost and expense (subject to the terms and
provisions of Section 2 below) shall perform improvements to the Premises in
accordance with the following work list (the “Work List”) using Building
standard methods, materials and finishes. The improvements to be performed in
accordance with the Work List are hereinafter referred to as the “Landlord
Work”. Landlord shall enter into a direct contract for the Landlord Work with a
general contractor selected by Landlord. In addition, Landlord shall have the
right to select and/or approve of any subcontractors used in connection with the
Landlord Work.
WORK LIST
A.    Upgrade the restrooms located on the third (3rd), fourth (4th) and fifth
(5th) floors of the Building as determined by Landlord and otherwise in a manner
which is approved by the City of Pleasanton.
2.    All other work and upgrades, subject to Landlord’s approval, shall be
performed by Tenant at Tenant’s sole cost and expense, plus any applicable state
sales or use tax thereon in accordance with Section A above. In addition to the
Landlord Work set forth in Section B1, above, Landlord, at its expense (except
to the extent properly included in Expenses pursuant to Article 4), shall be
responsible for correcting any violations of applicable Regulations (including,
without limitation, Title III of the Americans with Disabilities Act), as
interpreted and enforced as of the date of the Lease and as may be required as a
result of the Initial Alterations, including but not limited to architectural
drawings required to be submitted by Tenant in connection with its Initial
Alterations building permit, with respect to the common areas of the Building
and the Project to the extent that (a) such correction is necessary for Tenant
to use the Premises for general office use in a normal and customary manner and
for Tenant, its employees, independent contractors and visitors to have
reasonably safe access to and from the Premises, or (b) Landlord’s failure to
perform such correction would impose liability upon Tenant under Regulations;
provided, however, that Landlord shall not be required to correct any violation
that (i) is triggered by the negligent acts or omissions of Tenant or any Tenant
Entity, including without limitation as a result of any matter that is Tenant’s
responsibility to perform under Article 1 or, Article 6 of the Lease or Section
A above; or (ii) arises under any provision of the ADA other than Title III
thereof. Landlord may contest any alleged violation in good faith, including by
applying for and obtaining a waiver or deferment of compliance, asserting any
defense allowed by Regulations, and appealing any order or judgment to the
extent permitted by Regulations so long as such contest or appeal will not
prohibit Tenant from obtaining a certificate of occupancy for the Premises by
the Commencement Date, or unreasonably and materially affect the safety of
Tenant’s employees or create a material health hazard for Tenant’s employees, or
materially and adversely affect Tenant’s access to or use of the Premises;
provided, however, that, after exhausting any rights to contest or appeal,
Landlord shall perform any work necessary to comply with any final order or
judgment.
3.    Tenant acknowledges that any work to be performed by Landlord may be
performed by Landlord in the Premises during normal business hours for the
Building. Landlord and Tenant agree to cooperate with each other in order to
enable any work to be performed by Landlord to be performed in a timely manner.
Notwithstanding anything herein to the contrary, any delay in the completion of
any work to be performed by Landlord or inconvenience suffered by Tenant during
the performance of the same shall not delay the Commencement Date nor shall it
subject Landlord to any liability for any loss or damage resulting therefrom or
entitle Tenant to any credit, abatement or adjustment of rent or other sums
payable under the Lease.
C.    Miscellaneous.
1.    This Exhibit B shall not be deemed applicable to any additional space
added to the Premises at any time or from time to time, whether by any options
under the Lease or otherwise, or to any portion of the original Premises or any
additions to the Premises in the event of a renewal or extension of the original
Term of the Lease, whether by any options under the Lease or otherwise, unless
expressly so provided in the Lease or any amendment or supplement to the Lease.






--------------------------------------------------------------------------------




SCHEDULE 1 TO EXHIBIT B – REQUIRED UPGRADES
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
All base Building systems within the Premises shall be in good condition and
working order as of the Delivery Date, as provided in Section 7.1.




--------------------------------------------------------------------------------




EXHIBIT C – COMMENCEMENT DATE MEMORANDUM
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
COMMENCEMENT DATE MEMORANDUM
THIS MEMORANDUM, made as of ______, 20___, by and between SFI PLEASANTON, LLC, a
Delaware limited liability company (“Landlord”) and ELLIE MAE, INC., a Delaware
corporation (“Tenant”).
Recitals:
A.Landlord and Tenant are parties to that certain Lease, dated for reference
December __, 2013 (the “Lease”) for certain premises (the “Premises”) consisting
of approximately 105,451 square feet in the building located at 4420 Rosewood
Drive, Pleasanton, California 94588.
B.    Tenant is in possession of the Premises and the Term of the Lease has
commenced.
C.    Landlord and Tenant desire to enter into this Memorandum confirming the
Commencement Date, the Termination Date and other matters under the Lease.
NOW, THEREFORE, Landlord and Tenant agree as follows:
1.    The actual Commencement Date is ______.
2.    The actual Termination Date is ______.
3.    The schedule of the Annual Rent and the Monthly Installment of Rent set
forth on the Reference Pages is deleted in its entirety, and the following is
substituted therefor:
[insert rent schedule]






--------------------------------------------------------------------------------




4.    Capitalized terms not defined herein shall have the same meaning as set
forth in the Lease.
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date and year first above written.
LANDLORD:    TENANT:
SFI PLEASANTON, LLC,    ELLIE MAE, INC.,
a Delaware limited liability company    a Delaware corporation
By:
SFI Mezz Pleasanton, LLC,
a Delaware limited liability company,
its member

By:
Swift Fund I GP, LLC,
a Delaware limited liability company,
its manager

By: DO NOT SIGN        By: DO NOT SIGN    
Name:         Name:     
Title:         Title:     
Dated:         Dated:     




--------------------------------------------------------------------------------




EXHIBIT D – RULES AND REGULATIONS
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
1.    No sign, placard, picture, advertisement, name or notice shall be
installed or displayed on any part of the outside or inside of the Building
without the prior written consent of the Landlord. Landlord shall have the right
to remove, at Tenant’s expense and without notice, any sign installed or
displayed in violation of this rule. All approved signs or lettering on doors
and walls shall be printed, painted, affixed or inscribed at Tenant’s expense by
a vendor designated or approved by Landlord. In addition, Landlord reserves the
right to change from time to time the format of the signs or lettering and to
require previously approved signs or lettering to be appropriately altered.
2.    If Landlord objects in writing to any curtains, blinds, shades or screens
attached to or hung in or used in connection with any window or door of the
Premises, Tenant shall immediately discontinue such use. No awning shall be
permitted on any part of the Premises. Tenant shall not place anything or allow
anything to be placed against or near any glass partitions or doors or windows
which may appear unsightly, in the opinion of Landlord, from outside the
Premises.
3.    Tenant shall not obstruct any sidewalks, halls, passages, exits,
entrances, elevators, or stairways of the Building. No tenant and no employee or
invitee of any tenant shall go upon the roof of the Building.
4.    Any directory of the Building, if provided, will be exclusively for the
display of the name and location of tenants only and Landlord reserves the right
to exclude any other names. Landlord reserves the right to charge for Tenant’s
directory listing.
5.    All cleaning and janitorial services for the Building and the Premises
shall be provided exclusively through Landlord. Tenant shall not cause any
unnecessary labor by carelessness or indifference to the good order and
cleanliness of the Premises. Landlord shall not in any way be responsible to any
Tenant for any loss of property on the Premises, however occurring, or for any
damage to any Tenant’s property by the janitor or any other employee or any
other person.
6.    The toilet rooms, toilets, urinals, wash bowls and other apparatus shall
not be used for any purpose other than that for which they were constructed. No
foreign substance of any kind whatsoever shall be thrown into any of them, and
the expense of any breakage, stoppage or damage resulting from the violation of
this rule shall be borne by the Tenant who, or whose employees or invitees,
shall have caused it.
7.    Tenant shall store all its trash and garbage within its Premises. Tenant
shall not place in any trash box or receptacle any material which cannot be
disposed of in the ordinary and customary manner of trash and garbage disposal.
All garbage and refuse disposal shall be made in accordance with directions
issued from time to time by Landlord. Tenant will comply with any and all
recycling and composting procedures designated by Landlord.
8.    Landlord will furnish Tenant two (2) keys free of charge to each door in
the Premises that has a passage way lock. Landlord may charge Tenant a
reasonable amount for any additional keys, and Tenant shall not make or have
made additional keys on its own. Tenant shall not alter any lock or install a
new or additional lock or bolt on any door of its Premises. Tenant, upon the
termination of its tenancy, shall deliver to Landlord the keys of all doors
which have been furnished to Tenant, and in the event of loss of any keys so
furnished, shall pay Landlord therefor.
9.    If Tenant requires telephone, data, burglar alarm or similar service, the
cost of purchasing, installing and maintaining such service shall be borne
solely by Tenant. No boring or cutting for wires will be allowed without the
prior written consent of Landlord.
10.    No equipment, materials, furniture, packages, bulk supplies, merchandise
or other property will be received in the Building or carried in the elevators
except between such hours and in such elevators as may be designated by
Landlord. The persons employed to move such equipment or materials in or out of
the Building must be acceptable to Landlord.
11.    Tenant shall not place a load upon any floor which exceeds the load per
square foot which such floor was designed to carry and which is allowed by law.
Heavy objects shall stand on such platforms as determined by Landlord to be
necessary to properly distribute the weight. Business machines and mechanical
equipment belonging to Tenant which cause noise or vibration that may be
transmitted to the structure of the Building or to any space in the Building to
such a degree as to be objectionable to Landlord or to any tenants shall be
placed and maintained by Tenant, at Tenant’s expense, on vibration eliminators
or other devices sufficient to eliminate the noise or vibration. Landlord will
not be responsible for loss of or damage to any such equipment or other property
from any cause, and all damage done to the Building by maintaining or moving
such equipment or other property shall be repaired at the expense of Tenant.
12.    Landlord shall in all cases retain the right to control and prevent
access to the Building of all persons whose presence in the judgment of Landlord
would be prejudicial to the safety, character, reputation or interests of the
Building and its tenants, provided that nothing contained in this rule shall be
construed to prevent such access to persons with whom any tenant normally deals
in the ordinary course of its business, unless such persons are engaged in
illegal activities. Landlord reserves the right to exclude from the Building
between the hours of 6 p.m. and 7 a.m. the following day, or such other hours as
may be established from time to time by Landlord, and on Sundays and legal
holidays, any person unless that person is known to the person or employee in
charge of the Building and has a pass or is properly identified. Tenant shall be
responsible for all persons for whom it requests passes and shall be liable to
Landlord for all acts of such persons. Landlord shall not be liable for damages
for any error with regard to the admission to or exclusion from the Building of
any person.
13.    Tenant shall not use any method of heating or air conditioning other than
that supplied or approved in writing by Landlord. Tenant shall not use space
heaters in the Premises.
14.    Tenant shall not waste electricity, water or air conditioning. Tenant
shall keep corridor doors closed. Tenant shall close and lock the doors of its
Premises and entirely shut off all water faucets or other water apparatus and
electricity, gas or air outlets before Tenant and its employees leave the
Premises. Tenant shall be responsible for any damage or injuries sustained by
other tenants or occupants of the Building or by Landlord for noncompliance with
this rule.
15.    Tenant shall not install any radio or television antenna, satellite dish,
loudspeaker or other device on the roof or exterior walls of the Building
without Landlord’s prior written consent, which consent may be withheld in
Landlord’s sole discretion, and which consent may in any event be conditioned
upon Tenant’s execution of Landlord’s standard form of license agreement. Tenant
shall be responsible for any interference caused by such installation.
16.    Tenant shall not mark, drive nails, screw or drill into the partitions,
woodwork, plaster, or drywall (except for pictures, tackboards and similar
office uses) or in any way deface the Premises. Tenant shall not cut or bore
holes for wires. Tenant shall not affix any floor covering to the floor of the
Premises in any manner except as approved by Landlord. Tenant shall repair any
damage resulting from noncompliance with this rule.
17.    Tenant shall not install, maintain or operate upon the Premises any
vending machine without Landlord’s prior written consent, except that Tenant may
install food and drink vending machines solely for the convenience of its
employees.
18.    No cooking shall be done or permitted by any tenant on the Premises,
except that Underwriters’ Laboratory approved microwave ovens or equipment for
brewing coffee, tea, hot chocolate and similar beverages shall be permitted
provided that such equipment and use is in accordance with all applicable
Regulations.
19.    Tenant shall not use in any space or in the public halls of the Building
any hand trucks except those equipped with the rubber tires and side guards or
such other material-handling equipment as Landlord may approve. Tenant shall not
bring any other vehicles (including bicycles) of any kind into the Building.
20.    Tenant shall not permit any motor vehicles to be washed or mechanical
work or maintenance of motor vehicles to be performed in any parking lot.
21.    Tenant shall not use the name of the Building or any photograph or
likeness of the Building in connection with or in promoting or advertising
Tenant’s business, except that Tenant may include the Building name in Tenant’s
address. Landlord shall have the right, exercisable without notice and without
liability to any tenant, to change the name and address of the Building.
22.    Tenant requests for services must be submitted to the Building office by
an authorized individual. Employees of Landlord shall not perform any work or do
anything outside of their regular duties unless under special instruction from
Landlord, and no employee of Landlord will admit any person (Tenant or
otherwise) to any office without specific instructions from Landlord.
23.    Tenant shall not permit smoking or carrying of lighted cigarettes or
cigars other than in areas designated by Landlord as smoking areas.
24.    Canvassing, soliciting, distribution of handbills or any other written
material in the Building is prohibited and each tenant shall cooperate to
prevent the same. No tenant shall solicit business from other tenants or permit
the sale of any good or merchandise in the Building without the written consent
of Landlord.
25.    Tenant shall reasonably comply with Landlord’s recycle policy for the
Building, including, without limitation, Tenant shall sort and separate its
trash into separate recycling containers as required by law or which may be
furnished by Landlord and located in the Premises. Tenant shall comply with all
Regulations regarding the collection, sorting, separation, and recycling of
garbage, waste products, trash and other refuse at the Building. Landlord
reserves the right to refuse to collect or accept from Tenant any trash that is
not separated and sorted as required by law or pursuant to Landlord’s recycling
policy, and to require Tenant to arrange for such collection at Tenant’s cost,
utilizing a contractor reasonably satisfactory to Landlord.
26.    Tenant acknowledges that the Building, at Landlord’s option, may be
operated in accordance with standards for the certification of environmentally
sustainable, high performance buildings or aspects of their performance,
including the U.S. EPA’s Energy Star® rating and, U.S. Green Building Council’s
Leadership in Energy and Environmental Design program’s standards, as the same
are amended or replaced from time to time and similar “green building” standards
(hereinafter collectively referred to as “Green Building Standards”). To support
Landlord’s sustainability practices, Tenant is encouraged to use reasonable
efforts to use proven energy, water carbon reduction, and other sustainable
measures, such as for example using energy efficient bulbs in task lighting,
installing lighting controls, such as automatic sensors; turning off lights at
the end of the work day; and utilizing water filtration systems to avoid the use
of bottled water.
27.    Tenant shall not permit any animals (including birds and other fowl),
reptiles, amphibians or fish (including fish tanks), other than service animals,
e.g. seeing-eye dogs, to be brought or kept in or about the Premises or any
common area of the Building.
28.    These Rules and Regulations are in addition to, and shall not be
construed to in any way modify or amend, in whole or in part, the terms,
covenants, agreements and conditions of any lease of any premises in the
Building. Landlord may waive any one or more of these Rules and Regulations for
the benefit of any particular tenant or tenants, but no such waiver by Landlord
shall be construed as a waiver of such Rules and Regulations in favor of any
other tenant or tenants, nor prevent Landlord from thereafter enforcing any such
Rules and Regulations against any or all of the tenants of the Building.
29.    Landlord reserves the right to make such other and reasonable rules and
regulations as in its judgment may from time to time be needed for safety and
security, for care and cleanliness of the Building, and for the preservation of
good order in and about the Building. Tenant agrees to abide by all such rules
and regulations herein stated and any additional rules and regulations which are
adopted. Tenant shall be responsible for the observance of all of the foregoing
rules by Tenant’s employees, agents, clients, customers, invitees and guests.






--------------------------------------------------------------------------------




EXHIBIT E – FORM OF EARLY POSSESSION AGREEMENT
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
EARLY POSSESSION AGREEMENT
Reference is made to that certain lease dated July __, 2014, between SFI
PLEASANTON, LLC, a Delaware limited liability company (“Landlord”) and ELLIE
MAE, INC., a Delaware corporation (“Tenant”), for the premises located at 4420
Rosewood Drive, Pleasanton, California 94588.
It is hereby agreed that, notwithstanding anything to the contrary contained in
the Lease but subject to the terms of Section 2.3 of the Lease, Tenant may
occupy the Premises on _______, 2014. The first Monthly Installment of Rent is
due on _______, 20___ and the first Tenant’s Proportionate Share of Expenses,
Taxes and Insurance Costs is due on _______, 20___.
Landlord and Tenant agree that all the terms and conditions of the above
referenced Lease are in full force and effect as of the date of Tenant’s
possession of the Premises prior to the Commencement Date pursuant to
Section 2.3 other than the payment of rent.
LANDLORD:    TENANT:
SFI PLEASANTON, LLC,    ELLIE MAE, INC.,
a Delaware limited liability company    a Delaware corporation
By:
SFI Mezz Pleasanton, LLC,
a Delaware limited liability company,
its member

By:
Swift Fund I GP, LLC,
a Delaware limited liability company,
its manager

By: DO NOT SIGN        By: DO NOT SIGN    
Name:         Name:     
Title:         Title:     
Dated:         Dated:     


--------------------------------------------------------------------------------




EXHIBIT F - BUILDING SIGNAGE
attached to and made a part of the Lease bearing the
Lease Reference Date of July , 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
[image5.gif]




--------------------------------------------------------------------------------




EXHIBIT G — TEMPORARY SPACE
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
[image6.gif]




--------------------------------------------------------------------------------




EXHIBIT H – SNDA
attached to and made a part of the Lease bearing the
Lease Reference Date of July __, 2014 between
SFI PLEASANTON, LLC, a Delaware limited liability company, as Landlord and
ELLIE MAE, INC., a Delaware corporation, as Tenant
SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT
THIS SUBORDINATION, NON-DISTURBANCE AND ATTORNMENT AGREEMENT (this “Agreement”)
is entered into as of July 17, 2014 (the “Effective Date”) by and between SPT CA
Fundings 2, LLC, a Delaware limited liability company (together with its
successors and assigns, the “Lender”), and Ellie Mae, Inc., a Delaware
corporation (together with its permitted successors and assigns, the “Tenant”),
with reference to the following facts:
A.    SFI Pleasanton, LLC, a Delaware limited liability company, whose address
is 260 California Street, Suite 300, San Francisco, CA 94111 (the “Landlord”)
owns fee simple title or a leasehold interest in the real property described in
Exhibit “A” attached hereto (the “Property”).
B.    Lender is the current holder of a loan to Landlord in the original
principal amount of One Hundred Fourteen Million Dollars ($114,000,000) (the
“Loan”).
C.    The Loan is secured by, among other things, that certain Deed of Trust,
Assignment of Leases and Rents, Security Agreement, and Fixture Filing dated May
28, 2014 in favor of Lender, recorded on May 28, 2014 in the Alameda County
Clerk’s Office as Instrument Number 2014129061 (as may be further amended,
increased, renewed, extended, spread, consolidated, severed, restated, or
otherwise changed from time to time, the “Mortgage”).
D.    Pursuant to that certain [Lease] effective July 17, 2014 (the “Lease”),
Landlord demised to Tenant a portion of the Property consisting of the following
(the “Leased Premises”): 4420 Rosewood Drive, Floors 3, 4 and 5, Pleasanton, CA
94588.
E.    Tenant and Lender desire to agree upon the relative priorities of their
interests in the Property and their rights and obligations if certain events
occur.
NOW, THEREFORE, for good and sufficient consideration, Tenant and Lender agree:
1.    Definitions. The following terms shall have the following meanings for
purposes of this Agreement.
a.    Foreclosure Event. A “Foreclosure Event” means: (i) foreclosure under the
Mortgage; (ii) any other exercise by Lender of rights and remedies (whether
under the Mortgage or under applicable law, including bankruptcy law) as holder
of the Loan and/or the Mortgage, as a result of which a Successor Landlord
becomes owner of the Property; or (iii) delivery by Landlord to Lender (or its
designee or nominee) of a deed or other conveyance of Landlord’s interest in the
Property in lieu of any of the foregoing.
b.    Former Landlord. A “Former Landlord” means Landlord and any other party
that was landlord under the Lease at any time before the occurrence of any
attornment under this Agreement.
c.    Offset Right. An “Offset Right” means any right or alleged right of Tenant
to any offset, defense (other than one arising from actual payment and
performance, which payment and performance would bind a Successor Landlord
pursuant to this Agreement), claim, counterclaim, reduction, deduction, or
abatement against Tenant’s payment of Rent or performance of Tenant’s other
obligations under the Lease, arising (whether under the Lease or under
applicable law) from Landlord’s breach or default under the Lease.
d.    Rent. The “Rent” means any fixed rent, base rent or additional rent under
the Lease.
e.    Successor Landlord. A “Successor Landlord” means any party that becomes
owner of the Property as the result of a Foreclosure Event.
f.    Termination Right. A “Termination Right” means any right of Tenant to
cancel or terminate the Lease or to claim a partial or total eviction arising
(whether under the Lease or under applicable law) from Landlord’s breach or
default under the Lease.
g.    Other Capitalized Terms. If any capitalized term is used in this Agreement
and no separate definition is contained in this Agreement, then such term shall
have the same respective definition as set forth in the Lease.
2.    Subordination. The Lease, as the same may hereafter be modified, amended
or extended, shall be, and shall at all times remain, subject and subordinate to
the terms conditions and provisions of the Mortgage, , the lien imposed by the
Mortgage, and all advances made under the Mortgage.
3.    Nondisturbance, Recognition and Attornment.
a.    No Exercise of Mortgage Remedies Against Tenant. So long as the Tenant is
not in default under this Agreement or under the Lease beyond any applicable
grace or cure periods (an “Event of Default”), Lender (i) shall not terminate or
disturb Tenant’s possession of the Leased Premises under the Lease, except in
accordance with the terms of the Lease and this Agreement and (ii) shall not
name or join Tenant as a defendant in any exercise of Lender’s rights and
remedies arising upon a default under the Mortgage unless applicable law
requires Tenant to be made a party thereto as a condition to proceeding against
Landlord or prosecuting such rights and remedies. In the latter case, Lender may
join Tenant as a defendant in such action only for such purpose and not to
terminate the Lease or otherwise adversely affect Tenant’s rights under the
Lease or this Agreement in such action.
b.    Recognition and Attornment. Upon Successor Landlord taking title to the
Property (i) Successor Landlord shall be bound to Tenant under all the terms and
conditions of the Lease (except as provided in this Agreement); (ii) Tenant
shall recognize and attorn to Successor Landlord as Tenant’s direct landlord
under the Lease as affected by this Agreement; and (iii) the Lease shall
continue in full force and effect as a direct lease, in accordance with its
terms (except as provided in this Agreement), between Successor Landlord and
Tenant. Tenant hereby acknowledges notice that pursuant to the Mortgage and
assignment of rents, leases and profits, Landlord has granted to the Lender an
absolute, present assignment of the Lease and Rents which provides that Tenant
continue making payments of Rents and other amounts owed by Tenant under the
Lease to or at the direction of the Landlord and to recognize the rights of
Landlord under the Lease until notified otherwise in writing by the Lender.
After receipt of such notice from Lender, the Tenant shall thereafter make all
such payments directly to the Lender or as the Lender may otherwise direct,
without any further inquiry on the part of the Tenant. Landlord consents to the
foregoing and waives any right, claim or demand which Landlord may have against
Tenant by reason of such payments to Lender or as Lender directs.
c.    Further Documentation. The provisions of this Article 3 shall be effective
and self-operative without any need for Successor Landlord or Tenant to execute
any further documents. Tenant and Successor Landlord shall, however, confirm the
provisions of this Article 3 in writing upon request by either of them within
ten (10) days of such request.
4.    Protection of Successor Landlord. Notwithstanding anything to the contrary
in the Lease or the Mortgage, Successor Landlord shall not be liable for or
bound by any of the following matters:
a.    Claims Against Former Landlord. Any Offset Right that Tenant may have
against any Former Landlord relating to any event or occurrence before the date
of attornment, including any claim for damages of any kind whatsoever as the
result of any breach by Former Landlord that occurred before the date of
attornment. The foregoing shall not limit either (i) Tenant’s right to exercise
against Successor Landlord any Offset Right otherwise available to Tenant
because of events occurring after the date of attornment or (ii) Successor
Landlord’s obligation to correct any conditions that existed as of the date of
attornment and violate Successor Landlord’s continuing obligations as landlord
under the Lease.
b.    Prepayments. Any payment of Rent that Tenant may have made to Former
Landlord more than thirty (30) days before the date such Rent was first due and
payable under the Lease with respect to any period after the date of attornment
other than, and only to the extent that, the Lease expressly required such a
prepayment.
c.    Payment; Security Deposit; Work. Any obligation: (i) to pay Tenant any
sum(s) that any Former Landlord owed to Tenant unless such sums, if any, shall
have been actually delivered to Lender by way of an assumption of escrow
accounts or otherwise; (ii) with respect to any security deposited with Former
Landlord, unless such security deposit was actually delivered to Lender;
(iii) to commence or complete any initial construction of improvements in the
Leased Premises or any expansion or rehabilitation of existing improvements
thereon; (iv) to reconstruct or repair improvements following a fire, casualty
or condemnation; or (v) arising from representations and warranties related to
Former Landlord.
d.    Modification, Amendment or Waiver. Any modification or amendment of the
Lease, or any waiver of the terms of the Lease, made without Lender’s prior
written consent.
e.    Surrender, Etc. Any consensual or negotiated surrender, cancellation, or
termination of the Lease, in whole or in part, agreed upon between Landlord and
Tenant, unless effected unilaterally by Tenant pursuant to the express terms of
the Lease.
5.    Exculpation of Successor Landlord. Notwithstanding anything to the
contrary in this Agreement or the Lease, Successor Landlord’s obligations and
liability under the Lease shall never extend beyond Successor Landlord’s (or its
successors’ or assigns’) interest, if any, in the Leased Premises from time to
time, including insurance and condemnation proceeds, security deposits, escrows,
Successor Landlord’s interest in the Lease, and the proceeds from any sale,
lease or other disposition of the Property (or any portion thereof) by Successor
Landlord (collectively, the “Successor Landlord’s Interest”). Tenant shall look
exclusively to Successor Landlord’s Interest (or that of its successors and
assigns) for payment or discharge of any obligations of Successor Landlord under
the Lease as affected by this Agreement. If Tenant obtains any money judgment
against Successor Landlord with respect to the Lease or the relationship between
Successor Landlord and Tenant, then Tenant shall look solely to Successor
Landlord’s Interest (or that of its successors and assigns) to collect such
judgment. Tenant shall not collect or attempt to collect any such judgment out
of any other assets of Successor Landlord.
6.    Lender’s Right to Cure. Notwithstanding anything to the contrary in the
Lease or this Agreement, before exercising any Offset Right or Termination
Right:
a.    Notice to Lender. Tenant shall provide Lender with notice of the breach or
default by Landlord giving rise to same (the “Default Notice”) and, thereafter,
the opportunity to cure such breach or default as provided for below.
b.    Lender’s Cure Period. After Lender receives a Default Notice, Lender shall
have a period of thirty (30) days beyond the time available to Landlord under
the Lease in which to cure the breach or default by Landlord. Lender shall have
no obligation to cure (and shall have no liability or obligation for not curing)
any breach or default by Landlord, except to the extent that Lender agrees or
undertakes otherwise in writing. In addition, as to any breach or default by
Landlord the cure of which requires possession and control of the Property,
provided that Lender undertakes by written notice to Tenant to exercise
reasonable efforts to cure or cause to be cured by a receiver such breach or
default within the period permitted by this paragraph, Lender’s cure period
shall continue for thirty (30) days (the “Extended Cure Period”) after Lender
has (i) obtained possession and control of the Property; or (ii) obtained the
appointment of a receiver.
7.    Miscellaneous.
a.    Notices. Any notice or request given or demand made under this Agreement
by one party to the other shall be in writing, and may be given or served by
hand-delivered personal service, or by depositing the same with a reliable
overnight courier service or by deposit in the United States mail, postpaid,
registered or certified mail, and addressed to the party to be notified, with
return receipt requested. Notice deposited in the mail in the manner hereinabove
described shall be effective from and after the expiration of three (3) days
after it is so deposited; provided, however, delivery by overnight courier
service shall be deemed effective on the next succeeding business day after it
is so deposited and notice by personal service shall be deemed effective when
delivered to its addressee. For purposes of notice, the addresses and telefax
number of the parties shall, until changed as herein provided, be as follows:


i.
If to the Lender, at:
 
SPT CA Fundings, LLC
c/o Starwood Property Trust, Inc.
591 W. Putnam Avenue
Greenwich, Connecticut 06830
Attention: General Counsel
Email: asossen@starwood.com


with a copy to:
Starwood Property Trust, Inc.
1601 Washington Avenue
Miami Beach, Florida 33139
Attention: Asset Management
Email: dkerr@starwood.com


ii.
If to the Tenant prior to April 1, 2015:


4155 Hopyard Road, Suite 200
Pleasanton, California 94588


From April 1, 2015:


4420 Rosewood Drive, Floors 3, 4 and 5
Pleasanton, CA 94588



b.    Successors and Assigns. This Agreement shall bind and benefit the parties,
their successors and assigns, any Successor Landlord, and its successors and
assigns. If Lender assigns the Mortgage, then upon delivery to Tenant of written
notice thereof accompanied by the assignee’s written assumption of all
obligations under this Agreement, all liability of the assignor shall terminate.
c.    Entire Agreement. This Agreement constitutes the entire agreement between
Lender and Tenant regarding the subordination of the Lease to the Mortgage and
the rights and obligations of Tenant and Lender as to the subject matter of this
Agreement.
d.    Interaction with Lease and with Mortgage. If this Agreement conflicts with
the Lease, then this Agreement shall govern as between the parties and any
Successor Landlord, including upon any attornment pursuant to this Agreement.
This Agreement supersedes, and constitutes full compliance with, any provisions
in the Lease that provide for subordination of the Lease to, or for delivery of
nondisturbance agreements by the holder of, the Mortgage.
e.    Lender’s Rights and Obligations. Except as expressly provided for in this
Agreement, Lender shall have no obligations to Tenant with respect to the Lease.
If an attornment occurs pursuant to this Agreement, then all rights and
obligations of Lender under this Agreement shall terminate, without thereby
affecting in any way the rights and obligations of Successor Landlord provided
for in this Agreement.
f.    Interpretation; Governing Law. The interpretation, validity and
enforcement of this Agreement shall be governed by and construed under the
internal laws of the State in which the Leased Premises are located, excluding
such State’s principles of conflict of laws.
g.    Amendments. This Agreement may be amended, discharged or terminated, or
any of its provisions waived, only by a written instrument executed by the party
to be charged.
h.    Due Authorization. Tenant represents to Lender that it has full authority
to enter into this Agreement, which has been duly authorized by all necessary
actions. Lender represents to Tenant that it has full authority to enter into
this Agreement, which has been duly authorized by all necessary actions.
i.    Execution. This Agreement may be executed in any number of counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, Lender and Tenant have caused this Agreement to be executed
as of the date first above written.
LENDER:
SPT CA FUNDINGS, LLC, a Delaware limited liability company
By:

Name:
Title:

TENANT:
ELLIE MAE, INC.
a Delaware corporation
By:

Name:
Title:





--------------------------------------------------------------------------------




LANDLORD’S CONSENT
Landlord consents and agrees to the foregoing Agreement, which was entered into
at Landlord’s request. The foregoing Agreement shall not alter, waive or
diminish any of Landlord’s obligations under the Mortgage or the Lease. The
above Agreement discharges any obligations of Lender under the Mortgage and
related loan documents to enter into a nondisturbance agreement with Tenant.
Landlord is not a party to the above Agreement.
LANDLORD:
SFI Pleasanton LLC
By:

Name:
Title:

Dated: __________, 201__




--------------------------------------------------------------------------------




LENDER’S ACKNOWLEDGMENT
STATE OF __________    )
) ss.
COUNTY OF ________     )
On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared __________, proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

Signature of Notary Public




--------------------------------------------------------------------------------




TENANT’S ACKNOWLEDGMENT
STATE OF __________    )
) ss.
COUNTY OF ________     )
On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared __________, proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

Signature of Notary Public




--------------------------------------------------------------------------------




LANDLORD’S ACKNOWLEDGMENT
STATE OF __________    )
) ss.
COUNTY OF ________     )
On the ___ day of _______ in the year _______ before me, the undersigned, a
Notary Public in and for said state, personally appeared __________, proved to
me on the basis of satisfactory evidence to be the individual whose name is
subscribed to the within instrument and acknowledged to me that he executed the
same in his capacity, and that by his signature on the instrument, the
individual, or the person upon behalf of which the individual acted, executed
the instrument.

Signature of Notary Public




--------------------------------------------------------------------------------




LIST OF EXHIBITS
If any exhibit is not attached hereto at the time of execution of this
Agreement, it may thereafter be attached by written agreement of the parties,
evidenced by initialing said exhibit.
Exhibit “A” - Legal Description of the Land
All that certain real property located in the City of Pleasanton, County of
Alameda, State of
California, and is described as follows:


LOT 59, AS SHOWN ON PARCEL MAP 3863, FILED MAY 22, 1986, BOOK 161 OF PARCEL
MAPS, AT PAGES 15 THROUGH 30, INCLUSIVE, ALAMEDA COUNTY RECORDS AND AS
AMENDED BY AMENDED PARCEL MAP 3863, FILED DECEMBER 22, 1988, BOOK 180 OF
PARCEL MAPS, AT PAGES 82 THROUGH 86, INCLUSIVE, ALAMEDA COUNTY RECORDS.


EXCEPTING THEREFROM THAT PORTION LYING BELOW A DEPTH OF 500 FEET,
MEASURED VERTICALLY, FROM THE CONTOUR OF THE SURFACE OF SAID PROPERTY,
WITHOUT THE RIGHT OF SURFACE ENTRY, AS RESERVED IN THE DEED FROM SOUTHERN
PACIFIC INDUSTRIAL DEVELOPMENT COMPANY, A TEXAS CORPORATION, RECORDED
AUGUST 14, 1981, AS SERIES NO. 81-138446, OFFICIAL RECORDS OF ALAMEDA COUNTY,
AND ALSO RECORDED JUNE 04, 1984, SERIES NO. 84-108001, OFFICIAL RECORDS OF
ALAMEDA COUNTY.


APN(S): 941-2780-016, 941-2780-017 and 941-2780-019-01


